Exhibit 10.3

APPLICATION SERVICES AGREEMENT

dated as of February 5, 2007,

between

HAWAIIAN TELCOM

and

ACCENTURE


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS AND CONSTRUCTION

2

1.1

Definitions

2

1.2

General Construction

2

1.3

Statements of Background and Objectives

2

1.4

Agreement Structure

2

 

 

 

ARTICLE II AGREEMENT TERM; RENEWAL

2

2.1

Agreement Term

2

2.2

Renewal

3

 

 

 

ARTICLE III SERVICES

3

3.1

Recovery Services

3

3.2

Enhancement Services

3

3.3

AM Services

3

3.4

Acceptance

3

3.5

Exclusivity

3

3.6

Reliance on Instructions

4

3.7

Hawaiian Telcom Service Responsibilities

5

3.8

Savings Clause

5

3.9

Third Party Products

7

3.10

Accenture’s Cooperation with Hawaiian Telcom and Third Parties

7

3.11

Authorized Users; Hawaiian Telcom Affiliates

7

3.12

Security Services

8

3.13

Knowledge Sharing

8

 

 

 

ARTICLE IV CHANGES TO THE SERVICES

9

 

 

 

4.1

System Change Management Process

9

4.2

Contract Change Control Process

9

 

 

 

ARTICLE V PERFORMANCE METRICS

11

5.1

AM Service Levels

11

5.2

Recovery Services Balanced Scorecard

11

 

 

 

ARTICLE VI RESOURCES

12

6.1

Hawaiian Telcom Facilities

12

6.2

Hawaiian Telcom-Provided Equipment

14

6.3

Hawaiian Telcom Technical Elements

14

6.4

General Terms; Hawaiian Telcom Warranty Disclaimer

15

6.5

Accenture-Provided Technical Elements.

16

6.6

Consents

18

6.7

Asset Obligations

18

6.8

Risk of Loss

18

 

 

 

ARTICLE VII SERVICE LOCATIONS

19

7.1

Service Locations

19

7.2

Relocation of Service Locations

19

7.3

Relocation Resulting from Changes in Laws and Regulations

19

 


--------------------------------------------------------------------------------


 

ARTICLE VIII RELATIONSHIP GOVERNANCE

20

8.1

Accenture Account Representative

20

8.2

Hawaiian Telcom Account Representative

20

8.3

Establishment of Service Management Steering Committee

20

8.4

Accenture Personnel

21

8.5

Accenture Personnel

22

8.6

Background Checks

23

8.7

Reports

23

8.8

Meetings and Conference Calls

23

8.9

Accenture Subcontractors

23

8.10

No Solicitation

24

 

 

 

ARTICLE IX PRICE & PAYMENT

24

9.1

Service Charges

24

9.2

Reimbursement of Expenses

25

9.3

Pass-Through Expenses

25

9.4

Invoices; Method of Payment; Finance Charges

25

9.5

Proration

25

9.6

Unused Credits

25

9.7

Disputed Charges

26

9.8

Taxes

26

 

 

 

ARTICLE X REPRESENTATIONS, WARRANTIES AND COVENANTS

29

10.1

Representations and Warranties

29

10.2

Covenants

31

 

 

 

ARTICLE XI CONFIDENTIALITY; SAFEGUARDING OF DATA

32

11.1

Confidentiality

32

11.2

Hawaiian Telcom Data

34

11.3

Unauthorized Acts

35

11.4

Employees and Contracts

35

 

 

 

ARTICLE XII PROPRIETARY RIGHTS

36

12.1

Ownership of Deliverables

36

12.2

Residuals Clause

36

12.3

Hawaiian Telcom IP Rights

37

 

 

 

ARTICLE XIII AUDIT RIGHTS

37

13.1

Operational Audits

37

13.2

Financial Audits

38

13.3

General Principles Regarding Audits

38

13.4

Remedial Action

39

13.5

Accenture Audits

39

13.6

Survival of Audit Rights

39

 

 

 

ARTICLE XIV INDEMNIFICATION

40

14.1

Bodily Injury and Property Damage

40

14.2

Indemnification by Accenture

40

14.3

Indemnification by Hawaiian Telcom

40

14.4

Accenture’s Infringement Indemnity

41

14.5

Hawaiian Telcom Infringement Indemnity

42

14.6

Indemnification Procedures

43

14.7

Subrogation

44

 


--------------------------------------------------------------------------------


 

ARTICLE XV LIMITATION OF LIABILITY AND RISK ALLOCATION

44

15.1

Liability Cap

44

15.2

Limitation on Category of Liability

46

15.3

Contractual Statute of Limitation

46

15.4

Replenishment of Liability Cap

46

15.5

Recourse

46

15.6

Reasonable Allocations

46

15.7

Insurance Coverage

46

15.8

Insurance Terms

47

 

 

 

ARTICLE XVI TERMINATION

48

16.1

Termination for Cause by Hawaii Telcom

48

16.2

Termination for Cause by Accenture

49

16.3

Termination Upon Change of Control

50

16.4

Termination Assistance Services

50

16.5

Change in Laws

50

16.6

Survival of Provisions

50

16.7

Equitable Remedies.

51

 

 

 

ARTICLE XVII DISPUTES

51

17.1

Informal Dispute Resolution

51

17.2

Alternative Dispute Resolution

52

17.3

Exceptions to Dispute Resolution Procedure

52

17.4

Continued Performance

52

 

 

 

ARTICLE XVIII FORCE MAJEURE

52

18.1

Force Majeure Events

52

18.2

Force Majeure Notice

52

18.3

Strike, Lockout

53

18.4

Critical Services

53

18.5

Force Majeure and Charges

53

18.6

Disaster Recovery and Business Continuity Plan

53

 

 

 

ARTICLE XIX COMPLIANCE WITH LAWS AND REGULATIONS

53

19.1

Compliance with Laws

53

19.2

US Sarbanes-Oxley

53

 

 

 

ARTICLE XX MISCELLANEOUS

54

20.1

Hawaiian Telcom Affiliates

54

20.2

Injunctive Relief

54

20.3

Binding Nature and Assignment

54

20.4

Cooperation; Consents

54

20.5

Relationship of Parties

55

20.6

Notice

55

20.7

Severability

56

20.8

No Third-Party Beneficiaries

56

20.9

Publicity

56

20.10

Service Marks

56

20.11

Amendment

56

20.12

Entire Agreement

56

20.13

Governing Law

57

20.14

Inconsistencies

57

20.15

Counterparts

57

 


--------------------------------------------------------------------------------


Exhibits

Exhibit A

Definitions

Exhibit B-1

Recovery Services Statement of Work

 

Attachment B-1.1 – Reserved

 

Attachment B-1.2 – Balanced Scorecard

Exhibit B-2

Enhancement Services Statement of Work

 

Attachment B-2.1 – Form of Enhancement Capacity Work Order

Exhibit B-3

AM Services Statement of Work

 

Attachment B-3.1 – Service Level Methodology

 

Attachment B-3.2 – Service Level Definitions and Metrics

 

Attachment B-3.3 – Transition Plan

 

Attachment B-3.4 – Reserved

 

Attachment B-3.5 – System and Process Queues

Exhibit B-4

Cross Functional Services Statement of Work

Exhibit B-5

Termination Assistance Services

Exhibit C

Acceptance

Exhibit D

Charges

 

Attachment D-1 – Recovery Services Charges

 

Attachment D-2 – Enhancement Services Rates

 

Attachment D-3 – Non-Discretionary Services Charges

 

Attachment D-4 – Discretionary AM Services Rates

Exhibit E

Service Locations

Exhibit F

Resources

Exhibit G

Hawaiian Telcom Policies

 

Attachment G-1.1- Computer and Enterprise Network Security

 

Attachment G-1.2 – Accenture Security Access Principles

 

Attachment G-1.3 – Application of Security Policy and Principles

 

Attachment G-2- Hawaiian Telcom Facilities Policies

Exhibit H

Hawaiian Telcom Facilities

Exhibit I

In-Scope Applications

Exhibit J

Accenture Background Investigations and Examinations Policies & Standards

Exhibit K

Form of Invoice

Exhibit L

Verizon Sublicense

Exhibit M

Accenture Competitors

Exhibit N

Approved Accenture Subcontractors

Exhibit O

Reporting

Exhibit P

Application Architecture

Exhibit Q

Other Terms

 


--------------------------------------------------------------------------------


APPLICATION SERVICES AGREEMENT

THIS APPLICATION SERVICES AGREEMENT (the “Agreement”), effective as of February
5, 2007 (the “Effective Date”), is between Hawaiian Telcom Communications, Inc.,
a Delaware Corporation (“Hawaiian Telcom”), and Accenture LLP, an Illinois
limited liability partnership (“Accenture”).  Accenture and Hawaiian Telcom may
be referred to in this Agreement individually as a “Party” and together as the
“Parties.”

Background Statement and Objectives

This Agreement provides the terms and conditions under which Accenture shall
provide, and Hawaiian Telcom shall purchase, certain specified
application-related services.  Hawaiian Telcom and Accenture have agreed upon
the following goals and objectives for this Agreement:

(a)               providing for the orderly transfer of certain applications
responsibilities from Hawaiian Telcom’s current supplier to Accenture;

(b)              the Parties establishing a flexible contractual relationship
and Hawaiian Telcom having a reasonably flexible cost pricing structure with
centralized management of the Services to facilitate achievement of Hawaiian
Telcom’s goal of creating effective and efficient business processes and
back-office infrastructure;

(c)               establishing a Service delivery process that provides value
to, and is highly responsive to, the demands of Hawaiian Telcom’s business,
including being responsive to changes in the business environment, in technology
and in methods for providing technology services;

(d)              establishing a process for identifying certain opportunities
for savings and Service improvements through judicious and timely implementation
of mutually agreed upon new technology initiatives, including emerging
technologies that can be implemented at Hawaiian Telcom to support Hawaiian
Telcom initiatives;

(e)               performing the Services in a manner that is flexible, cost
effective and efficient with predictable pricing for the Services;

(f)                 the Parties establishing and maintaining high levels of
communication so as to facilitate the delivery of Services in an efficient and
cost effective manner;

(g)              providing for the orderly transfer of Services to Hawaiian
Telcom (or Hawaiian Telcom’s third party designee(s)) upon Removal from Scope or
the expiration or termination of this Agreement; and

(h)              the Parties developing a relationship, intended to include
permitting Accenture to have an opportunity to be considered for new services
that Hawaiian Telcom may require from time to time.

1


--------------------------------------------------------------------------------


Terms and Conditions

In consideration of the mutual covenants set forth below, the Parties, intending
to be bound, agree as follows:

ARTICLE I
DEFINITIONS AND CONSTRUCTION

1.1                               Definitions.  As used in this Agreement, the
terms set forth in Exhibit A (Definitions) shall have the respective meanings
set forth therein.  Other terms used in this Agreement are defined in the
context in which they are used and shall have the meanings therein indicated.

1.2                               General Construction.  The article and section
headings and the table of contents contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  As used in this Agreement, unless otherwise provided to the
contrary, (a) all references to days, months or quarters shall be deemed
references to calendar days, months or quarters and (b) any reference to a
“Section,” “Article,” “Exhibit” or “Attachment” shall be deemed to refer to a
section or article of this Agreement or an exhibit or attachment to this
Agreement.  Unless the context otherwise requires, as used in this Agreement,
all terms used in the singular shall be deemed to refer to the plural as well,
and vice versa.  The words “hereof,” “herein” and “hereunder” and words of
similar import referring to this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement.  Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”  References in this
Agreement to “$” shall be deemed a reference to United States dollars unless
otherwise specified.

1.3                               Statements of Background and Objectives.  The
statements of background and objectives set forth in the Background Statement
and Objectives of this Agreement are intended to be a general introduction to
this Agreement and are not intended to expand the scope of the Parties’
obligations under this Agreement or to alter the plain meaning of the provisions
of this Agreement.  To the extent any provisions of this Agreement do not
address a particular circumstance or are otherwise unclear or ambiguous, such
provision(s) are to be interpreted and construed in light of the statements of
background and objectives set forth in the Background Statement and Objectives
section of this Agreement.

1.4                               Agreement Structure.  This Agreement consists
of:  (a) Terms and Conditions and Exhibits (other than the Statements of Work)
which apply generally to all Services provided under this Agreement; (b) one or
more statement(s) of work attached as Exhibits B (Statements of Work) that
describe(s) the Services and contain(s) terms and conditions applicable to the
Services described thereunder (each, a “Statement of Work” or “SOW”); (c) one or
more work order(s) issued under this Agreement or any such Statement of Work and
signed by both Parties (each, a “Work Order”) further defining specific
quantities and types of Services purchased under this Agreement or any such
Statement of Work, and (d) any other documents incorporated from time to time by
reference into clauses (a), (b) or (c) above.


ARTICLE II
AGREEMENT TERM; RENEWAL

2.1                               Agreement Term.  The term of this Agreement
shall commence on the Effective Date and end seventeen (17) months following the
Effective Date, unless earlier terminated in accordance with the terms of this
Agreement (the “Term”).  The term of each of the initial Statements of Work is
set forth in the respective Statement of Work.  Any additional Statement of Work
shall specify its term.  If any Statement of Work has a stated term which
extends beyond the Term, the Term shall continue until the expiration of any
such Statement of Work for the purpose of completing such Statement of Work,
provided that it will not extend the term of any other Statement of Work.

2


--------------------------------------------------------------------------------


2.2                               Renewal.  Four (4) months prior to the
expiration of the Agreement, the Parties shall meet to discuss extending
Accenture’s provision of the AM Services to a five (5) year term.  The Parties
may mutually agree to extend the Term; provided that such written agreement is
reached at least ninety (90) days prior to the then-current expiration date.


ARTICLE III
SERVICES

During the term of each applicable SOW, Accenture shall perform for Hawaiian
Telcom the services, functions and activities of Accenture as described in this
Agreement and such Statement of Work (collectively, the “Services”).  The
initial Services consist of (i) Recovery Services; (ii) Enhancement Services;
and (iii) AM Services, each as further described in the applicable SOW.    The
Services shall include the services, functions, and activities not specifically
described in this Agreement but that are inherent in the Services (which will be
deemed to be implied by and included within the scope of the Services as if
specifically described in this Agreement).  Subject to the foregoing, the
Services shall not include any other services not identified in an SOW.  Without
limiting the generality of the immediately preceding sentence, the following
activities shall be solely the responsibility of Hawaiian Telcom and are not
included in the Services: (a) IT strategic planning; (b) demand management,
including the prioritization of user requests (provided that although Hawaiian
Telcom will be responsible for the ultimate decisions regarding demand
management, Accenture will consult with and provide reasonable input to Hawaiian
Telcom with respect thereto); (c) business liaison; (d) user acceptance testing;
(e) user training; and (f) infrastructure services, including Level 1 Help desk
services.

3.1                               Recovery Services.  Accenture shall provide
the Recovery Services, as further described in Exhibit B-1 (Recovery Services
SOW), for the fixed price therefor set forth in Exhibit D (Charges).

3.2                               Enhancement Services.  Accenture shall provide
the Enhancement Services, as further described in Exhibit B-2 (Enhancement
Services SOW) and Exhibit D (Charges).

3.3                               AM Services.  Accenture shall provide the AM
Services, as further described in Exhibit B-3 (AM Services SOW), for the fixed
price therefor set forth in Exhibit D (Charges).  The AM Services consist of
Transition Services and Steady State Services, which comprise the
Non-Discretionary Services and Discretionary Services.  Commencing on the
Effective Date, Accenture shall provide the Transition Services as described in
Exhibit B-3 (AM Services SOW).  Upon completion of the Transition Services or as
otherwise provided for in the Transition Plan (as defined in Exhibit B-3 (AM
Services SOW)), Accenture shall provide the Steady State Services described in
Exhibit B-3 (AM Services SOW).

3.4                               Acceptance.  The process, rights and
obligations associated with the acceptance ofDeliverables shall be as set forth
in Exhibit C (Acceptance).

3.5                               Exclusivity.  All references to AM Services in
this Section 3.5 shall mean the Non-Discretionary AM Services only.


(A)                                  COMMITMENT.  HAWAIIAN TELCOM AGREES THAT IT
MAY NOT: (A) TERMINATE ANY AM SERVICES FOR CONVENIENCE, OR (B) REMOVE ANY AM
SERVICES FROM THE SCOPE OF THE SERVICES FOR HAWAIIAN TELCOM’S CONVENIENCE
(COLLECTIVELY, “REMOVE FROM SCOPE”), EXCEPT AS SPECIFIED IN SECTION 3.5(B).  THE
FOREGOING DOES NOT LIMIT ANY OTHER RIGHTS HAWAIIAN TELCOM MAY HAVE TO TERMINATE
(OR OTHERWISE REDUCE THE CONSUMPTION OF) ANY OTHER SERVICES IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.

3


--------------------------------------------------------------------------------



(B)                                 PERMITTED REMOVAL OF SCOPE.  HAWAIIAN TELCOM
MAY REMOVE FROM SCOPE PORTIONS OF THE AM SERVICES TO THE EXTENT THE RESULT OF
SUCH REMOVAL FROM SCOPE WOULD BE THAT THE TOTAL OF THE AMOUNT OF CHARGES FOR THE
AM SERVICES THAT HAWAIIAN TELCOM HAD PREVIOUSLY REMOVED FROM SCOPE, PLUS THE
CHARGES FOR THE AM SERVICES THAT ARE THEN PROPOSED TO BE REMOVED FROM SCOPE, AS
A PERCENTAGE OF THE TOTAL CHARGES FOR AM SERVICES (ON AN ANNUALIZED BASIS AS IF
NO SERVICES HAD EVER BEEN REMOVED FROM SCOPE) (THE “PRESUMPTIVE ANNUAL CHARGES”)
(AS DETERMINED IN ACCORDANCE WITH SECTION 3.5(D)) WOULD NOT EXCEED TWENTY
PERCENT (20%) DURING THE TERM; PROVIDED, HOWEVER, THAT ANY AM SERVICES PERFORMED
ON A RETIRED APPLICATION SHALL NOT BE DEEMED TO BE REMOVED FROM SCOPE.  THE
REMOVAL OF A RETIRED APPLICATION FROM THE SCOPE OF SERVICES SHALL BE MANAGED
THROUGH THE CONTRACT CHANGE CONTROL PROCESS.  THE PARTIES ACKNOWLEDGE THAT
ACCENTURE SHALL HAVE NO OBLIGATIONS WITH RESPECT TO ANY RETIRED APPLICATIONS.


(C)                                  NOTICE.  HAWAIIAN TELCOM WILL GIVE
ACCENTURE PRIOR WRITTEN NOTICE OF EACH REMOVAL FROM SCOPE OF ANY SERVICES (A
“REMOVAL FROM SCOPE NOTICE”).  THE REMOVAL FROM SCOPE NOTICE WILL SPECIFY THE
EFFECTIVE DATE OF THE REMOVAL FROM SCOPE, WHICH MAY NOT BE LESS THAN FORTY-FIVE
(45) CALENDAR DAYS FOLLOWING ACCENTURE’S RECEIPT OF SUCH NOTICE. 
NOTWITHSTANDING THE FOREGOING, IF ACCENTURE REASONABLY BELIEVES THAT IT WILL NOT
BE ABLE, THROUGH THE USE OF REASONABLE EFFORTS, TO REDEPLOY THE PERSONNEL WHO
ARE AT THE TIME OF ACCENTURE’S RECEIPT OF THE REMOVAL FROM SCOPE NOTICE
PERFORMING SERVICES THAT HAWAIIAN TELCOM HAS INDICATED WILL BE REMOVED FROM
SCOPE, THEN ACCENTURE MAY DELAY THE EFFECTIVENESS OF THE REMOVAL FROM SCOPE
UNTIL A DATE THAT IS NO MORE THAN NINETY (90) DAYS AFTER ACCENTURE’S RECEIPT OF
THE REMOVAL FROM SCOPE NOTICE, PROVIDED THAT ACCENTURE GIVES NOTICE OF SUCH
DELAY AS SOON AS IT BECOMES APPARENT ACCENTURE WILL NOT BE ABLE TO REDEPLOY THE
APPLICABLE PERSONNEL, PROVIDED SUCH NOTICE MAY NOT BE PROVIDED LATER THAN
FIFTEEN (15) DAYS PRIOR TO THE EXPIRATION OF THE FORTY-FIVE (45) DAY PERIOD. 
THE PERMITTED REMOVAL FROM SCOPE SHALL BE MANAGED THROUGH THE CONTRACT CHANGE
CONTROL PROCESS AND SYSTEM CHANGE MANAGEMENT PROCESS.  SO LONG AS HAWAIIAN
TELCOM DOES NOT REMOVE FROM SCOPE MORE AM SERVICES THAN PERMITTED IN SECTION
3.5(B), THERE WILL BE NO RESTRICTION ON WHICH PARTICULAR AM SERVICES HAWAIIAN
TELCOM MAY REMOVE FROM SCOPE.  ACCENTURE WILL PROVIDE TERMINATION ASSISTANCE
SERVICES WITH RESPECT TO ANY AM SERVICES REMOVED FROM SCOPE.


(D)                                 FOR THE PURPOSES OF SECTION 3.5(B), CHARGES
FOR PARTICULAR SERVICES ON AN ANNUALIZED BASIS SHALL BE CALCULATED BY SUMMING
THE PRIOR TWELVE (12) MONTHS OF THOSE CHARGES OR, IF THOSE SERVICES HAVE NOT
BEEN PROVIDED FOR ALL OF THE PRIOR TWELVE (12) MONTHS, THEN THE CALCULATION
WOULD BE AS FOLLOWS:  (AVERAGE MONTHLY CHARGE FOR SUCH SERVICES (BASED ON THE
MOST CURRENT, AVAILABLE MONTHLY CHARGE DATA)) X (12).  THE PRESUMPTIVE ANNUAL
CHARGES WILL BE BASED ON THE CHARGES AS OF THE EFFECTIVE DATE (E.G., THEY WILL
NOT INCLUDE ADDITIONAL CHARGES WHICH ARE ADDED PURSUANT TO THE CONTRACT CHANGE
CONTROL PROCESS), ADJUSTED DOWNWARD TO REFLECT ANY REDUCTION IN THE SCOPE OF AM
SERVICES RESULTING FROM THE REMOVAL OF RETIRED APPLICATIONS.

3.6                               Reliance on Instructions.  In performing its
obligations under this Agreement, Accenture shall be entitled to reasonably rely
upon information provided to Accenture by the Hawaiian Telcom Account
Representative or, as to areas of competency specifically identified in writing
by the Hawaiian Telcom Account Representative, by any other Hawaiian Telcom
personnel identified in writing by the Hawaiian Telcom Account Representative,
from time to time, as having authority to provide the same on behalf of

4


--------------------------------------------------------------------------------


Hawaiian Telcom in such person’s area of competency, provided in each case that
such information relates primarily to Hawaiian Telcom’s business requirements as
opposed to means of performing the Services, and provided further that in no
event will any such instructions be deemed to modify or supplement any aspect of
this Agreement (which includes all Exhibits) unless the Parties have also
complied with the requirements of Article IV and/or Section 20.11, as
applicable.

3.7                               Hawaiian Telcom Service Responsibilities.  In
addition to the obligations specified elsewhere in this Agreement, during the
Term and in connection with Accenture’s performance of its obligations
hereunder, Hawaiian Telcom shall, at its own cost and expense, perform the
obligations, and retain the responsibilities, identified as customer
responsibilities in the applicable Statement of Work (collectively, the
“Hawaiian Telcom Service Responsibilities”).

3.8                               Savings Clause.


(A)                                  NO TERMINATION.  EXCEPT AS PROVIDED IN
SECTION 16.2, NO FAILURE BY HAWAIIAN TELCOM AND ANY OF ITS AFFILIATES TO PERFORM
ANY OF THEIR OBLIGATIONS UNDER THIS AGREEMENT SHALL BE DEEMED TO BE GROUNDS FOR
ANY TERMINATION OF THE AGREEMENT BY ACCENTURE.


(B)                                 HAWAIIAN TELCOM KNOWLEDGE AND SKILL. 
HAWAIIAN TELCOM ACKNOWLEDGES THAT IT HAS KNOWLEDGE AND SKILL PARTICULAR TO
CERTAIN BUSINESS PRACTICES AND INFORMATION INVOLVED IN THE SERVICES AND
DELIVERABLES AND SHALL PROVIDE ACCENTURE, AT ACCENTURE’S REASONABLE REQUEST,
WITH REASONABLE INPUT FROM SUCH HAWAIIAN TELCOM’S SUBJECT MATTER RESOURCES TO
THE EXTENT NECESSARY FOR ACCENTURE’S PERFORMANCE OF SERVICES AND CREATION OF
DELIVERABLES.  HAWAIIAN TELCOM SHALL BE RESPONSIBLE FOR ENSURING THAT THE SCOPE
OF SERVICES AND DELIVERABLES MEET HAWAIIAN TELCOM’S REQUIREMENTS. 
NOTWITHSTANDING THE FOREGOING, THE FACT THAT HAWAIIAN TELCOM HAS SUCH KNOWLEDGE
AND SKILL SHALL NOT OPERATE TO SHIFT TO HAWAIIAN TELCOM ANY RESPONSIBILITIES OF
ACCENTURE THAT WOULD OTHERWISE BY RESPONSIBILITIES OF ACCENTURE UNDER THIS
AGREEMENT UNLESS A WRITTEN AMENDMENT TO THIS AGREEMENT IS EXECUTED BY THE
PARTIES TO EFFECT SUCH A SHIFT.  LIKEWISE, THE FACT THAT ACCENTURE HAS KNOWLEDGE
AND SKILL IN AN AREA THAT IS OUTSIDE OF THE SCOPE OF THE SERVICES SHALL NOT
OPERATE TO SHIFT TO ACCENTURE ANY RESPONSIBILITIES OF HAWAIIAN TELCOM UNDER THIS
AGREEMENT, UNLESS A WRITTEN AMENDMENT TO THIS AGREEMENT IS EXECUTED BY THE
PARTIES TO EFFECT SUCH A SHIFT.


(C)                                  EXCUSED PERFORMANCE.  ACCENTURE’S FAILURE
OR DELAY IN PERFORMING ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT SHALL BE
EXCUSED IF AND TO THE EXTENT THAT ONE OF THE EVENTS SPECIFIED IN SECTION
3.8(C)(I) (A “POSSIBLE EXCUSE”) OCCURS AND THE RELEVANT CONDITIONS SPECIFIED IN
THIS SECTION 3.8(C) ARE SATISFIED:

(I)                                     SUCH ACCENTURE FAILURE OR DELAY RESULTS
FROM, AND ONLY TO THE EXTENT SUCH ACCENTURE FAILURE OR DELAY WOULD NOT HAVE
OCCURRED BUT FOR, THE FOLLOWING:

(1)                                  HAWAIIAN TELCOM’S FAILURE TO PERFORM ANY
RESPONSIBILITIES SET FORTH IN THIS AGREEMENT (INCLUDING THE FAILURE TO PERFORM
WITHIN THE SPECIFIED TIME PERIOD, OR IF NO TIME PERIOD IS SPECIFIED, WITHIN A
REASONABLE TIME);

(2)                                  HAWAIIAN TELCOM’S DIRECTION TO ACCENTURE TO
TAKE OR REFRAIN FROM TAKING CERTAIN ACTIONS, SUBJECT TO SECTION 3.6, OR TO
REALLOCATE OR REPRIORITIZE ACCENTURE RESOURCES;

5


--------------------------------------------------------------------------------


(3)                                  ACTS OR OMISSIONS OF HAWAIIAN TELCOM THIRD
PARTY VENDORS (WHICH THE PARTIES AGREE INCLUDES THE FAILURE OF A HAWAIIAN TELCOM
THIRD PARTY VENDOR TO COOPERATE WITH ACCENTURE), EXCEPT TO THE EXTENT SUCH ACTS
OR OMISSIONS ARE DIRECTED BY ACCENTURE;

(4)                                  HAWAIIAN TELCOM’S FAILURE TO OBTAIN
REQUIRED CONSENTS WHICH HAWAIIAN TELCOM IS OBLIGATED TO SECURE;

(5)                                  ANY MATTER CONSTITUTING A FORCE MAJEURE
EVENT; OR

(6)                                  THE APPLICABILITY OF ANY OTHER PROVISION OF
THIS AGREEMENT THAT EXPRESSLY PROVIDES FOR RELIEF FROM NONPERFORMANCE OR SERVICE
LEVELS IN ACCORDANCE WITH SUCH PROVISION;

(II)                                  ACCENTURE PROVIDES HAWAIIAN TELCOM WITH
REASONABLE WRITTEN NOTICE PROMPTLY UPON BECOMING AWARE OF THE ADVERSE IMPACT THE
POSSIBLE EXCUSE HAS OR IS LIKELY TO HAVE ON ACCENTURE’S ABILITY TO PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE SPECIFIC OBLIGATIONS WHICH ARE AT RISK;
PROVIDED THAT A DELAY IN PROVIDING HAWAIIAN TELCOM WITH SUCH NOTICE SHALL NOT
OPERATE TO DENY ACCENTURE THE EXCUSE PROVIDED BY THIS SECTION 3.8(C) EXCEPT TO
THE EXTENT SUCH DELAY PREJUDICES HAWAIIAN TELCOM’S ABILITY TO CURE THE POSSIBLE
EXCUSE; AND

(III)                               ACCENTURE USES REASONABLE EFFORTS TO PERFORM
NOTWITHSTANDING (EXCEPT TO THE EXTENT THAT HAWAIIAN TELCOM DIRECTS ACCENTURE
OTHERWISE IN WRITING), IN WHICH CASE HAWAIIAN TELCOM SHALL COMPENSATE ACCENTURE
FOR ITS REASONABLE INCREMENTAL OUT-OF-POCKET EXPENSES INCURRED IN MAKING THE
EFFORTS UNDER SECTION 3.8(C)(III), IF SUCH FAILURE TO PERFORM IS A ONE-TIME OR
NON-RECURRING EVENT.  HOWEVER, IF SUCH FAILURE TO PERFORM OCCURS ON A RECURRING
BASIS OR WHERE THE TOTAL COSTS AND EXPENSES INCURRED UNDER THIS PROVISION EXCEED
$100,000.00, ACCENTURE’S PERFORMANCE OF SUCH ACTIVITIES SHALL BE DEEMED TO
CONSTITUTE NEW SERVICES FOR WHICH ACCENTURE SHALL BE EQUITABLY COMPENSATED
PURSUANT TO ARTICLE IV OF THIS AGREEMENT, PROVIDED THAT, WITH RESPECT TO
ACCENTURE’S PERFORMANCE OF HAWAIIAN TELCOM’S OBLIGATIONS, ACCENTURE SO NOTIFIES
HAWAIIAN TELCOM IN WRITING IN ADVANCE OF INCURRING SUCH COSTS (E.G., HAWAIIAN
TELCOM WILL NOT BE RESPONSIBLE FOR PAYMENT FOR ANY CHARGES WITH RESPECT TO
ACCENTURE’S PERFORMANCE OF HAWAIIAN TELCOM’S OBLIGATIONS, OTHER THAN THE
OUT-OF-POCKET EXPENSES REFERRED TO ABOVE, AND ACCENTURE IS NOT OBLIGATED TO
PERFORM ANY SUCH OBLIGATION, UNLESS AND UNTIL THE PARTIES ENTER INTO A FORMAL
CONTRACT CHANGE).

Accenture acknowledges that Hawaiian Telcom may rectify (or cause to be
rectified) a Possible Excuse, in which case Accenture will not be entitled to
any further excuse beyond that to which it became previously entitled under this
Section 3.8(c).  Hawaiian Telcom acknowledges that its rectifying (or causing to
be rectified) such a Possible Excuse shall not necessarily mean that Accenture
shall be able to resume full performance simultaneously, it being agreed that
Accenture shall resume full performance as soon as reasonably possible and shall
use Reasonable Efforts to minimize any resulting delay.  After Accenture resumes
full performance, Accenture shall not be entitled to any further excuse beyond
that to which it became previously entitled under this Section 3.8(c).

6


--------------------------------------------------------------------------------


Notwithstanding any provision of this Agreement to the contrary, under no
circumstances shall Accenture be obligated to perform any of Hawaiian Telcom’s
responsibilities set forth in this Agreement.

3.9                               Third Party Products.  Infurtherance of
performing the Services, Accenture (directly or through an Affiliate, including
Proquire LLC) may acquire products from third party vendors.  As part of its
relationship with such vendors, Accenture may be entitled to receive from such
vendors certain compensation, fees or other financial interest.  Hawaiian Telcom
acknowledges that Accenture’s vendor relationships and such compensation may be
beneficial to Accenture in the performance of its Services hereunder.

3.10                        Accenture’s Cooperation with Hawaiian Telcom and
Third Parties.  Accenture will provide reasonable cooperation to Hawaiian Telcom
or Hawaiian Telcom’s contractors in connection with services provided by
Hawaiian Telcom contractors to Hawaiian Telcom (including by providing to
Hawaiian Telcom and its contractors information pertaining to the Actual
Services, In-Scope Applications and configurations thereof, in Accenture’s
possession), provided that such cooperation will be provided in a way that does
not adversely effect Accenture’s performance of the Services or increase
Accenture’s cost to perform the Services, provided that if there is an increase
in costs, Accenture shall so notify Hawaiian Telcom and if Hawaiian Telcom still
requires such cooperation, the Charges will be equitably adjusted if and to the
extent provided for in Section 4.2(d).

3.11                        Authorized Users; Hawaiian Telcom Affiliates.


(A)                                  AUTHORIZED USERS.  ACCENTURE ACKNOWLEDGES
THAT ALTHOUGH THE SERVICES ARE BEING PROVIDED TO HAWAIIAN TELCOM, CERTAIN
VENDORS, OTHER SUPPLIERS, CUSTOMERS AND BUSINESS PARTNERS OF HAWAIIAN TELCOM
(E.G., CLEC CUSTOMERS WHO RELY ON HAWAIIAN TELCOM SERVICES THAT RELY ON THE
SERVICES) (INCLUDING THEN CURRENT AND CERTAIN FORMER HAWAIIAN TELCOM AFFILIATES
PURSUANT TO SECTION 3.11(B)) (COLLECTIVELY, THE “AUTHORIZED USERS”) WILL BE
AUTHORIZED TO USE THE SERVICES, AND THE FOREGOING WILL NOT BE DEEMED TO VIOLATE
ANY PROVISION OF THIS AGREEMENT.  IF AND TO THE EXTENT DIRECTED BY HAWAIIAN
TELCOM,  ACCENTURE SHALL INTERFACE WITH EMPLOYEES OF SUCH AUTHORIZED USERS IN
CONNECTION WITH PERFORMING ITS OBLIGATIONS HEREUNDER AS THOUGH THEY WERE
EMPLOYEES OF HAWAIIAN TELCOM.  THIS SECTION SHALL BE WITHOUT PREJUDICE TOSECTION
20.8.


(B)                                 HAWAIIAN TELCOM AFFILIATES.

(I)                                     ACTUAL SERVICES WILL BE PROVIDED TO OR
FOR THE BENEFIT OF HAWAIIAN TELCOM AFFILIATES.  SUCH SERVICES DELIVERED TO
HAWAIIAN TELCOM AFFILIATES ARE “SERVICES” UNDER THIS AGREEMENT.  FOR PURPOSES OF
THIS AGREEMENT, “ACTUAL SERVICES” SHALL MEAN THE SERVICES IDENTIFIED IN ONE OR
MORE STATEMENTS OF WORK AS WELL AS THE OBLIGATIONS OF ACCENTURE IN SECTIONS
3.10, 3.12, 3.13, 4.1, 6.4(A), 6.5(B), 6.7, 8, 10.1(A), 10.1(B), 10.1(C), 10.2,
11.2(B), 11.2(C), 16.4, ALL EXHIBITS B (AND ALL ATTACHMENTS TO ANY EXHIBIT B),
AND EXHIBIT C.

(II)                                  IF A HAWAIIAN TELCOM AFFILIATE THAT IS
RECEIVING SERVICES AT ANY TIME DURING THE TERM EITHER (I) CEASES TO BE A
HAWAIIAN TELCOM AFFILIATE, OR (II) TRANSFERS ALL OR PART OF ITS BUSINESS
OPERATIONS THAT RECEIVE THE SERVICES TO A THIRD PARTY THAT IS NOT A HAWAIIAN
TELCOM AFFILIATE, THEN HAWAIIAN TELCOM MAY REQUIRE THAT ACCENTURE PROVIDE
TERMINATION ASSISTANCE SERVICES TO SUCH FORMER HAWAIIAN TELCOM AFFILIATE OR TO
THE APPLICABLE THIRD PARTY, IN ACCORDANCE WITH SECTION 16.4.  ANY INCREASED
COSTS TO ACCENTURE OF PROVIDING SUCH TERMINATION ASSISTANCE SERVICES

7


--------------------------------------------------------------------------------


WILL BE REIMBURSED BY HAWAIIAN TELCOM.  IN THE CASE OF SUCH A DISPOSITION,
ACCENTURE’S OBLIGATION TO CONTINUE PERFORMING SERVICES FOR SUCH FORMER HAWAIIAN
TELCOM AFFILIATE OR BUSINESS OPERATIONS WILL NOT EXCEED SIX (6) MONTHS AFTER THE
CLOSING OF SUCH DISPOSITION; PROVIDED THAT IN NO EVENT SHALL ACCENTURE BE
OBLIGATED TO PERFORM SUCH SERVICES FOLLOWING END OF THE TERMINATION ASSISTANCE
PERIOD.  THE SERVICES PROVIDED TO SUCH FORMER HAWAIIAN TELCOM AFFILIATE WILL BE
“SERVICES” UNDER THIS AGREEMENT.

(III)                               WITH RESPECT TO HAWAIIAN TELCOM AFFILIATES,
ONLY HAWAIIAN TELCOM WILL BE THE PARTY TO THIS AGREEMENT AND ONLY HAWAIIAN
TELCOM WILL BE LIABLE UNDER THIS AGREEMENT AS IF ALL SERVICES PROVIDED UNDER
THIS AGREEMENT WERE PROVIDED TO HAWAIIAN TELCOM (INCLUDING BEING LIABLE TO PAY
ACCENTURE THE CHARGES FOR THE SERVICES PROVIDED TO HAWAIIAN TELCOM AFFILIATES
UNDER THIS AGREEMENT).  ONLY HAWAIIAN TELCOM MAY ENFORCE ITS RIGHTS UNDER THIS
AGREEMENT AGAINST ACCENTURE, ON ITS OWN BEHALF OR ON BEHALF OF ANY HAWAIIAN
TELCOM AFFILIATES.  HAWAIIAN TELCOM MAY EXERCISE ANY RIGHT UNDER THIS AGREEMENT
(INCLUDING THE RIGHT TO TERMINATE OR VARY THIS AGREEMENT) WITHOUT THE CONSENT OF
ANY OF ITS AFFILIATES.  IN ALL MATTERS RELATING TO THE SERVICES PROVIDED TO A
HAWAIIAN TELCOM AFFILIATE, ACCENTURE MAY COMMUNICATE AND DEAL SOLELY WITH
HAWAIIAN TELCOM AND WILL NOT BE OBLIGED TO COMMUNICATE OR DEAL DIRECTLY WITH
SUCH HAWAIIAN TELCOM AFFILIATE.


(C)                                  ACCENTURE AFFILIATES.  WITH RESPECT TO
ACCENTURE AFFILIATES, ONLY ACCENTURE WILL BE THE PARTY TO THIS AGREEMENT AND
ONLY ACCENTURE WILL BE LIABLE UNDER THIS AGREEMENT AS IF ALL SERVICES PROVIDED
UNDER THIS AGREEMENT WERE PROVIDED BY ACCENTURE.  ONLY ACCENTURE MAY ENFORCE ITS
RIGHTS UNDER THIS AGREEMENT AGAINST HAWAIIAN TELCOM, ON ITS OWN BEHALF OR ON
BEHALF OF ANY ACCENTURE AFFILIATES.  ACCENTURE MAY EXERCISE ANY RIGHT UNDER THIS
AGREEMENT (INCLUDING THE RIGHT TO TERMINATE OR VARY THIS AGREEMENT) WITHOUT THE
CONSENT OF ANY OF ITS AFFILIATES.  IN ALL MATTERS RELATING TO THE SERVICES
PROVIDED BY AN ACCENTURE AFFILIATE, HAWAIIAN TELCOM MAY COMMUNICATE AND DEAL
SOLELY WITH ACCENTURE AND WILL NOT BE OBLIGED TO COMMUNICATE OR DEAL DIRECTLY
WITH SUCH ACCENTURE AFFILIATE.

3.12                        Security Services.  As part of the Services and to
the extent relevant to the Services, Accenture will implement security and
security practices with respect to the In-Scope Applications and any Hawaiian
Telcom Confidential Information and Hawaiian Telcom Technical Elements in
Accenture’s possession, which are consistent with Hawaiian Telcom’s security
standards as set forth in Attachments G-1.1 through G-1.3 (covering Security
Policies and Principles) and as such standards may be upgraded or enhanced by
Hawaiian Telcom from time to time, provided that any such changes will be
subject to the fee adjustments provided for in Section 4.2(d).

3.13                        Knowledge Sharing.  Accenture acknowledges that
although Hawaiian Telcom is outsourcing major critical business operations of
Hawaiian Telcom to Accenture under this Agreement, because such operations are
critical to Hawaiian Telcom, it is Hawaiian Telcom’s intent and desire to remain
intimately familiar with such operations and with the Actual Services performed
by Accenture hereunder, the manner in which Accenture performs them, and how
they relate to such business operations.  As such, Accenture agrees that, on a
quarterly basis, Accenture will meet with Hawaiian Telcom to (i) explain how the
In-Scope Applications work; (ii) explain how the Actual Services are provided;
and (iii) provide such information as is reasonably required for Hawaiian Telcom
to understand and operate such In-Scope Applications and to understand and
provide the Actual Services after the expiration or termination of this
Agreement.  For the avoidance of doubt, in the event of a disagreement between
Accenture and Hawaiian Telcom as to the level of information or detail which
Accenture is obligated to provide to Hawaiian Telcom under this Section 3.13, to
the extent Hawaiian Telcom (or its Contractors) made similar

8


--------------------------------------------------------------------------------


information or detail available to Accenture in connection with the transition
of the Actual Services to Accenture, Accenture shall make such level of
information and detail available to Hawaiian Telcom.  In addition to the
quarterly meetings, Accenture will provide such knowledge sharing at other times
upon Hawaiian Telcom’s request, provided the Charges will be equitably adjusted
if and to the extent provided for in Section 4.2(d).


ARTICLE IV
CHANGES TO THE SERVICES

4.1                               System Change Management Process.  Accenture
shall comply with the following process in connection with implementing any
System Changes (the “System Change Management Process”):


(A)                                  ACCENTURE SHALL SCHEDULE ITS IMPLEMENTATION
OF SYSTEM CHANGES ONLY DURING MAINTENANCE WINDOWS, EXCEPT FOR EMERGENCY SYSTEM
CHANGES, PROVIDED THAT ANY FAILURE TO ACHIEVE A SERVICE LEVEL WHICH FAILURE IS
DUE TO IMPLEMENTATION OF ANY EMERGENCY SYSTEM CHANGE SHALL NOT BE EXCUSED EXCEPT
TO THE EXTENT PROVIDED IN ATTACHMENT B-3.1 (SERVICE LEVEL METHODOLOGY).


(B)                                 ACCENTURE SHALL MAKE NO SYSTEM CHANGES
WITHOUT FIRST OBTAINING HAWAIIAN TELCOM’S WRITTEN APPROVAL; PROVIDED, HOWEVER,
ACCENTURE MAY MAKE EMERGENCY SYSTEM CHANGES AT ANY TIME AND WITHOUT HAWAIIAN
TELCOM APPROVAL, TO THE EXTENT NO REASONABLE ALTERNATIVE ACTION IS AVAILABLE AND
SUCH SYSTEM CHANGES ARE NECESSARY, IN ACCENTURE’S GOOD FAITH JUDGMENT, (A) TO
MAINTAIN THE CONTINUITY OF THE SERVICES, OR (B) TO CORRECT AN EVENT OR
OCCURRENCE THAT WOULD SUBSTANTIALLY PREVENT, HINDER OR DELAY THE OPERATION OF
HAWAIIAN TELCOM’S CRITICAL BUSINESS FUNCTIONS.  ACCENTURE SHALL PROMPTLY NOTIFY
HAWAIIAN TELCOM OF ALL SUCH TEMPORARY SYSTEM CHANGES.  EMERGENCY SYSTEM CHANGES
WILL NOT EXCUSE ACCENTURE FROM THE FAILURE TO ACHIEVE SERVICE LEVELS EXCEPT TO
THE EXTENT EXPRESSLY PROVIDED FOR ELSEWHERE IN THE AGREEMENT.


(C)                                  THE PARTIES WILL HOLD A WEEKLY MEETING TO
ADDRESS SCHEDULED SYSTEM CHANGES TO BE MADE DURING THE MAINTENANCE WINDOW THAT
FALLS TWO (2) WEEKS AFTER THE DATE OF SUCH MEETING, AND ACCENTURE SHALL PROVIDE
HAWAIIAN TELCOM WITH A WEEKLY REPORT WHICH SUMMARIZES THE CHANGES MADE EACH
WEEK.

4.2                               Contract Change Control Process.  The Parties
shall comply with the following Contract Change Control Process to revise,
amend, alter or otherwise change the Services being provided under this
Agreement, including such changes in the performance of the Services as may be
entailed in connection with a decision by Hawaiian Telcom to have Accenture
begin providing Services to a given Hawaiian Telcom Affiliate or cease providing
Services to such affiliate (each a “Contract Change”).  These procedures do not
apply to changes that result in Minor Enhancements covered by the Discretionary
AM Services, General Enhancement Work Orders or Enhancement Capacity Work
Orders, or System Changes.


(A)                                  TO REQUEST OR EFFECT A CONTRACT CHANGE,
ACCENTURE OR HAWAIIAN TELCOM, AS APPLICABLE, SHALL DELIVER A WRITTEN REQUEST
(THE “CHANGE REQUEST”) TO THE ACCENTURE ACCOUNT REPRESENTATIVE OR THE HAWAIIAN
TELCOM ACCOUNT REPRESENTATIVE, AS THE CASE MAY BE, SPECIFYING IN REASONABLE
DETAIL TO THE EXTENT KNOWN: (I) THE PROPOSED CONTRACT CHANGE, (II) THE OBJECTIVE
OR PURPOSE OF SUCH CONTRACT CHANGE, (III) THE PARTICULAR AGREEMENT AND/OR
EXHIBIT PROVISIONS THAT ARE AFFECTED BY THE CONTRACT CHANGE AND (IV) THE
REQUESTED PRIORITIZATION AND SCHEDULE FOR SUCH CONTRACT CHANGE.

9


--------------------------------------------------------------------------------



(B)                                 THE PARTIES SHALL COOPERATE WITH EACH OTHER
IN GOOD FAITH IN DISCUSSING THE SCOPE AND NATURE OF THE CHANGE REQUEST.  AS SOON
AS PRACTICABLE AND TO THE EXTENT APPLICABLE, ACCENTURE SHALL PREPARE AND DELIVER
TO THE HAWAIIAN TELCOM ACCOUNT REPRESENTATIVE A WRITTEN STATEMENT (THE “CHANGE
RESPONSE”) DESCRIBING ANY CHANGES IN METHODOLOGY, PROCEDURES, PRIORITIZATION,
PRODUCTS, AND SERVICES THAT ACCENTURE BELIEVES WOULD BE REQUIRED TO EFFECT THE
CONTRACT CHANGE.  IN ADDITION, SUCH CHANGE RESPONSE SHALL INCLUDE, AS
APPROPRIATE OR APPLICABLE, (I) AN ESTIMATION OF THE NET INCREASE OR DECREASE IN
THE PRICING THAT WOULD BE REQUIRED, INCLUDING PASS-THROUGH EXPENSES, (II) THE
CATEGORIES OF COSTS INCREASED OR AVOIDED AS A RESULT OF SUCH CONTRACT CHANGE,
INCLUDING RETAINED COSTS, (III) A DESCRIPTION OF HOW THE PROPOSED CONTRACT
CHANGE WOULD BE IMPLEMENTED, (IV) A DESCRIPTION OF THE EFFECT, IF ANY, SUCH
CONTRACT CHANGE WOULD HAVE ON THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ON
SERVICE LEVELS, (V) AN ESTIMATION OF ALL RESOURCES REQUIRED TO IMPLEMENT SUCH
CONTRACT CHANGE, AND (VI) SUCH OTHER INFORMATION AS MAY BE RELEVANT TO THE
PROPOSED CONTRACT CHANGE, WHICH MAY INCLUDE A BACK-OUT PLAN OR OTHER RISK
MITIGATION PLAN.  THE ACCENTURE ACCOUNT REPRESENTATIVE AND THE HAWAIIAN TELCOM
ACCOUNT REPRESENTATIVE SHALL MEET TO DETERMINE WHETHER THEY DESIRE FOR ACCENTURE
TO PROCEED WITH THE IMPLEMENTATION OF THE PROPOSED CONTRACT CHANGE IN ACCORDANCE
WITH THE CHANGE RESPONSE.


(C)                                  SUBJECT TO AGREEMENT ON ANY INCREMENTAL
CHARGES, IF ANY, ACCENTURE MAY NOT WITHHOLD ITS APPROVAL OF ANY CONTRACT CHANGE
WHICH HAWAIIAN TELCOM DETERMINES, IN ITS SOLE DISCRETION, (X) IS NECESSARY FOR
HAWAIIAN TELCOM TO COMPLY ANY HAWAIIAN TELCOM LAWS, OR (Y) IS THE RESULT OF THE
ADDITION OR REMOVAL OF A HAWAIIAN TELCOM AFFILIATE, UNLESS IN EACH CASE SUCH
CONTRACT CHANGE:  (I) WOULD RESULT IN ACCENTURE VIOLATING ANY ACCENTURE LAW; OR
(II) INVOLVES THE PROVISION OF SERVICES OTHER THAN APPLICATION DESIGN,
DEVELOPMENT, DEPLOYMENT AND MAINTENANCE SERVICES OF THE IN-SCOPE APPLICATIONS.


(D)                                 SUBJECT TO SECTION 3.5(B), FOR ANY CONTRACT
CHANGE, THE CHARGES WILL BE EQUITABLY ADJUSTED, UPWARD OR DOWNWARD, TO REFLECT
THE VALUE OF ANY ACCENTURE RESOURCES (E.G., EQUIPMENT, SOFTWARE, FACILITIES OR
PERSONNEL, ETC.) WHICH CAN BE REMOVED AS A RESULT OF THE APPLICABLE CONTRACT
CHANGE, OR TO REFLECT THE VALUE OF ANY ADDITIONAL ACCENTURE RESOURCES (E.G.,
EQUIPMENT, SOFTWARE, FACILITIES OR PERSONNEL, ETC.) WHICH ARE NECESSARY TO
IMPLEMENT THE CONTRACT CHANGE, IN EACH CASE WHERE THE VALUE OF SUCH RESOURCES
WILL BE DETERMINED IN A MANNER CONSISTENT WITH THE CHARGES AS OF THE EFFECTIVE
DATE.  ANY INCREASE IN CHARGES WILL TAKE INTO ACCOUNT RESOURCES AND EXPENSES OF
ACCENTURE FOR THEN-EXISTING SERVICES THAT WOULD NO LONGER BE REQUIRED IF THE
ADDITIONAL SERVICE WERE PERFORMED BY ACCENTURE.  THE ADJUSTMENT PROVISIONS OF
THIS SECTION 4.2(D) SHALL ALSO APPLY TO ANY OTHER CHANGE PROVIDED FOR IN THIS
AGREEMENT WHICH EXPRESSLY CALLS FOR AN EQUITABLE ADJUSTMENT TO THE CHARGES
PURSUANT TO THIS SECTION 4.2(D), AND REFERENCES IN THIS SECTION TO THE
APPLICABLE CONTRACT CHANGE SHALL BE DEEMED TO REFER TO THE APPLICABLE CHANGE.


(E)                                  SUBJECT TO SECTION 4.2(C), CONTRACT CHANGES
MUST BE AGREED IN WRITING IN THE FORM OF A WORK ORDER (OR, IF APPLICABLE, AN
AMENDMENT TO THIS AGREEMENT) AND SIGNED BY THE HAWAIIAN TELCOM AND ACCENTURE
ACCOUNT REPRESENTATIVES (OR OTHER DULY AUTHORIZED REPRESENTATIVES) IN ORDER TO
BE EFFECTIVE.  NOTWITHSTANDING THE FOREGOING, ACCENTURE WILL PROCEED WITH
PERFORMING CHANGES RESULTING FROM A CHANGE IN LAWS, OR A CHANGE IN HAWAIIAN
TELCOM POLICIES GENERALLY APPLICABLE TO HAWAIIAN TELCOM, FOR UP TO FIFTEEN (15)
DAYS IF ACCENTURE RECEIVES A WRITTEN INSTRUCTION FROM THE HAWAIIAN TELCOM
ACCOUNT REPRESENTATIVE TO DO SO.  IF THE CORRESPONDING WORK ORDER IS EXECUTED
ACCENTURE WILL BE COMPENSATED FOR PERFORMING SUCH SERVICES AS PROVIDED IN THE
WORK ORDER.  IF SUCH WORK ORDER IS NOT FINALIZED WITHIN SUCH FIFTEEN (15) DAY
PERIOD, ACCENTURE WILL BE COMPENSATED FOR ITS INCREMENTAL EFFORT IN PERFORMING
SUCH SERVICES ON A TIME AND MATERIALS BASIS.

10


--------------------------------------------------------------------------------



(F)                                    EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 4.2, HAWAIIAN TELCOM WILL NOT BE OBLIGATED TO PAY FOR ANY CHANGES NOT
AUTHORIZED IN ADVANCE AND IN WRITING BY THE HAWAIIAN TELCOM ACCOUNT
REPRESENTATIVE (OR OTHER DULY AUTHORIZED REPRESENTATIVE); AND ACCENTURE WILL NOT
BE OBLIGATED TO PERFORM ANY CHANGE TO THE SERVICES THAT ARE NOT AUTHORIZED IN
ADVANCE AND IN WRITING BY THE ACCENTURE ACCOUNT REPRESENTATIVE (OR OTHER DULY
AUTHORIZED REPRESENTATIVE).


ARTICLE V
PERFORMANCE METRICS

5.1                               AM Service Levels.


(A)                                  GENERAL.  ATTACHMENT B-3.1 (SERVICE LEVEL
METHODOLOGY) AND ATTACHMENT B-3.2 (SERVICE LEVEL DEFINITIONS AND METRICS) SET
FORTH THE SERVICE LEVEL AGREEMENT (SLA), INCLUDING SERVICE LEVELS THAT SHALL BE
USED TO MEASURE ACCENTURE’S PERFORMANCE OF THE STEADY STATE SERVICES UNDER THIS
AGREEMENT.  ACCENTURE AGREES THAT, FROM AND AFTER THE SLA COMMENCEMENT DATE
SPECIFIED IN ATTACHMENT B-3.1 (SERVICE LEVEL METHODOLOGY), ITS PERFORMANCE OF
THE STEADY STATE SERVICES SHALL MEET OR EXCEED EACH OF THE MINIMUM SERVICE
LEVELS FOR EACH CRITICAL SERVICE LEVEL, SUBJECT TO THE LIMITATIONS AND IN
ACCORDANCE WITH THE PROVISIONS SET FORTH IN THIS AGREEMENT (INCLUDING THE
SERVICE LEVEL AGREEMENT).


(B)                                 CRITICAL SERVICE LEVEL FAILURE.  IF
ACCENTURE FAILS TO MEET THE MINIMUM SERVICE LEVEL FOR ANY CRITICAL SERVICE
LEVEL, THEN ACCENTURE SHALL (I) PROMPTLY PERFORM A ROOT-CAUSE ANALYSIS TO
IDENTIFY THE CAUSE OF SUCH FAILURE; (II) USE REASONABLE EFFORTS TO CORRECT SUCH
FAILURE AND TO BEGIN MEETING THE SERVICE LEVELS AS PROMPTLY AS PRACTICABLE; AND
(III) PROVIDE HAWAIIAN TELCOM WITH A REPORT DETAILING THE CAUSE OF, AND
PROCEDURE FOR CORRECTING, SUCH FAILURE.


(C)                                  SERVICE LEVEL CREDITS.  ATTACHMENT B-3.1
(SERVICE LEVEL METHODOLOGY) DESCRIBES THE CONDITIONS UNDER WHICH HAWAIIAN TELCOM
MAY BE ENTITLED TO SERVICE LEVEL CREDITS ARISING FROM ACCENTURE’S FAILURE TO
MEET A MINIMUM SERVICE LEVEL FOR A CRITICAL SERVICE LEVEL.

5.2                               Recovery Services Balanced Scorecard. 
Attachment B-1.1 (Recovery Services Balanced Scorecard) identifies certain
metrics that the Parties believe will measure the success of the Recovery
Services.  Within thirty (30) days following the end of the expiration of the
Recovery Services SOW, Accenture shall provide to Hawaiian Telcom a completed
accurate Balanced Scorecard, and a calculation of the resulting credit or bonus,
as applicable, calculated in accordance with Attachment B-1.1 (Recovery Services
Balanced Scorecard).  If the Recovery Services SOW is terminated prior to the
expiration of the Recovery Services Term, the Balanced Scorecard shall not
apply.  To the extent that any portion of the Recovery Services are terminated
or cancelled prior to the expiration of the Recovery Services Term, other than
pursuant to Section 3 of Exhibit C (Acceptance) or termination of the Recovery
Services SOW in part under Section 16.1, the Balanced Scorecard shall be
equitably adjusted to reflect the reduction in Services.

11


--------------------------------------------------------------------------------



ARTICLE VI
RESOURCES

6.1                               Hawaiian Telcom Facilities.


(A)                                  PROVISION OFHAWAIIAN TELCOM FACILITIES. 
SUBJECT TO THE PROVISIONS OF THIS SECTION 6.1, HAWAIIAN TELCOM SHALL PROVIDE TO
ACCENTURE ACCESS TO THE HAWAIIAN TELCOM FACILITIES, AT NO CHARGE TO ACCENTURE. 
HAWAIIAN TELCOM SHALL ALSO PROVIDE ACCENTURE, AT NO CHARGE, WITH OFFICES AND
WORKING SPACE IN HAWAIIAN TELCOM FACILITIES AS SPECIFIED IN EXHIBIT H (HAWAIIAN
TELCOM FACILITIES).  HAWAIIAN TELCOM SHALL PROVIDE TO THE ACCENTURE PERSONNEL
WORKING IN SUCH SPACE STANDARD OFFICE FURNISHINGS AND EQUIPMENT, AS WELL AS
HIGH-SPEED INTERNET ACCESS AND DOMESTIC LOCAL AND LONG DISTANCE TELEPHONE
SERVICE AND INTERNET ACCESS (FOR GENERAL OFFICE USE, AND NOT FOR PURPOSES OF
ACCESSING THE SYSTEM), TO THE EXTENT THAT HAWAIIAN TELCOM PROVIDES SUCH
RESOURCES FOR THE USE OF ITS OTHER CONTRACTORS.  HAWAIIAN TELCOM SHALL MANAGE
AND MAINTAIN AT HISTORICAL LEVELS THE BUILDING AND PROPERTY:  ELECTRICAL
SYSTEMS; WATER; SEWER; LIGHTS; HEATING, VENTILATION AND AIR CONDITIONING;
PHYSICAL SECURITY SERVICES AND GENERAL CUSTODIAL/LANDSCAPE SERVICES (INCLUDING
MONITORING AND MAINTAINING THE UNINTERRUPTIBLE POWER SUPPLY SYSTEM).  THE USE OF
HAWAIIAN TELCOM FACILITIES BY ACCENTURE SHALL NOT (I) CONSTITUTE A LEASEHOLD OR
OTHER PROPERTY INTEREST IN FAVOR OF ACCENTURE OR ANY EXCLUSIVE RIGHT TO OCCUPY
OR USE HAWAIIAN TELCOM FACILITIES, NOR (II) TRANSFER ANY TITLE IN HAWAIIAN
TELCOM FACILITIES TO ACCENTURE.  THE HAWAIIAN TELCOM FACILITIES SHALL BE DEEMED
TO BE IN THE CARE, CUSTODY AND CONTROL OF HAWAIIAN TELCOM.


(B)                                 RELOCATING HAWAIIAN TELCOM FACILITIES. 
HAWAIIAN TELCOM SHALL INFORM ACCENTURE OF ANY PLANS OR DETERMINATION TO RELOCATE
HAWAIIAN TELCOM FACILITIES SO THAT ACCENTURE SHALL HAVE A REASONABLE AMOUNT OF
TIME TO PREPARE FOR AND IMPLEMENT SUCH CHANGE OR RELOCATION AS IT IMPACTS
ACCENTURE.  HAWAIIAN TELCOM SHALL REIMBURSE ACCENTURE FOR ACCENTURE’S REASONABLE
OUT-OF-POCKET EXPENSES INCURRED IN PACKING, MOVING TO THE NEW SITE OF THE
HAWAIIAN TELCOM FACILITIES, AND UNPACKING ALL ACCENTURE-PROVIDED EQUIPMENT AND
FURNISHINGS THAT ARE LOCATED AT THE HAWAIIAN TELCOM FACILITIES AND USED BY
ACCENTURE TO PROVIDE THE SERVICES TO HAWAIIAN TELCOM, AS WELL AS ANY NET
ADDITIONAL TAXES OR OUT-OF-POCKET EXPENSES THAT ACCENTURE REASONABLY
DEMONSTRATES ACCENTURE IS REQUIRED TO INCUR AS A RESULT OF OPERATING OUT OF SUCH
NEW FACILITIES IN COMPARISON TO THE PRIOR FACILITIES.  HAWAIIAN TELCOM RETAINS
THE RIGHT TO ALTER ANY OF HAWAIIAN TELCOM FACILITIES AT ANY TIME, AND HAWAIIAN
TELCOM SHALL USE REASONABLE EFFORTS TO GIVE ACCENTURE REASONABLE NOTICE OF SUCH
ALTERATIONS TO THE EXTENT THEY AFFECT ACCENTURE.  ADDITIONALLY, HAWAIIAN TELCOM
SHALL REIMBURSE ACCENTURE FOR ANY NET ADDITIONAL OUT-OF-POCKET EXPENSES THAT
ACCENTURE REASONABLY DEMONSTRATES ACCENTURE IS REQUIRED TO INCUR AS A RESULT OF
ANY SUCH ALTERATIONS, INCLUDING THE OUT-OF-POCKET EXPENSES INCURRED BY
ACCENTURE, IF ANY, OF RELOCATING ITS OPERATIONS IN ORDER TO ACCOMMODATE SUCH
ALTERATIONS.  TO THE EXTENT ANY SUCH RELOCATION OR ALTERATION ADVERSELY IMPACTS
ACCENTURE’S ABILITY TO PERFORM ITS OBLIGATIONS, SUCH RELOCATION OR ALTERATION
SHALL BE DEEMED A POSSIBLE EXCUSE FOR PURPOSES OF SECTION 3.8.


(C)                                  HAWAIIAN TELCOM FACILITIES MAINTENANCE. 
HAWAIIAN TELCOM SHALL BE ENTITLED TO SCHEDULE AND UNDERTAKE EMERGENCY AND
PRE-PLANNED MAINTENANCE, REPAIRS, SHUTDOWNS AND ALTERATIONS AT ANY TIME IN
RESPECT OF HAWAIIAN TELCOM FACILITIES.  OTHER THAN IN THE CASE OF EMERGENCIES,
HAWAIIAN TELCOM SHALL GIVE ACCENTURE REASONABLE NOTICE OF ANY SUCH ACTIVITIES. 
ADDITIONALLY, HAWAIIAN TELCOM SHALL REIMBURSE ACCENTURE FOR ANY NET ADDITIONAL
OUT-OF-POCKET EXPENSES THAT ACCENTURE REASONABLY DEMONSTRATES ACCENTURE IS
REQUIRED TO INCUR AS A RESULT OF ANY SUCH MAINTENANCE, REPAIRS, SHUTDOWNS AND
ALTERATIONS.  TO THE EXTENT ANY SUCH ACTIVITIES ADVERSELY IMPACT ACCENTURE’S
ABILITY TO PERFORM ITS OBLIGATIONS, SUCH ACTIVITIES SHALL BE DEEMED A POSSIBLE
EXCUSE FOR PURPOSES OF SECTION 3.8.

12


--------------------------------------------------------------------------------



(D)                                 USE OF HAWAIIAN TELCOM FACILITIES. 
ACCENTURE SHALL COMPLY WITH THE FOLLOWING TERMS AND CONDITIONS WITH RESPECT TO
ITS USE OF THE HAWAIIAN TELCOM FACILITIES.

(I)                                     ACCENTURE SHALL USE HAWAIIAN TELCOM
FACILITIES SOLELY FOR THE PURPOSE OF PROVIDING THE SERVICES.  ACCENTURE SHALL
NOT PERMIT ANY THIRD PARTY (OTHER THAN AN ACCENTURE SUBCONTRACTOR) TO USE
HAWAIIAN TELCOM FACILITIES WITHOUT HAWAIIAN TELCOM’S PRIOR WRITTEN APPROVAL,
WHICH APPROVAL HAWAIIAN TELCOM SHALL GIVE IF NECESSARY FOR ACCENTURE TO COMPLY
WITH ITS OBLIGATIONS RELATED TO AUDITS UNDER THIS AGREEMENT, PROVIDED SUCH THIRD
PARTY COMPLIES WITH THE OTHER REQUIREMENTS PERTAINING TO ACCESS TO HAWAIIAN
TELCOM FACILITIES.

(II)                                  ACCENTURE SHALL OBTAIN HAWAIIAN TELCOM’S
APPROVAL FOR, AND COORDINATE, THE INSTALLATION OF ACCENTURE-PROVIDED EQUIPMENT
AT HAWAIIAN TELCOM FACILITIES WITH HAWAIIAN TELCOM, PROVIDED THAT APPROVAL WILL
BE DEEMED GRANTED FOR THE INSTALLATION OF LAPTOPS, PRINTERS AND OTHER EQUIPMENT
IDENTIFIED AS ACCENTURE-PROVIDED EQUIPMENT IN EXHIBIT F (RESOURCES).  ANY
INSTALLATION OF EQUIPMENT THAT INCREASES THE POWER, COOLING OR WEIGHT
REQUIREMENTS FOR A HAWAIIAN TELCOM FACILITY SHALL BE SUBJECT TO HAWAIIAN
TELCOM’S PRIOR WRITTEN APPROVAL (IN HAWAIIAN TELCOM’S SOLE DISCRETION) AND
REIMBURSEMENT TO HAWAIIAN TELCOM OF ANY INCREMENTAL COSTS.

(III)                               ACCENTURE WILL BE RESPONSIBLE FOR ANY DAMAGE
TO THE HAWAIIAN TELCOM FACILITIES CAUSED BY ACCENTURE OR ANY THIRD PARTIES
ACCENTURE PERMITS TO USE SUCH FACILITIES, IN EITHER CASE, EXCEPT FOR ORDINARY
WEAR AND TEAR.  WHEN ALL OR A PORTION OF HAWAIIAN TELCOM FACILITIES ARE NO
LONGER REQUIRED FOR PERFORMANCE OF THE SERVICES, ACCENTURE SHALL RETURN SUCH
HAWAIIAN TELCOM FACILITIES TO HAWAIIAN TELCOM IN SUBSTANTIALLY THE SAME
CONDITION AS WHEN ACCENTURE BEGAN USE OF SUCH HAWAIIAN TELCOM FACILITIES,
SUBJECT TO REASONABLE WEAR AND TEAR AND ANY IMPROVEMENTS OR CHANGES TO THE
STRUCTURAL, MECHANICAL OR ELECTRICAL ELEMENTS THEREIN THAT WERE APPROVED IN
ADVANCE BY HAWAIIAN TELCOM.

(IV)                              ACCENTURE WILL COMPLY WITH THE APPLICABLE
HAWAIIAN TELCOM RULES, REGULATIONS, POLICIES OR PROCEDURES FOR THE RELEVANT
HAWAIIAN TELCOM FACILITIES REGARDING ACCESS TO AND USE OF HAWAIIAN TELCOM
FACILITIES, AS SET FORTH IN ATTACHMENTS G-2.1 THROUGH G-2.14 (HAWAIIAN TELCOM
FACILITIES POLICIES), INCLUDING CONCERNING SUCH MATTERS AS OPERATING PROCEDURES,
SECURITY REQUIREMENTS, WORKING CONDITIONS, WORKING HOURS AND DAYS ON WHICH
HAWAIIAN TELCOM FACILITIES ARE CLOSED FOR REGULAR BUSINESS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, SUCH HAWAIIAN TELCOM FACILITIES
POLICIES SHALL NOT BE APPLICABLE TO THE EXTENT THEY REQUIRE THAT INDIVIDUAL
ACCENTURE PERSONNEL SIGN ANY DOCUMENT AS AN INDIVIDUAL OR ADDRESS (I) CONFLICTS
OF INTEREST, INCLUDING RESTRICTIONS ON PERFORMING SERVICES, SUPPORTING OR
CONTRACTING WITH THIRD PARTIES OR RESTRICTIONS ON INVESTMENTS BY ACCENTURE
PERSONNEL; (II) THE TREATMENT OF CONFIDENTIAL OR PROPRIETARY INFORMATION; (III)
OWNERSHIP OF INTELLECTUAL PROPERTY; (IV) RESTRICTIONS ON PRIVACY WITH RESPECT TO
AN ACCENTURE PERSONNEL’S PERSONAL BELONGINGS; OR (V) DRUG TESTING.  HAWAIIAN
TELCOM MAY UPDATE SUCH RULES, REGULATIONS, POLICIES AND PROCEDURES FROM TIME TO
TIME, AND ACCENTURE WILL COMPLY WITH ANY SUCH UPDATES, PROVIDED THAT ANY SUCH
CHANGES SHALL BE SUBJECT TO SECTION 4.2(D).  ACCENTURE PERSONNEL PERFORMING
SERVICES AT HAWAIIAN TELCOM FACILITIES WILL WEAR OR OTHERWISE EXHIBIT OR DISPLAY
IDENTIFICATION SUFFICIENT TO MAKE SUCH INDIVIDUALS RECOGNIZABLE AS ACCENTURE
PERSONNEL.

13


--------------------------------------------------------------------------------


6.2                               Hawaiian Telcom-Provided Equipment.

Hawaiian Telcom shall provide Accenture with access to and use of the equipment
identified as Hawaiian Telcom’s responsibility in Exhibit F (Resources), at no
cost to Accenture. Hawaiian Telcom shall retain financial, administrative,
operational and maintenance responsibility for such Hawaiian Telcom-Provided
Equipment.  Hawaiian Telcom shall be responsible for obtaining any Required
Consents with respect to Accenture’s use of such Hawaiian Telcom-Provided
Equipment.  Hawaiian Telcom may change, upgrade or otherwise modify the Hawaiian
Telcom-Provided Equipment without Accenture’s prior approval, provided that
Accenture is provided reasonable advance written notice detailing the nature of
the change, upgrade, or modification, and further provided that (a) if such
changes, upgrades or modifications, in the aggregate, increase Accenture’s cost
and expenses, the Charges will be equitably adjusted, if and to the extent
provided for in Section 4.2(d), and (b) if Hawaiian Telcom makes any change,
upgrade or modification that is not based on sound information technology
principles, such change, upgrade or modification will be deemed a Possible
Excuse.  As between Hawaiian Telcom and Accenture, Hawaiian Telcom shall retain
all right, title and interest in and to the Hawaiian Telcom-Provided Equipment,
and such equipment shall be deemed to be in the care, custody and control of
Hawaiian Telcom.

6.3                               Hawaiian Telcom Technical Elements.


(A)                                  DEFINITION.  ANY TECHNICAL ELEMENTS THAT
ARE (I) OWNED BY HAWAIIAN TELCOM OR HAWAIIAN TELCOM AFFILIATES BEFORE THE
EFFECTIVE DATE, (II) DEVELOPED BY HAWAIIAN TELCOM OR HAWAIIAN TELCOM AFFILIATES
DURING THE TERM OF THIS AGREEMENT, OR (III) LICENSED BY HAWAIIAN TELCOM OR
HAWAIIAN TELCOM AFFILIATES FROM A THIRD PARTY, INCLUDING ANY SUCH ITEMS USED BY
HAWAIIAN TELCOM OR HAWAIIAN TELCOM AFFILIATES IN CONNECTION WITH THE SERVICES,
ARE COLLECTIVELY REFERRED TO HEREIN AS THE “HAWAIIAN TELCOM TECHNICAL
ELEMENTS.”  HAWAIIAN TELCOM TECHNICAL ELEMENTS INCLUDE HAWAIIAN TELCOM-OWNED
TECHNICAL ELEMENTS AND HAWAIIAN TELCOM THIRD PARTY TECHNICAL ELEMENTS.  AS
BETWEEN THE PARTIES, HAWAIIAN TELCOM SHALL BE THE SOLE AND EXCLUSIVE OWNER OF
THE HAWAIIAN TELCOM TECHNICAL ELEMENTS AND HAWAIIAN TELCOM TECHNICAL ELEMENTS
SHALL BE DEEMED HAWAIIAN TELCOM CONFIDENTIAL INFORMATION.


(B)                                 HAWAIIAN TELCOM-THIRD PARTY TECHNICAL
ELEMENTS.  “HAWAIIAN TELCOM-THIRD PARTY TECHNICAL ELEMENTS” CONSIST OF HAWAIIAN
TELCOM TECHNICAL ELEMENTS THAT ARE LICENSED BY HAWAIIAN TELCOM OR A HAWAIIAN
TELCOM AFFILIATE FROM A THIRD PARTY AND THAT HAWAIIAN TELCOM MAKES AVAILABLE, OR
IS REQUIRED TO MAKE AVAILABLE, TO ACCENTURE FOR USE IN CONNECTION WITH THE
SERVICES.  HAWAIIAN TELCOM SHALL MAKE AVAILABLE TO ACCENTURE THE HAWAIIAN
TELCOM-THIRD PARTY TECHNICAL ELEMENTS IDENTIFIED IN EXHIBIT F (RESOURCES), AS
WELL AS ANY DOCUMENTATION WHICH HAWAIIAN TELCOM POSSESSES RELATED THERETO. 
HAWAIIAN TELCOM SHALL RETAIN FINANCIAL, ADMINISTRATIVE, OPERATIONAL AND
MAINTENANCE RESPONSIBILITY FOR THE HAWAIIAN TELCOM-THIRD PARTY TECHNICAL
ELEMENTS, INCLUDING RESPONSIBILITY FOR OBTAINING ANY REQUIRED CONSENTS WITH
RESPECT TO ACCENTURE’S USE OF SUCH HAWAIIAN TELCOM-THIRD PARTY TECHNICAL
ELEMENTS; PROVIDED, HOWEVER, DURING THE TERM OF THE AM SERVICES SOW, ACCENTURE
SHALL HAVE OPERATIONAL RESPONSIBILITY FOR THE IN-SCOPE APPLICATIONS.  SUBJECT TO
HAWAIIAN TELCOM HAVING OBTAINED ANY REQUIRED CONSENTS, HAWAIIAN TELCOM GRANTS
ACCENTURE (AND ITS SUBCONTRACTORS) A FULLY PAID-UP, ROYALTY FREE, LIMITED,
NONEXCLUSIVE RIGHT DURING THE TERM AND THE TERMINATION ASSISTANCE PERIOD TO

14


--------------------------------------------------------------------------------



USE, COPY, MODIFY, AND CREATE DERIVATIVE WORKS OF THE HAWAIIAN TELCOM-THIRD
PARTY TECHNICAL ELEMENTS FOR THE SOLE PURPOSE OF PROVIDING THE SERVICES TO
HAWAIIAN TELCOM AND ITS AFFILIATES; PROVIDED THAT WITH RESPECT TO TECHNICAL
ELEMENTS THAT ARE SOFTWARE, ACCENTURE’S RIGHT TO MODIFY AND CREATE DERIVATIVE
WORKS SHALL APPLY ONLY IF (I) HAWAIIAN TELCOM PROVIDES ACCENTURE WITH ACCESS TO
SOURCE CODE TO SUCH TECHNICAL ELEMENTS AND (II) THE APPLICABLE WORK ORDER OR
STATEMENT OF WORK DOES NOT EXPRESSLY PROHIBIT ACCENTURE FROM MAKING
MODIFICATIONS AND DERIVATIVE WORKS, DESPITE HAVING ACCESS TO SUCH SOURCE CODE. 
THE RIGHTS GRANTED UNDER THIS SECTION ARE ALSO SUBJECT TO ACCENTURE (INCLUDING
ITS SUBCONTRACTORS) COMPLYING WITH THE RESTRICTIONS AND NONDISCLOSURE
OBLIGATIONS THAT ARE IMPOSED ON HAWAIIAN TELCOM BY LICENSES FOR SUCH HAWAIIAN
TELCOM-THIRD PARTY TECHNICAL ELEMENTS; PROVIDED THAT HAWAIIAN TELCOM GIVES
ACCENTURE PRIOR WRITTEN NOTICE OF SUCH RESTRICTIONS AND OBLIGATIONS.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, ACCENTURE AGREES TO ABIDE BY THE TERMS
AND CONDITIONS OF EXHIBIT L (VERIZON SUBLICENSE) IN CONNECTION WITH THE USE OF
INTELLECTUAL PROPERTY LICENSED THEREUNDER (ALL OF WHICH SHALL BE DEEMED HAWAIIAN
TELCOM TECHNICAL ELEMENTS).


(C)                                  HAWAIIAN TELCOM-OWNED TECHNICAL ELEMENTS. 
“HAWAIIAN TELCOM-OWNED TECHNICAL ELEMENTS” CONSIST OF HAWAIIAN TELCOM TECHNICAL
ELEMENTS OWNED BY HAWAIIAN TELCOM OR A HAWAIIAN TELCOM AFFILIATE THAT HAWAIIAN
TELCOM MAKES AVAILABLE, OR IS REQUIRED TO MAKE AVAILABLE, TO ACCENTURE FOR USE
IN CONNECTION WITH THE SERVICES, TOGETHER WITH ANY ENHANCEMENTS, UPGRADES OR
MODIFICATIONS THERETO.  HAWAIIAN TELCOM SHALL MAKE AVAILABLE TO ACCENTURE
HAWAIIAN TELCOM-OWNED TECHNICAL ELEMENTS IDENTIFIED IN EXHIBIT F (RESOURCES).
HAWAIIAN TELCOM GRANTS ACCENTURE (AND ITS SUBCONTRACTORS) A FULLY PAID-UP,
ROYALTY FREE, LIMITED, NONEXCLUSIVE RIGHT DURING THE TERM AND THE TERMINATION
ASSISTANCE PERIOD TO USE, COPY, MODIFY, AND CREATE DERIVATIVE WORKS OF, THE
HAWAIIAN TELCOM-OWNED TECHNICAL ELEMENTS FOR THE SOLE PURPOSE OF PROVIDING THE
SERVICES TO HAWAIIAN TELCOM AND ITS AFFILIATES.


(D)                                 MEDIA.  THE HAWAIIAN TELCOM-PROVIDED
TECHNICAL ELEMENTS SHALL BE MADE AVAILABLE TO ACCENTURE IN SUCH FORM AND ON SUCH
MEDIA AS THEY EXIST AT THE RELEVANT TIME (TOGETHER WITH, IN THE CASE OF HAWAIIAN
TELCOM-PROVIDED SOFTWARE, THE AVAILABLE THEN-CURRENT RELATED DOCUMENTATION).


(E)                                  OWNERSHIP.  AS BETWEEN HAWAIIAN TELCOM AND
ACCENTURE, HAWAIIAN TELCOM SHALL RETAIN ALL RIGHT, TITLE AND INTEREST IN AND TO
THE HAWAIIAN TELCOM TECHNICAL ELEMENTS AND SUCH TECHNICAL ELEMENTS SHALL BE
DEEMED TO BE IN THE POSSESSION, CARE, CUSTODY AND CONTROL OF HAWAIIAN TELCOM.


(F)                                    DELIVERABLES.  OWNERSHIP OF DELIVERABLES
WILL BE AS SET FORTH IN SECTION 12.1.

6.4                               General Terms; Hawaiian Telcom Warranty
Disclaimer.


(A)                                  RESOURCE RESPONSIBILITY.  EXCEPT FOR THE
HAWAIIAN TELCOM FACILITIES, HAWAIIAN TELCOM-PROVIDED EQUIPMENT, HAWAIIAN
TELCOM-PROVIDED TECHNICAL ELEMENTS AND ANY OTHER RESOURCES WHICH HAWAIIAN TELCOM
IS OBLIGATED HEREUNDER TO MAKE AVAILABLE TO ACCENTURE FOR USE IN CONNECTION WITH
THE SERVICES (COLLECTIVELY, “HAWAIIAN TELCOM RESOURCES”), ACCENTURE WILL BE
RESPONSIBLE FOR PROVIDING ANY AND ALL OTHER RESOURCES NECESSARY FOR ACCENTURE TO
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING EQUIPMENT, SOFTWARE,
PERSONNEL, FACILITIES, TELECOMMUNICATIONS ASSETS AND OTHER SUCH RESOURCES
(“ACCENTURE RESOURCES”).  FOR THE AVOIDANCE OF DOUBT, ACCENTURE IS NOT OBLIGATED
TO PROVIDE ANY INFRASTRUCTURE ELEMENTS UNDER THIS AGREEMENT.

15


--------------------------------------------------------------------------------



(B)                                 CEASING USE OF HAWAIIAN TELCOM RESOURCES. 
ACCENTURE WILL CEASE USING ANY PARTICULAR HAWAIIAN TELCOM RESOURCES UPON THE
EARLIER OF (I) HAWAIIAN TELCOM’S NOTICE TO DO SO, OR (II) ACCENTURE’S NO LONGER
NEEDING TO USE SUCH HAWAIIAN TELCOM RESOURCE IN ORDER TO PROVIDE THE SERVICES,
BUT IN NO EVENT LATER THAN THE END OF THE TERM OR THE RELEVANT TIME DURING THE
TERMINATION ASSISTANCE PERIOD (IF SUCH USE IS NEEDED IN ORDER TO PROVIDE THE
TERMINATION ASSISTANCE), AS APPLICABLE.  TO THE EXTENT ACCENTURE IS REQUIRED TO
CEASE USING ANY HAWAIIAN TELCOM RESOURCE UNDER CLAUSE (I) OF THIS SECTION 6.4(B)
WITHOUT BEING PROVIDED AT THE SAME TIME WITH A FUNCTIONALLY EQUIVALENT RESOURCE
BY HAWAIIAN TELCOM READY FOR ACCENTURE’S USE AND SUCH WITHDRAWAL IS REASONABLY
LIKELY TO ADVERSELY AFFECT ACCENTURE’S ABILITY TO PERFORM ITS OBLIGATIONS,
ACCENTURE WILL BE EXCUSED FROM PERFORMANCE FAILURES TO THE EXTENT PROVIDED FOR
IN, AND SUBJECT TO ACCENTURE’S COMPLIANCE WITH THE PROCESS SET FORTH IN, SECTION
3.8.


(C)                                  DISCLAIMER.  THE HAWAIIAN TELCOM RESOURCES
SHALL BE PROVIDED ON AN “AS IS, WHERE IS” BASIS.  EXCEPT FOR SECTION 10.1,
HAWAIIAN TELCOM MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR OTHERWISE,
WITH RESPECT TO SUCH RESOURCES, INCLUDING WITH RESPECT TO (A) THE CONDITION,
STATE OF REPAIR, QUALITY, FITNESS FOR PARTICULAR PURPOSE, OR MERCHANTABILITY OF
SUCH RESOURCES, (B) THE ACCURACY, COMPLETENESS, CURRENCY, SUITABILITY, OR
EFFICACY OF ANY HAWAIIAN TELCOM MATERIALS, OR (C) THE NONINFRINGEMENT BY ANY
HAWAIIAN TELCOM THIRD PARTY SOFTWARE OR ANY HAWAIIAN TELCOM THIRD PARTY
MATERIALS OF A THIRD PARTY’S INTELLECTUAL PROPERTY RIGHTS.  THIS PROVISION SHALL
NOT BE CONSTRUED TO LIMIT SECTION 3.8.


6.5                               ACCENTURE-PROVIDED TECHNICAL ELEMENTS.


(A)                                  DEFINITION.  ANY TECHNICAL ELEMENTS THAT
ARE (I) OWNED BY ACCENTURE OR ACCENTURE AFFILIATES BEFORE THE EFFECTIVE DATE,
(II) DEVELOPED BY ACCENTURE OR ACCENTURE AFFILIATES OTHER THAN AS A DELIVERABLE
UNDER THIS AGREEMENT, (III) LICENSED BY ACCENTURE OR ACCENTURE AFFILIATES FROM A
THIRD PARTY, INCLUDING ANY SUCH ITEMS USED BY ACCENTURE OR ACCENTURE AFFILIATES
TO PROVIDE THE SERVICES TO HAWAIIAN TELCOM, AND (IV) ANY MODIFICATIONS,
ENHANCEMENTS AND IMPROVEMENTS TO, OR DERIVATIVES OF, ANY OF (I), (II) OR (III)
ARE COLLECTIVELY REFERRED TO HEREIN AS THE “ACCENTURE TECHNICAL ELEMENTS.”  
ACCENTURE TECHNICAL ELEMENTS INCLUDE ACCENTURE-OWNED TECHNICAL ELEMENTS,
ACCENTURE-PROVIDED USER TOOLS, AND ACCENTURE THIRD PARTY TECHNICAL ELEMENTS.  AS
BETWEEN THE PARTIES, ACCENTURE SHALL BE THE SOLE AND EXCLUSIVE OWNER OF THE
ACCENTURE TECHNICAL ELEMENTS AND ACCENTURE TECHNICAL ELEMENTS SHALL BE DEEMED
ACCENTURE CONFIDENTIAL INFORMATION.


(B)                                 RESPONSIBILITY FOR ACCENTURE TECHNICAL
ELEMENTS.  ACCENTURE SHALL BE SOLELY RESPONSIBLE FOR ANY ACCENTURE TECHNICAL
ELEMENTS WHICH ACCENTURE REQUIRES TO PROVIDE THE SERVICES, AND SHALL HAVE
FINANCIAL, ADMINISTRATIVE, OPERATIONAL AND MAINTENANCE RESPONSIBILITY FOR THE
ACCENTURE TECHNICAL ELEMENTS DURING THE TERM, UNLESS OTHERWISE AGREED IN A WORK
ORDER, STATEMENT OF WORK OR OTHER WRITTEN AGREEMENT BETWEEN THE PARTIES. 
ACCENTURE SHALL NOT, WITHOUT HAWAIIAN TELCOM’S PRIOR WRITTEN APPROVAL, (I)
INTRODUCE ANY ACCENTURE TECHNICAL ELEMENTS INTO THE SYSTEM, OR (II) USE ANY
ACCENTURE TECHNICAL ELEMENTS THAT ARE REQUIRED FOR THE OPERATION OF THE SYSTEM
OR THE FUNCTIONALITY OF ANY ASPECTS OF THE SYSTEM.

16


--------------------------------------------------------------------------------



(C)                                  EMBEDDED ACCENTURE TECHNICAL ELEMENTS.

(I)                                     EXCEPT WITH RESPECT TO SPECIFIC PROJECTS
AGREED IN ADVANCE IN WRITING BY THE HAWAIIAN TELCOM AND ACCENTURE ACCOUNT
REPRESENTATIVES (OR OTHER DULY AUTHORIZED REPRESENTATIVES), ALL DEVELOPMENT WORK
PERFORMED BY OR ON BEHALF OF ACCENTURE UNDER THIS AGREEMENT WILL BE ORIGINAL,
INCLUDING THE DEVELOPMENT OF DELIVERABLES AND THE MAKING OF ANY CHANGES TO
HAWAIIAN TELCOM TECHNICAL ELEMENTS.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, ACCENTURE SHALL NOT INCORPORATE INTO ANY DELIVERABLE OR ANY HAWAIIAN
TELCOM TECHNICAL ELEMENT ANY SOFTWARE, DOCUMENTATION, OR OTHER MATERIALS THAT IT
HAS NOT CREATED, OR HAD CREATED ON ITS BEHALF, UNDER THIS AGREEMENT, EXCEPT WITH
RESPECT TO SPECIFIC PROJECTS OR WORK AGREED IN ADVANCE IN WRITING BY THE
PARTIES.

(II)                                  ACCENTURE MAY EMBED ACCENTURE TECHNICAL
ELEMENTS INTO A DELIVERABLE OR A HAWAIIAN TELCOM TECHNICAL ELEMENT ONLY IF (A)
SUCH ACCENTURE TECHNICAL ELEMENTS ARE IDENTIFIED IN A SEPARATE SECTION OF THE
SOW OR WORK ORDER CLEARLY AND CONSPICUOUSLY IDENTIFIED AS “ACCENTURE TECHNICAL
ELEMENTS EMBEDDED IN DELIVERABLES OR HAWAIIAN TELCOM TECHNICAL ELEMENTS,” (B)
SUCH SECTION CLEARLY IDENTIFIES, FOR EACH DELIVERABLE OR HAWAIIAN TELCOM
TECHNICAL ELEMENT IN WHICH ACCENTURE INTENDS TO EMBED AN ACCENTURE TECHNICAL
ELEMENT, WHAT ACCENTURE TECHNICAL ELEMENTS WILL BE EMBEDDED AND WHICH ARE
ACCENTURE OWNED TECHNICAL ELEMENTS VERSUS ACCENTURE THIRD PARTY TECHNICAL
ELEMENTS, AND (C) FOR ANY ACCENTURE THIRD PARTY TECHNICAL ELEMENTS, SUCH SECTION
CLEARLY IDENTIFIES ANY LIMITATIONS ON THE RIGHTS PROVIDED TO HAWAIIAN TELCOM IN
THIS SECTION 6.5 WHICH ARE APPLICABLE TO EACH SUCH ACCENTURE THIRD PARTY
TECHNICAL ELEMENT.  SUBJECT ONLY TO ANY DEVIATIONS WHICH ARE IDENTIFIED IN
ACCORDANCE WITH SECTION 6.5(C)(II)(C), ACCENTURE HEREBY GRANTS HAWAIIAN TELCOM A
ROYALTY-FREE, NONEXCLUSIVE, PERPETUAL, REVOCABLE, TRANSFERABLE LICENSE TO USE,
COPY, DISTRIBUTE, MODIFY AND CREATE DERIVATIVE WORKS AND OTHERWISE USE IN ANY
MANNER SOLELY FOR HAWAIIAN TELCOM’S INTERNAL BUSINESS PURPOSES ANY SUCH
ACCENTURE TECHNICAL ELEMENTS EMBEDDED IN A DELIVERABLE OR HAWAIIAN TELCOM
TECHNICAL ELEMENT SOLELY AS USED IN SUCH DELIVERABLE OR HAWAIIAN TELCOM
TECHNICAL ELEMENT AND NOT AS A “STAND-ALONE” PRODUCT OR SEPARATELY FROM THE
DELIVERABLE OR HAWAIIAN TELCOM TECHNICAL ELEMENT IN WHICH IT IS EMBEDDED. 
HAWAIIAN TELCOM MAY SUBLICENSE THE RIGHTS IN THE PRECEDING SENTENCE TO A THIRD
PARTY SERVICE PROVIDER, SOLELY ON BEHALF OF HAWAIIAN TELCOM FOR HAWAIIAN
TELCOM’S INTERNAL BUSINESS PURPOSES; PROVIDED THAT SUCH SERVICE PROVIDER IS
BOUND BY A LEGALLY BINDING AGREEMENT INCLUDING THE FOREGOING LICENSE
RESTRICTIONS AND CONFIDENTIALITY PROVISIONS CONSISTENT WITH THOSE SET FORTH IN
THIS AGREEMENT.  THE RIGHTS GRANTED UNDER THIS SECTION ARE ALSO SUBJECT TO
HAWAIIAN TELCOM AND ITS SUBLICENSEES COMPLYING WITH THE RESTRICTIONS AND
NONDISCLOSURE OBLIGATIONS THAT ARE APPLICABLE TO ACCENTURE THIRD PARTY TECHNICAL
ELEMENTS WHICH ARE SPECIFICALLY IDENTIFIED AS REQUIRED BY SECTION 6.5(C)(II)(C)
ABOVE.  ACCENTURE SHALL BE RESPONSIBLE FOR OBTAINING REQUIRED CONSENTS WITH
RESPECT TO SUCH ACCENTURE THIRD PARTY TECHNICAL ELEMENTS.  SUBJECT TO THE
RESTRICTIONS IDENTIFIED PURSUANT TO SECTION 6.5(C)(II)(C), THE LICENSE TO
ACCENTURE TECHNICAL ELEMENTS EMBEDDED IN A DELIVERABLE OR HAWAIIAN TELCOM
TECHNICAL ELEMENT SHALL BECOME FULLY PAID UP AND IRREVOCABLE WHEN ACCENTURE HAS
RECEIVED (EXCEPT FOR ISSUANCE OF A SERVICE LEVEL CREDIT OR BALANCED SCORECARD
CREDIT, IF APPLICABLE) PAYMENT OF ALL CHARGES ASSOCIATED WITH SUCH DELIVERABLE
OR HAWAIIAN TELCOM TECHNICAL ELEMENT (OR SUCH SERVICE RENDERED WITH RESPECT TO
THE AM SERVICES).  FOR THE AVOIDANCE OF DOUBT, REFERENCES HEREIN TO “INTERNAL
BUSINESS PURPOSES” INCLUDE THE RIGHT OF HAWAIIAN TELCOM TO USE THE APPLICABLE
TECHNICAL ELEMENT TO SERVICE ITS CUSTOMERS AS A TELECOMMUNICATIONS SERVICE
PROVIDER, AND NOT FOR TIMESHARING OR SERVICE BUREAU OR OTHER RENTAL OR SHARING
ARRANGEMENTS.

17


--------------------------------------------------------------------------------



(D)                                 ACCENTURE-PROVIDED USER TOOLS.  ACCENTURE
MAY USE ACCENTURE-PROVIDED USER TOOLS IN CONNECTION WITH PROVIDING THE SERVICES,
PROVIDED THAT SUCH TOOLS ARE SOLELY USED IN CONNECTION WITH ACCENTURE PROVIDING
AND HAWAIIAN TELCOM RECEIVING THE SERVICES, AND ARE NOT NECESSARY FOR THE
OPERATION OF THE SYSTEM OR THE FUNCTIONALITY OF ANY ASPECTS OF THE SYSTEM. 
ACCENTURE-PROVIDED USER TOOLS ARE DEFINED IN EXHIBIT F (RESOURCES).  ACCENTURE
HEREBY GRANTS HAWAIIAN TELCOM A ROYALTY-FREE, LIMITED, NONEXCLUSIVE, REVOCABLE
LICENSE TO USE THE ACCENTURE-PROVIDED USER TOOLS, DURING THE TERM OF THE
APPLICABLE STATEMENT OF WORK (AND ANY APPLICABLE TERMINATION ASSISTANCE PERIOD),
SOLELY AS NECESSARY FOR HAWAIIAN TELCOM TO RECEIVE THE SERVICES.  ALL
ACCENTURE-PROVIDED USER TOOLS IN HAWAIIAN TELCOM’S POSSESSION SHALL BE PROMPTLY
RETURNED TO ACCENTURE UPON COMPLETION OF THE SERVICES UNDER THE APPLICABLE
STATEMENT OF WORK (OR EARLIER EXPIRATION OR TERMINATION THEREOF).


(E)                                  OWNERSHIP OF ACCENTURE TECHNICAL ELEMENTS. 
AS BETWEEN ACCENTURE AND HAWAIIAN TELCOM, ACCENTURE SHALL BE THE SOLE AND
EXCLUSIVE OWNER OF ANY ACCENTURE TECHNICAL ELEMENTS.

6.6                               Consents.  Each Party will be responsible for
obtaining any Required Consents which it is obligated to procure as provided for
herein or which it otherwise needs to comply with its obligations hereunder.

6.7                               Asset Obligations.  Unless other
responsibilities are set forth in the Exhibit identifying the applicable asset,
the Parties’ respective administrative, operational, maintenance and financial
responsibilities with respect to assets are summarized in this Section 6.7.  For
purposes of this Article VI, and except as otherwise provided in this Article
VI, a Party having administrative, operational, maintenance or financial
responsibility for any particular asset shall mean the following:


(A)                                  A PARTY WHO HAS ADMINISTRATIVE
RESPONSIBILITY FOR AN ASSET MEANS THAT SUCH PARTY SHALL BE RESPONSIBLE FOR
MANAGING SUCH ASSET, INCLUDING THE TRACKING OF RENEWAL DATES AND LICENSE
COMPLIANCE PROVISIONS;


(B)                                 A PARTY WHO HAS FINANCIAL RESPONSIBILITY FOR
AN ASSET MEANS THAT SUCH PARTY SHALL BE RESPONSIBLE FOR ALL FINANCIAL
OBLIGATIONS WITH RESPECT TO SUCH ASSET, INCLUDING ACQUISITION COSTS, MAINTENANCE
COSTS, REFRESH AND UPGRADE AND, WITH RESPECT TO LEASED ASSETS, ANY FINANCIAL
OBLIGATIONS SET FORTH IN SUCH LEASE; AND


(C)                                  A PARTY WHO HAS OPERATIONAL RESPONSIBILITY
FOR AN ASSET MEANS THAT SUCH PARTY SHALL BE RESPONSIBLE FOR OPERATIONAL SUPPORT
OF THE ASSET, WHICH, IN THE CASE OF THE IN-SCOPE APPLICATIONS, WILL INCLUDE THE
OBLIGATIONS SET FORTH IN EXHIBIT B-3 (AM SERVICES) AND B-4 (CROSS FUNCTIONAL
SERVICES);


(D)                                 A PARTY WHO HAS MAINTENANCE RESPONSIBILITY
FOR AN ASSET MEANS THAT SUCH PARTY SHALL BE RESPONSIBLE FOR ESTABLISHING AND
MAINTAINING APPROPRIATE THIRD PARTY MAINTENANCE ARRANGEMENTS FOR THE MAINTENANCE
OF THE ASSET, INCLUDING SUCH MAINTENANCE ARRANGEMENTS THAT A WELL-MANAGED
COMPANY, ACTING IN A PRUDENT MANNER WOULD MAINTAIN.  AT A MINIMUM, WITH RESPECT
TO ASSETS EXISTING AS OF THE EFFECTIVE DATE, SUCH MAINTENANCE ARRANGEMENTS SHALL
BE NO LESS FAVORABLE THAN SUCH ARRANGEMENTS EXIST AS OF THE EFFECTIVE DATE.

18


--------------------------------------------------------------------------------


6.8                               Risk of Loss.  Subject to Section 14.1,
Accenture shall bear the risk of loss for any loss, damage or casualty to all
Accenture Resources, including any Accenture Resources installed or located at
Hawaiian Telcom premises that are in the care, custody or control of Accenture
(except that Hawaiian Telcom shall be responsible for loss, damage or casualty
to Accenture Resources to the extent such loss, damage or casualty is due to the
negligent acts or omissions of Hawaiian Telcom Personnel or any Hawaiian Telcom
invitees).  Accenture shall bear the risk of loss for, and insure against, any
loss, damage or casualty to any Hawaiian Telcom-Provided Equipment that is
located at Accenture Facilities or that are otherwise in the care, custody or
control of Accenture.  Hawaiian Telcom shall continue to bear the risk of loss
for, and insure against, any loss, damage or casualty to any Hawaiian Telcom
Resources that remain at Hawaiian Telcom premises and in the possession, care,
custody or control of Hawaiian Telcom (except that Accenture shall be
responsible for loss, damage or casualty to such Hawaiian Telcom Resources to
the extent such loss, damage or casualty is due to the negligent acts or
omissions of Accenture Personnel or any Accenture Personnel invitees).


ARTICLE VII
SERVICE LOCATIONS

7.1                               Service Locations.  Initially, Accenture will
perform Services identified in one or more Statements of Work or Work Orders, in
a material respect, from the Service Locations.  Accenture may,  without
Hawaiian Telcom’s consent (subject to the remainder of this paragraph), relocate
the performance of such Services from one Accenture Service Location to another
location that is of the same or higher quality within the same metropolitan
area, provided that, except for a change in such Service Location requested by
Hawaiian Telcom, Accenture shall be responsible for any incremental costs
reasonably incurred by Hawaiian Telcom in order to receive the Services from the
new location (including any costs necessary for Hawaiian Telcom to secure any
Required Consents, which Hawaiian Telcom will use Reasonable Efforts to
minimize).  Accenture shall not perform such Services, in a material respect,
except from a metropolitan area in which a Service Location is located, unless
Accenture obtains prior written consent from Hawaiian Telcom to perform such
Services elsewhere, which consent may not be unreasonably withheld, conditioned
or delayed.  Notwithstanding the foregoing, Accenture will provide Hawaiian
Telcom with notice of any move, and where the move is within the same
metropolitan area, Accenture will not move any Actual Services where the consent
of Verizon or of any other third party provider of any material Hawaiian Telcom
Technical Elements does not approve of such move, provided that Hawaiian Telcom
agrees to use Reasonable Efforts to obtain such approval.  The Parties agree
that the public perception or reputational ramifications of a migration (which
shall be in Hawaiian Telcom’s reasonable judgment) shall constitute a reasonable
basis for Hawaiian Telcom to withhold such consent.  The applicable Statement of
Work identifies the Key Accenture Personnel who are to be based in Hawaii (“Key
On-Site Personnel”).  During the term of the Agreement and subject to Section
9.8(j), Accenture shall not re-locate Key On-Site Personnel to another location,
without Hawaiian Telcom’s prior written consent.

7.2                               Relocation of Service Locations.  Except as
provided in Section 7.3, if either Party requests a change in the Service
Locations, such change will be addressed pursuant to the Contract Change Control
Process.

7.3                               Relocation Resulting from Changes in Laws and
Regulations.  The Parties acknowledge and agree that a portion of the Services
are being provided from offshore Service Locations (i.e., outside the United
States) to leverage the use of lower cost offshore resources, and that the
Charges are based on the use of such lower cost resources.  In the event any
Laws or regulations are promulgated, changed,

19


--------------------------------------------------------------------------------


amended or otherwise come into effect at any time during the Term that impose
restrictions or limitations on, or prohibit, the offshore portion of the
Services, in whole or part, Hawaiian Telcom shall either pay for the added
expenses of performing the work offshore or pay the transition expenses
associated with relocating to an onshore U.S. Accenture service delivery
location and increased Charges resulting from providing the Services from such
location.  Notwithstanding anything to the contrary herein, Hawaiian Telcom
shall be responsible for, and shall reimburse Accenture for the payment of, any
new or increased taxes imposed by the State of Hawaii or any governmental
sub-division thereof (e.g., county or municipality in Hawaii).


ARTICLE VIII
RELATIONSHIP GOVERNANCE

8.1                               Accenture Account Representative.  During the
Term, Accenture shall designate a senior level individual who shall be primarily
dedicated to Hawaiian Telcom’s account who (i) shall be the primary contact for
Hawaiian Telcom in dealing with Accenture under this Agreement, (ii) shall have
overall responsibility for managing and coordinating the delivery of the
Services, (iii) shall meet regularly with the Hawaiian Telcom Account
Representative, and (iv) shall have the authority to make decisions with respect
to actions to be taken by Accenture in the ordinary course of day-to-day
management of Accenture’s account in accordance with this Agreement (the
“Accenture Account Representative”).

8.2                               Hawaiian Telcom Account Representative. 
During the Term, Hawaiian Telcom shall designate a senior level individual who
(i) shall be the primary contact for Accenture in dealing with Hawaiian Telcom
under this Agreement, (ii) shall have overall responsibility for managing and
coordinating the receipt of the Services, (iii) shall meet regularly with the
Accenture Account Representative, and (iv) shall have the authority to make
decisions with respect to actions to be taken by Hawaiian Telcom in the ordinary
course of day-to-day management of this Agreement (the “Hawaiian Telcom Account
Representative”).

8.3                               Establishment of Service Management Steering
Committee.  Accenture and Hawaiian Telcom shall appoint a Service Management
Steering Committee (the “Service Management Steering Committee”), made up of a
number of key executives from each Party (inclusive of the Accenture Account
Representative and the Hawaiian Telcom Account Representative), which shall
meet, from time to time, and at such time as its members or the Parties deem
appropriate, to (i) review and analyze the monthly performance reports for the
preceding period and the Parties’ overall performance under this Agreement, (ii)
review progress on the resolution of issues, (iii) provide a strategic outlook
for Hawaiian Telcom’s requirements, and (iv) attempt to resolve, or designate
individuals to attempt to resolve, any disputes or disagreements under this
Agreement.  Although the Hawaiian Telcom Account Representative and the
Accenture Account Representative shall remain as members of the Service
Management Steering Committee, either Party may change its other representatives
from time to time upon written notice to the other; provided that such
replacement shall be of the same or a higher level of responsibility within
Hawaiian Telcom or Accenture, as applicable.  In addition, the Parties may
mutually agree to increase or decrease the size, purpose or composition of the
Service Management Steering Committee in an effort for Accenture to better
provide, and for Hawaiian Telcom to better utilize, the Services.  The members
of the Service Management Steering Committee shall not have separate voting
rights; all actions of the Service Management Steering Committee required under
this Agreement shall require the mutual consent of the Parties.  As of the
Effective Date, the Parties agree that the Service Management Steering Committee
shall meet at least once a month, shall include the following persons: from
Hawaiian Telcom, Michael Ruley, Matt Boyer and David Torline, and from
Accenture, Andy Zimmerman, Dan Lauderback and Tim Hale.

20


--------------------------------------------------------------------------------


8.4                               Accenture Personnel.


(A)                                  DESIGNATION OF KEY PERSONNEL.  HAWAIIAN
TELCOM MAY DESIGNATE UP TO FIFTEEN PERCENT (15%) OF THOSE ACCENTURE PERSONNEL
DEDICATED FOR THE ENTIRE TERM OF THE RECOVERY SERVICES OR ENHANCEMENT SERVICES
TO THE PERFORMANCE OF THE RECOVERY SERVICES OR ENHANCEMENT SERVICES FROM TIME TO
TIME AND UP TO FIFTEEN PERCENT (15%) OF THE DEDICATED ACCENTURE PERSONNEL
PERFORMING NON-DISCRETIONARY AM SERVICES FROM TIME TO TIME AS KEY SUPPLIER
PERSONNEL (“KEY ACCENTURE PERSONNEL”), INCLUSIVE OF THOSE KEY ACCENTURE
PERSONNEL IDENTIFIED IN EXHIBIT B-4 (CROSS-FUNCTIONAL STATEMENT OF WORK).  THE
ACCENTURE PERSONNEL APPROVED AS OF THE EFFECTIVE DATE TO FILL THE KEY ACCENTURE
PERSONNEL POSITIONS ARE LISTED IN EXHIBIT B-4 (CROSS FUNCTIONAL STATEMENT OF
WORK).  SUBJECT TO THE FOREGOING, HAWAIIAN TELCOM MAY FROM TIME TO TIME CHANGE
ACCENTURE POSITIONS THAT ARE DESIGNATED AS KEY ACCENTURE PERSONNEL POSITIONS BY
GIVING WRITTEN NOTICE TO ACCENTURE THIRTY (30) DAYS IN ADVANCE OF THE EFFECTIVE
DATE OF THE CHANGE.


(B)                                 REMOVAL OF KEY PERSONNEL. ACCENTURE SHALL
CAUSE EACH OF THE KEY ACCENTURE PERSONNEL TO BE DEDICATED TO PERFORMING THE
SERVICES ON ESSENTIALLY A FULL-TIME BASIS, SUBJECT TO SECTION 9.8(J).  WITHOUT
HAWAIIAN TELCOM’S PRIOR WRITTEN CONSENT (WHICH IT MAY WITHHOLD IN ITS SOLE
DISCRETION), ACCENTURE SHALL NOT WITHDRAW OR RE-ASSIGN ANY KEY ACCENTURE
PERSONNEL FROM HIS OR HER KEY ACCENTURE PERSONNEL POSITION (I) DURING THE
DURATION OF THE RECOVERY SERVICES OR ENHANCEMENT SERVICES, WITH RESPECT TO
RECOVERY SERVICES OR ENHANCEMENT SERVICES, RESPECTIVELY, OR (II) PRIOR TO THE
(A) THE END OF THE AM SERVICES TERM OR (B) THE FIRST TWELVE (12) MONTHS AFTER
SUCH INDIVIDUAL BEGAN SERVING IN SUCH ROLE ON A PERMANENT BASIS, WHICHEVER IS
EARLIER, WITH RESPECT TO THE AM SERVICES.


(C)                                  EXCEPTIONS.  THE OBLIGATIONS IN SECTION
8.4(B) SHALL NOT APPLY WHERE ANY KEY ACCENTURE PERSONNEL STAFF MEMBER: 
(I) VOLUNTARILY RESIGNS FROM ACCENTURE; (II) IS DISMISSED BY ACCENTURE FOR
MISCONDUCT (INCLUDING FRAUD, DRUG ABUSE, THEFT, OR FAILURE TO COMPLY WITH
ACCENTURE PERSONNEL POLICIES (INCLUDING THE BUSINESS CONDUCT GUIDELINES)); (III)
FAILS TO PERFORM HIS OR HER ASSIGNED DUTIES AND RESPONSIBILITIES (INCLUDING
REFUSAL TO UNDERGO BACKGROUND INVESTIGATIONS AND EXAMINATIONS BY ACCENTURE IN
ACCORDANCE WITH ACCENTURE POLICIES, AS DESCRIBED IN EXHIBIT J); (IV) DIES OR IS
UNABLE TO WORK DUE TO DISABILITY; OR (V) IS PLACED ON AN APPROVED LEAVE OF
ABSENCE IN ACCORDANCE WITH APPLICABLE LAWS.


(D)                                 ASSIGNMENT OF KEY ACCENTURE PERSONNEL. 
BEFORE PLACING A PERSON IN A KEY ACCENTURE PERSONNEL POSITION, ACCENTURE SHALL: 
(I) NOTIFY HAWAIIAN TELCOM OF THE PROPOSED ASSIGNMENT; (II) INTRODUCE THE
INDIVIDUAL TO APPROPRIATE HAWAIIAN TELCOM REPRESENTATIVES; (III) PROVIDE SUCH
REPRESENTATIVES UPON REQUEST WITH THE OPPORTUNITY TO INTERVIEW THE INDIVIDUAL;
AND (IV) PROVIDE HAWAIIAN TELCOM WITH A RÉSUMÉ AND OTHER INFORMATION ABOUT THE
INDIVIDUAL REASONABLY REQUESTED BY HAWAIIAN TELCOM TO THE EXTENT THAT THE
DISCLOSURE OF SUCH OTHER INFORMATION IS CONSISTENT WITH ACCENTURE’S EMPLOYMENT
POLICIES, REASONABLY APPLIED.  IF HAWAIIAN TELCOM OBJECTS TO THE PROPOSED
ASSIGNMENT, THE PARTIES SHALL ATTEMPT TO RESOLVE HAWAIIAN TELCOM’S CONCERNS ON A
MUTUALLY AGREEABLE BASIS.  UNLESS AND UNTIL HAWAIIAN TELCOM’S CONCERNS ARE
SATISFIED, THE INDIVIDUAL SHALL NOT BE ASSIGNED TO THE KEY ACCENTURE PERSONNEL
POSITION.  IF THE PARTIES HAVE NOT BEEN ABLE TO RESOLVE HAWAIIAN TELCOM’S
CONCERNS WITHIN FIVE (5) BUSINESS DAYS, ACCENTURE SHALL PROPOSE TO HAWAIIAN
TELCOM THE ASSIGNMENT OF ANOTHER INDIVIDUAL OF SUITABLE ABILITY AND
QUALIFICATIONS.  SUBJECT TO SECTION 8.5, HAWAIIAN TELCOM HEREBY APPROVES THE KEY
ACCENTURE PERSONNEL IDENTIFIED IN THE APPLICABLE STATEMENT OF WORK AS OF THE
EFFECTIVE DATE.

21


--------------------------------------------------------------------------------



(E)                                  REPLACEMENT OF KEY ACCENTURE PERSONNEL. 
SUBJECT TO SECTION 8.4(C), KEY ACCENTURE PERSONNEL MAY NOT BE TRANSFERRED OR
RE-ASSIGNED BY ACCENTURE UNTIL A SUITABLE REPLACEMENT HAS BEEN APPROVED BY
HAWAIIAN TELCOM IN ACCORDANCE WITH SECTION 8.4(D).  NO TRANSFER MAY OCCUR AT A
TIME OR IN A MANNER THAT WOULD HAVE A MATERIAL ADVERSE IMPACT ON THE SERVICES. 
WHERE ACCENTURE MAY REPLACE A PERSON FILLING A KEY ACCENTURE PERSONNEL ROLE
OTHER THAN AS A RESULT OF THE CIRCUMSTANCES IN SECTION 8.4(C), ACCENTURE WILL
USE REASONABLE EFFORTS TO NOT REMOVE THE REPLACED PERSON UNTIL HE/SHE HAS WORKED
WITH THE REPLACEMENT PERSON FOR A PERIOD OF THIRTY (30) DAYS TO FACILITATE AN
ADEQUATE KNOWLEDGE TRANSFER.


(F)                                    RESERVATION OF RIGHTS.  EXCEPT AS
PROVIDED IN THIS SECTION 8.4, ACCENTURE RESERVES THE RIGHT TO DETERMINE WHICH
ACCENTURE PERSONNEL SHALL BE ASSIGNED TO PERFORM SERVICES, AND TO REPLACE OR
REASSIGN SUCH PERSONNEL DURING THE TERM.


(G)                                 HAWAII-BASED KEY PERSONNEL.  ACCENTURE’S
OBLIGATIONS WITH RESPECT TO KEY ON-SITE PERSONNEL SHALL BE AS DESCRIBED IN
SECTION 7.1.

8.5                               Responsibility for, and Removal of, Accenture
Personnel.


(A)                                  THE PERSONNEL ASSIGNED TO THE HAWAIIAN
TELCOM ACCOUNT BY ACCENTURE (OR ITS SUBCONTRACTORS) SHALL BE AND REMAIN
EMPLOYEES OF ACCENTURE (OR SUCH SUBCONTRACTORS), AND ACCENTURE (OR SUCH
SUBCONTRACTORS) SHALL PROVIDE FOR AND PAY THE COMPENSATION AND OTHER BENEFITS OF
SUCH PERSONNEL, INCLUDING SALARY, HEALTH, ACCIDENT AND WORKERS’ COMPENSATION
BENEFITS AND ALL TAXES AND CONTRIBUTIONS THAT AN EMPLOYER IS REQUIRED TO PAY
WITH RESPECT TO THE EMPLOYMENT OF EMPLOYEES, EXCEPT AS OTHERWISE SPECIFIED IN
SECTION 9.8(J).


(B)                                 ACCENTURE WILL TAKE REASONABLE EFFORTS TO
LIMIT TURNOVER THAT HAWAIIAN TELCOM IN GOOD FAITH REASONABLY BELIEVES TO BE
EXCESSIVE.


(C)                                  IF HAWAIIAN TELCOM REASONABLY DETERMINES,
LAWFULLY AND IN GOOD FAITH, THAT AN ACCENTURE PERSONNEL HAS ENGAGED IN
MISCONDUCT, HAWAIIAN TELCOM MAY REQUEST THE REMOVAL OF SUCH ACCENTURE PERSONNEL
FROM THE HAWAIIAN TELCOM ACCOUNT, WITH SUCH REQUEST TO INCLUDE A CONFIDENTIAL
DESCRIPTION OF THE ALLEGED MISCONDUCT.  ACCENTURE SHALL PROMPTLY INVESTIGATE THE
MATTERS FORMING THE BASIS OF SUCH REQUEST.  IF THE ALLEGED ACTIONS OF THE
ACCENTURE PERSONNEL WOULD BE GROUNDS FOR TERMINATION OF EMPLOYMENT WITH HAWAIIAN
TELCOM, ACCENTURE SHALL SUSPEND SUCH ACCENTURE PERSONNEL FROM THE HAWAIIAN
TELCOM ACCOUNT PENDING THE COMPLETION OF THE INVESTIGATION.  IF SUCH
INVESTIGATION REVEALS ACTUAL MISCONDUCT, ACCENTURE WILL IMMEDIATELY REMOVE THE
ACCENTURE PERSONNEL FROM THE HAWAIIAN TELCOM ACCOUNT.


(D)                                 IF HAWAIIAN TELCOM REASONABLY DETERMINES,
LAWFULLY AND IN GOOD FAITH, THAT AN ACCENTURE PERSONNEL IS PERFORMING IN AN
UNACCEPTABLE MANNER, HAWAIIAN TELCOM MAY REQUEST THE REMOVAL OF SUCH ACCENTURE
PERSONNEL FROM THE HAWAIIAN TELCOM ACCOUNT, WITH SUCH REQUEST TO INCLUDE A
CONFIDENTIAL DESCRIPTION OF THE REASONS WHY THE REMOVAL IS NEEDED.  WITHIN FIVE
(5) BUSINESS DAYS OF RECEIVING SUCH REQUEST, ACCENTURE SHALL INVESTIGATE THE
MATTERS FORMING THE BASIS OF SUCH REQUEST.  ACCENTURE SHALL, WITHIN FIVE (5)
BUSINESS DAYS AFTER THE CONCLUSION OF THE INVESTIGATION, PROPOSE A PLAN TO
EITHER CURE AND PREVENT A RECURRENCE OF THE PERFORMANCE IN AN UNACCEPTABLE
MANNER.  IF HAWAIIAN TELCOM DOES NOT IN GOOD FAITH AGREE THAT SUCH PLAN IS
LIKELY TO EITHER CURE AND PREVENT A RECURRENCE OF THE PERFORMANCE IN AN
UNACCEPTABLE MANNER, AND DIRECTS ACCENTURE TO REMOVE SUCH INDIVIDUAL FROM THE
HAWAIIAN TELCOM ACCOUNT, ACCENTURE WILL PROMPTLY DO SO.

22


--------------------------------------------------------------------------------



(E)                                  IN THE EVENT OF REMOVAL OF AN ACCENTURE
PERSONNEL UNDER SECTION 8.5(C) OR (D), ACCENTURE SHALL REPLACE HIM OR HER WITH
AN INDIVIDUAL MEETING THE REQUIREMENTS OF SECTION 10.1(A).


(F)                                    HAWAIIAN TELCOM WILL NOT USE ITS RIGHTS
UNDER SECTION 8.5(D) IN BAD FAITH OR FOR THE PURPOSE OF PREVENTING ACCENTURE
FROM MEETING ITS OBLIGATIONS UNDER THIS AGREEMENT.

8.6                               Background Checks.  Prior to assigning any
Accenture Personnel to perform the Services, all such Accenture Personnel shall
be subject tothe Accenture Background Investigations and Examinations Policies &
Standards, as described in Exhibit J.

8.7                               Reports.  The Parties shall establish an
appropriate set of periodic reports regarding the provision of the Steady State
Services by Accenture to be delivered by Accenture to Hawaiian Telcom from time
to time under this Agreement, which shall include reports that are reasonably
necessary to monitor Accenture’s performance of the Services to ensure they are
being provided for in accordance with the terms of this Agreement (collectively,
“Reports”).  Accenture will provide each Report in both an electronic and, as
requested by Hawaiian Telcom, hard copy version.

8.8                               Meetings and Conference Calls.  The Parties
shall determine an appropriate set of periodic meetings or telephone conference
calls to be held between representatives of Hawaiian Telcom and Accenture.  Such
meetings shall include the following:


(A)                                  A WEEKLY MEETING AMONG THE HAWAIIAN TELCOM
ACCOUNT REPRESENTATIVE, THE ACCENTURE ACCOUNT REPRESENTATIVE AND ANY OTHER
APPROPRIATE OPERATIONAL PERSONNEL TO DISCUSS DAILY PERFORMANCE AND PLANNED OR
ANTICIPATED ACTIVITIES THAT MAY ADVERSELY AFFECT PERFORMANCE OF THE SERVICES OR
ANY CHANGES;


(B)                                 A MONTHLY MANAGEMENT MEETING OF THE SERVICE
MANAGEMENT STEERING COMMITTEE; AND


(C)                                  A QUARTERLY MANAGEMENT MEETING TO REVIEW
RELEVANT SERVICE PERFORMANCE AND OTHER ISSUES.

Each Party shall communicate its objectives or publish its proposed agenda for
any meeting sufficiently in advance of the meeting to allow meeting participants
a reasonable opportunity to prepare.

8.9                               Accenture Subcontractors.


(A)                                  EXCEPT AS PROVIDED IN SECTION 8.9(B) BELOW,
ACCENTURE SHALL NOT SUBCONTRACT ALL OR ANY PART OF THE SERVICES IDENTIFIED IN
ONE OR MORE STATEMENTS OF WORK OR WORK ORDERS WITHOUT HAWAIIAN TELCOM’S CONSENT,
WHICH SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.


(B)                                 HAWAIIAN TELCOM’S CONSENT UNDER SECTION
8.9(A) ABOVE IS NOT REQUIRED WITH RESPECT TO (I) ACCENTURE AFFILIATES; (II)
SUBCONTRACTORS THAT PROVIDE SERVICES CUSTOMARILY PURCHASED FROM THIRD PARTY
VENDORS SUCH AS FACILITIES MAINTENANCE, HARDWARE AND SOFTWARE MAINTENANCE,
SECURITY, STORAGE AND OTHER ANCILLARY SERVICES; (III) SUBCONTRACTORS LOCATED AT
AN ACCENTURE OFF-SITE SOLUTION CENTER WHO PROVIDE CONTRACT LABOR AND NOT
SUBCONTRACTED SERVICES, PROVIDED THAT THE USE OF SUCH CONTRACT LABOR ON THE
HAWAIIAN TELCOM ACCOUNT DOES NOT EXCEED TEN PERCENT (10%) OF THE TOTAL NUMBER OF
ACCENTURE PERSONNEL LOCATED AT SUCH CENTERS THAT ARE DEDICATED TO HAWAIIAN
TELCOM; AND (IV) SUBCONTRACTORS THAT HAVE BEEN PRE-APPROVED BY HAWAIIAN TELCOM,
AS SET FORTH IN EXHIBIT N (APPROVED ACCENTURE SUBCONTRACTORS).

23


--------------------------------------------------------------------------------



(C)                                  ACCENTURE SHALL REMAIN RESPONSIBLE FOR
OBLIGATIONS UNDER THIS AGREEMENT PERFORMED BY ANY ACCENTURE SUBCONTRACTOR TO THE
SAME EXTENT AS IF SUCH OBLIGATIONS WERE PERFORMED BY ACCENTURE’S EMPLOYEES. 
ACCENTURE SHALL REMAIN HAWAIIAN TELCOM’S SOLE POINT OF CONTACT REGARDING THE
SERVICES.  ANY REFERENCE TO ACCENTURE SHALL BE DEEMED TO INCLUDE ACCENTURE’S
SUBCONTRACTORS UNLESS THE CONTEXT INDICATES OTHERWISE.


(D)                                 IF HAWAIIAN TELCOM EXPRESSES ANY CONCERNS TO
ACCENTURE REGARDING PERFORMANCE ISSUES WITH ANY ACCENTURE SUBCONTRACTORS,
ACCENTURE SHALL COOPERATE WITH HAWAIIAN TELCOM TO RESOLVE SUCH CONCERNS ON A
MUTUALLY ACCEPTABLE BASIS.

8.10                        No Solicitation.  Unless otherwise agreed by the
Parties in writing, during the Term and twelve (12) months thereafter, neither
Party shall, directly or indirectly, knowingly solicit for employment, offer
employment to or employ or retain (whether as an employee, officer, agent,
consultant, advisor or in any other capacity) any employee of the other Party
who is or was actively involved in the performance or evaluation of the
Services.  Notwithstanding the foregoing, the Parties acknowledge and agree that
this Agreement shall not prohibit (i) solicitations through general public
advertising or other publications of general public circulation or (ii) the
hiring of any employee of a Party who responds to such solicitations or who
otherwise contacts the other Party without such other Party having solicited
such employee.

8.11                        Reprioritization of Resources.  Subject to Section
3.8(c)(i)(2), the Hawaiian Telcom Account Representative or his or her designee
may identify or reprioritize or reset the schedule for existing work activities.


ARTICLE IX
PRICE & PAYMENT

9.1                               Service Charges.


(A)                                  IN CONSIDERATION FOR THE PERFORMANCE OF THE
SERVICES, HAWAIIAN TELCOM SHALL PAY TO ACCENTURE THE CHARGES SPECIFIED IN
EXHIBIT D (CHARGES) PLUS TAXES AND OTHER AMOUNTS DESCRIBED IN THIS ARTICLE IX,
TOGETHER WITH THE OTHER CHARGES EXPRESSLY SPECIFIED IN OR PROVIDED FOR IN THIS
AGREEMENT.


(B)                                 THE CHARGES SPECIFIED IN EXHIBIT D
(CHARGES), TOGETHER WITH THE OTHER CHARGES EXPRESSLY SPECIFIED IN OR PROVIDED
FOR IN THIS AGREEMENT, COMPENSATE ACCENTURE FOR PROVIDING ALL OF THE SERVICES
(AS A WHOLE) IN ACCORDANCE WITH THIS AGREEMENT.  ACCENTURE MAY NOT CHARGE
SEPARATELY FOR ANY PARTICULAR SERVICE, FUNCTION, RESPONSIBILITY OR ACTIVITY OR
FOR ANY DELIVERABLES OR OTHER SERVICES COMPRISING THE SERVICES BEYOND THE
CHARGES SPECIFIED IN EXHIBIT D (CHARGES) UNLESS, AND THEN ONLY TO THE EXTENT,
EXPRESSLY PROVIDED IN THE APPLICABLE PROVISION OF THE AGREEMENT.


(C)                                  FOR SERVICES WHICH ARE TO BE PROVIDED
HEREUNDER ON A TIME AND MATERIALS BASIS, UNLESS OTHERWISE AGREED IN WRITING BY
THE PARTIES, LABOR WILL BE BASED ON THE VARIABLE RATES IN ATTACHMENT D-2
(ENHANCEMENT SERVICES RATES), AND MATERIALS THAT HAVE BEEN PRE-APPROVED IN
WRITING WILL BE REIMBURSABLE BY HAWAIIAN TELCOM AS PASS THROUGH EXPENSES.

24


--------------------------------------------------------------------------------


9.2                               Reimbursement of Expenses.  Hawaiian Telcom
shall pay, or reimburse, Accenture for Out-of-Pocket Expenses as specified in
Exhibit D (Charges).

9.3                               Pass-Through Expenses.   Exhibit D (Charges)
sets forth certain expenses relating to the Services that shall be incurred by
Accenture and shall be passed through to Hawaiian Telcom at Accenture’s actual,
direct cost (i.e., with no handling fees, overhead or other markup by Accenture)
for reimbursement by Hawaiian Telcom (“Pass-Through Expenses”).  Except as
otherwise provided in this Agreement, Hawaiian Telcom shall not be responsible
for any additional Pass-Through Expenses without its prior written consent.

9.4                               Invoices; Method of Payment; Finance Charges.


(A)                                  INVOICING. INVOICES SHALL BE SUBSTANTIALLY
IN THE FORM DESCRIBED IN EXHIBIT K (FORM OF INVOICE).

(I)                                     RECOVERY SERVICES.  FOR RECOVERY
SERVICES, ACCENTURE SHALL RENDER A SINGLE CONSOLIDATED MONTHLY INVOICE FOR THE
PAYMENT MILESTONES COMPLETED DURING THE PREVIOUS MONTH.

(II)                                  ENHANCEMENT SERVICES.  FOR ENHANCEMENT
SERVICES, ACCENTURE SHALL RENDER A SINGLE CONSOLIDATED MONTHLY INVOICE (I) FOR
THE PAYMENT MILESTONES COMPLETED UNDER A FIXED PRICE GENERAL ENHANCEMENT WORK
ORDER OR ENHANCEMENT CAPACITY WORK ORDER DURING THE PREVIOUS MONTH; AND (II) FOR
THE NON-WORK ORDER POOL CHARGES FOR THE PREVIOUS MONTH.

(III)                               AM SERVICES.  FOR AM SERVICES, ACCENTURE
SHALL RENDER A SINGLE CONSOLIDATED MONTHLY INVOICE IN ADVANCE FOR THE AM
SERVICES.

Accenture may provide such invoices individually or may aggregate them into one
invoice.


(B)                                 INVOICE INTERVALS.  ALL INVOICES SHALL BE
PROVIDED AS OF THE 25TH DAY OF EACH MONTH (E.G., THEY WILL BE MEASURED FROM THE
25TH OF ONE MONTH TO THE 24TH OF THE NEXT MONTH).  INVOICES SHALL BE DUE AND
PAYABLE THIRTY (30) DAYS AFTER HAWAIIAN TELCOM’S RECEIPT OF ACCENTURE’S INVOICE.


(C)                                  PAYMENTS.  ALL AMOUNTS TO BE PAID TO
ACCENTURE UNDER THIS AGREEMENT SHALL BE PAID IN U.S. DOLLARS BY FEDERAL WIRE
TRANSFER TO THE ACCOUNT OR ACCOUNTS DESIGNATED BY ACCENTURE FROM TIME TO TIME OR
BY SUCH OTHER METHOD AS IS MUTUALLY DETERMINED BY THE PARTIES.  ANY AMOUNT NOT
PAID WHEN DUE SHALL BEAR INTEREST FROM THE DAY DUE UNTIL PAID, AT A RATE EQUAL
TO THE LESSER OF (I) ONE PERCENT (1%) PER MONTH OR (II) THE MAXIMUM RATE OF
INTEREST ALLOWED BY APPLICABLE LAWS.

9.5                               Proration.  Periodic charges under this
Agreement are to be computed on a calendar month basis and shall be prorated on
a per diem basis for any partial month.

9.6                               Unused Credits.  Any unused credits against
future payments owed to either Party by the other pursuant to this Agreement
shall be paid to the applicable Party within thirty (30) days after the
expiration or termination of this Agreement.

25


--------------------------------------------------------------------------------


9.7                               Disputed Charges.


(A)                                  HAWAIIAN TELCOM MAY, SUBJECT TO THE
NOTIFICATION REQUIREMENT BELOW AND SECTION 9.7(B), WITHHOLD PAYMENT OF
PARTICULAR CHARGES THAT HAWAIIAN TELCOM REASONABLY AND IN GOOD FAITH DISPUTES
(OR, IF IT HAS ALREADY PAID SUCH CHARGES, HAWAIIAN TELCOM MAY WITHHOLD AN
EQUIVALENT AMOUNT FROM PAYMENT TO BE MADE DURING THE IMMEDIATELY SUBSEQUENT
MONTH).  ANY AMOUNTS (OR PORTIONS THEREOF) NOT SO DISPUTED OTHERWISE SHALL BE
PAID BY THE APPLICABLE PAYMENT DUE DATE, AS DETERMINED PURSUANT TO SECTION
9.4(B).  HAWAIIAN TELCOM SHALL NOTIFY ACCENTURE IN WRITING ON OR BEFORE THE
PAYMENT DUE DATE OF ANY DISPUTED CHARGES FOR WHICH HAWAIIAN TELCOM IS
WITHHOLDING PAYMENT AND DESCRIBE, IN REASONABLE DETAIL, THE REASON FOR SUCH
WITHHOLDING.  HAWAIIAN TELCOM AND ACCENTURE SHALL DILIGENTLY PURSUE AN EXPEDITED
RESOLUTION OF SUCH DISPUTE.


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN,  HAWAIIAN TELCOM MAY NOT WITHHOLD AT ANY POINT IN TIME IN THE AGGREGATE
AN AMOUNT GREATER THAN ONE (1) MONTH’S FEES (FOR DISPUTED AMOUNTS RELATED TO THE
FIRST TWELVE (12) MONTHS FOLLOWING THE EFFECTIVE DATE) OR FIFTY PERCENT (50%) OF
ONE MONTH’S FEES FOLLOWING THE TWELVE (12) MONTH ANNIVERSARY OF THE EFFECTIVE
DATE.  IN LIEU OF MAKING SUCH PAYMENT TO ACCENTURE, IF THE DISPUTED AMOUNTS
EXCEED SUCH THRESHOLDS, BUT ARE LESS THAN THE DISPUTED THRESHOLD AMOUNT,
HAWAIIAN TELCOM SHALL HAVE THE OPTION OF PLACING THE AMOUNT IN DISPUTE WHICH
EXCEEDS SUCH THRESHOLD INTO AN INTEREST BEARING ESCROW ACCOUNT, AT HAWAIIAN
TELCOM’S EXPENSE.  TO THE EXTENT THAT THE DISPUTED AMOUNT PLACED IN ESCROW WOULD
EXCEED THE DISPUTED THRESHOLD AMOUNT, HAWAIIAN TELCOM SHALL PAY ACCENTURE THE
AMOUNT BY WHICH THE DISPUTED AMOUNT EXCEEDS SUCH THRESHOLD.


(C)                                  TO THE EXTENT HAWAIIAN TELCOM PREVAILS IN
ANY DISPUTE OVER CHARGES FOR WHICH HAWAIIAN TELCOM PAID ACCENTURE PURSUANT TO
SECTION 9.7(B), HAWAIIAN TELCOM IS ENTITLED TO THE DISPUTED PAYMENT AS WELL AS
INTEREST ON THE DISPUTED PAID AMOUNT (PAID BY HAWAIIAN TELCOM TO ACCENTURE) AT
THE RATE PRESCRIBED IN SECTION 9.4(C) FROM THE TIME THE DISPUTED AMOUNT WAS PAID
BY HAWAIIAN TELCOM UNTIL THE TIME THE REFUND IS REMITTED BY ACCENTURE.  TO THE
EXTENT ACCENTURE PREVAILS IN ANY DISPUTE OVER CHARGES, ACCENTURE IS ENTITLED TO
THE DISPUTED PAYMENT AS WELL AS INTEREST ON THE WITHHELD AMOUNT AT THE RATE
PRESCRIBED IN SECTION 9.4(C) FROM THE TIME THE DISPUTED AMOUNT WAS DUE UNTIL
PAID BY HAWAIIAN TELCOM.


(D)                                 TO THE EXTENT A DISPUTE IS RESOLVED IN FAVOR
OF ACCENTURE, ACCENTURE SHALL NOT BE ENTITLED TO REVOKE THE LICENSES GRANTED IN
SECTIONS 6.5(C)(II) AND 12.1(A), UNLESS HAWAIIAN TELCOM HAS FAILED TO PAY THE
DISPUTED AMOUNT WITHIN THIRTY (30) DAYS FOLLOWING RESOLUTION OF THE DISPUTE.

9.8                               Taxes.  References in this Section 9.8 to
Accenture or Hawaiian Telcom shall, as relevant, be deemed to include any
Affiliates of such Party that are paying or receiving any of the Charges or
otherwise incurring any taxes in relation to the performance or receipt of the
Services (including any charges for software or equipment, as applicable).  The
Parties’ respective responsibilities for taxes arising under or in connection
with this Agreement shall be as follows:


(A)                                  EACH PARTY SHALL BE RESPONSIBLE (I) FOR ANY
REAL OR PERSONAL PROPERTY TAXES ON PROPERTY IT OWNS OR LEASES, (II) FOR
FRANCHISE AND PRIVILEGE TAXES ON ITS BUSINESS, AND (III) FOR TAXES BASED ON ITS
NET INCOME OR FOR TAXES ON ITS GROSS RECEIPTS.

26


--------------------------------------------------------------------------------



(B)                                 ALL AMOUNTS PAYABLE PURSUANT TO THIS
AGREEMENT IN RESPECT OF THE SERVICES AND ALL OTHER AMOUNTS REFERRED TO AND
MONETARY FIGURES USED IN THIS AGREEMENT ARE STATED EXCLUSIVE OF ANY SALES, USE,
EXCISE, VALUE ADDED, SERVICES, WITHHOLDING TAXES RELATED TO CROSS-BORDER
PAYMENTS (WHICH ARE TRANSACTION TAXES AND WHICH ARE NOT CONSIDERED INCOME TAXES
IN SUCH COUNTRY), CONSUMPTION, PRIVILEGE, AND OTHER SIMILAR TAXES OR DUTIES
(COLLECTIVELY, “TAXES”).


(C)                                  ACCENTURE SHALL BE RESPONSIBLE FOR ANY
TAXES ON THE GOODS OR SERVICES USED OR CONSUMED BY ACCENTURE IN PROVIDING THE
SERVICES (OTHER THAN GOODS, INCLUDING EQUIPMENT OR SOFTWARE, PURCHASED, LEASED
OR LICENSED FOR HAWAIIAN TELCOM OR ON HAWAIIAN TELCOM’S BEHALF (IN RESPECT OF
WHICH HAWAIIAN TELCOM HOLDS TITLE OR IS THE LICENSEE, INCLUDING BY ASSIGNMENT))
WHERE THE TAX IS IMPOSED (INCLUDING DURING THE TERM) ON ACCENTURE’S ACQUISITION
OR USE OF SUCH GOODS OR SERVICES AND THE AMOUNT OF TAX IS MEASURED BY
ACCENTURE’S COST IN ACQUIRING SUCH GOODS OR SERVICES.


(D)                                 HAWAIIAN TELCOM SHALL BE RESPONSIBLE FOR,
AND SHALL PAY OR REIMBURSE ACCENTURE FOR THE PAYMENT OF, ANY TAXES IMPOSED OR
ASSESSED (INCLUDING DURING THE TERM) ON (I) THE PROVISION OF THE SERVICES, AS A
WHOLE, OR ON ANY PARTICULAR SERVICE OR ON THE CHARGES UNDER THIS AGREEMENT OR
(II) ON ANY EQUIPMENT OR SOFTWARE, PURCHASED, LEASED OR LICENSED FOR HAWAIIAN
TELCOM OR ON HAWAIIAN TELCOM’S BEHALF (IN RESPECT OF WHICH HAWAIIAN TELCOM HOLDS
TITLE OR IS THE LICENSEE (INCLUDING BY ASSIGNMENT), IF ANY).  ACCENTURE SHALL
ONLY INVOICE TAXES TO HAWAIIAN TELCOM WHICH HAWAIIAN TELCOM IS (A) OBLIGATED TO
PAY PURSUANT TO THIS AGREEMENT, OR (B) OTHERWISE LEGALLY OBLIGATED TO PAY
ACCENTURE PURSUANT TO RELEVANT TAX LAWS, AND IN NO INSTANCE SHALL HAWAIIAN
TELCOM BE RESPONSIBLE FOR TAXES TO THE EXTENT EXCLUDED PURSUANT TO SECTION
9.8(F) BELOW.


(E)                                  IF A TAX IS IMPOSED OR ASSESSED ON THE
PROVISION OF ANY OF THE SERVICES AS A WHOLE, OR ON ANY PARTICULAR SERVICE, OR
THE CHARGES THEREFOR OR ON ANY EQUIPMENT OR SOFTWARE, PURCHASED, LEASED OR
LICENSED FOR HAWAIIAN TELCOM OR ON HAWAIIAN TELCOM’S BEHALF (IN RESPECT OF WHICH
HAWAIIAN TELCOM HOLDS TITLE OR IS THE LICENSEE (INCLUDING BY ASSIGNMENT)), THE
PARTIES SHALL WORK TOGETHER TO SEGREGATE THE PAYMENTS UNDER THIS AGREEMENT INTO
THREE (3) PAYMENT STREAMS:

(I)                                     THOSE FOR TAXABLE SERVICES;

(II)                                  THOSE FOR WHICH ACCENTURE FUNCTIONS MERELY
ASSIST HAWAIIAN TELCOM IN OBTAINING OR RECEIVING GOODS, SUPPLIES, OR SERVICES
FROM THIRD PARTIES (INCLUDING LEASING AND LICENSING ARRANGEMENTS); AND

(III)                               THOSE FOR OTHER NONTAXABLE SERVICES.

In addition, Accenture’s invoices shall separately state the Services, software
and equipment (if any) provided to Hawaiian Telcom as reasonably requested by
Hawaiian Telcom, including the geography from which Services are provided or
where equipment or software is located.  Accenture shall otherwise reasonably
cooperate with Hawaiian Telcom in invoicing Hawaiian Telcom in the most Tax
efficient manner.


(F)                                    HAWAIIAN TELCOM SHALL BE RESPONSIBLE FOR
AND INVOICED BY ACCENTURE FOR ANY NEW OR INCREASED TAXES, EXCLUDING TAXES BASED
ON INCOME, THAT MAY ARISE FROM ACCENTURE PERFORMING OR PROVIDING SERVICES FROM A
LOCATION DIFFERENT THAN THOSE SPECIFIED IN THE EXHIBIT E (SERVICE LOCATIONS),
UNLESS SUCH CHANGE IS INITIATED BY ACCENTURE (EXCEPT WHERE SUCH ACCENTURE
INITIATION IS THE RESULT OF A CHANGE IN LAWS, WHICH IS ADDRESSED IN SECTION
7.3).

27


--------------------------------------------------------------------------------



(G)                                 THE PARTIES AGREE TO COOPERATE WITH EACH
OTHER TO ENABLE EACH TO MORE ACCURATELY DETERMINE ITS OWN TAX LIABILITY AND TO
MINIMIZE SUCH LIABILITY TO THE EXTENT LEGALLY PERMISSIBLE.  ACCENTURE’S INVOICES
SHALL SEPARATELY STATE THE AMOUNTS OF ANY TAXES ACCENTURE IS COLLECTING FROM
HAWAIIAN TELCOM, AND ACCENTURE SHALL TIMELY REMIT SUCH TAXES TO THE APPROPRIATE
AUTHORITIES.  EACH PARTY SHALL PROVIDE AND MAKE AVAILABLE TO THE OTHER ANY
RESALE, MULTIPLE POINTS OF USE, OR OTHER RELEVANT EXEMPTION CERTIFICATES,
INFORMATION REGARDING OUT-OF-COUNTY, OUT-OF-STATE OR OUT-OF-COUNTRY SALES OR USE
OF EQUIPMENT, MATERIALS OR SERVICES, AND OTHER EXEMPTION CERTIFICATES OR
INFORMATION REASONABLY REQUESTED BY THE OTHER PARTY.


(H)                                 ACCENTURE SHALL PROMPTLY NOTIFY HAWAIIAN
TELCOM OF, AND COORDINATE WITH HAWAIIAN TELCOM THE RESPONSE TO AND SETTLEMENT
OF, ANY CLAIM FOR TAXES ASSERTED BY APPLICABLE TAXING AUTHORITIES FOR WHICH
HAWAIIAN TELCOM IS RESPONSIBLE HEREUNDER, IT BEING UNDERSTOOD THAT WITH RESPECT
TO ANY CLAIM ARISING OUT OF A FORM OR RETURN SIGNED BY A PARTY TO THIS
AGREEMENT, SUCH PARTY SHALL HAVE THE RIGHT TO CONTROL THE RESPONSE TO AND
SETTLEMENT OF THE CLAIM.  IF, IN GOOD FAITH, HAWAIIAN TELCOM TIMELY REQUESTS
ACCENTURE TO CHALLENGE THE IMPOSITION OF ANY TAX FOR WHICH HAWAIIAN TELCOM IS
RESPONSIBLE HEREUNDER, AND HAWAIIAN TELCOM DOES NOT HAVE STANDING TO CHALLENGE
SUCH TAX ITSELF, ACCENTURE SHALL DO SO IN A TIMELY MANNER AND HAWAIIAN TELCOM
SHALL REIMBURSE ACCENTURE FOR THE REASONABLE LEGAL FEES AND EXPENSES IT INCURS
IN DOING SO.  NOTWITHSTANDING THE FOREGOING, ACCENTURE SHALL RETAIN THE RIGHT TO
REFUSE TO CHALLENGE THE IMPOSITION OF SUCH TAX AND SHALL BEAR THE ASSOCIATED TAX
COSTS.


(I)                                     HAWAIIAN TELCOM SHALL BE ENTITLED TO ANY
TAX REFUNDS OR REBATES GRANTED TO THE EXTENT SUCH REFUNDS OR REBATES ARE OF
TAXES THAT WERE PAID BY HAWAIIAN TELCOM.  WHERE HAWAIIAN TELCOM DOES NOT HAVE
STANDING TO SUBMIT A REFUND CLAIM FOR ANY SUCH TAXES, ACCENTURE SHALL FILE A TAX
REFUND CLAIM WITH THE RELEVANT TAXING AUTHORITIES UPON THE GOOD FAITH REQUEST OF
HAWAIIAN TELCOM.  ANY EXPENSES INCURRED WITH RESPECT TO FILING ANY SUCH TAX
REFUND CLAIMS SHALL BE SOLELY BORNE BY HAWAII TELCOM.  HAWAIIAN TELCOM SHALL
HAVE THE FULL RIGHT TO ANY TAXES REFUNDED THAT WERE BORNE AND PAID BY HAWAIIAN
TELCOM, INCLUDING THE REFUND OF ANY ASSOCIATED INTEREST OR PENALTIES.
NOTWITHSTANDING THE FOREGOING, ACCENTURE SHALL RETAIN THE RIGHT TO REFUSE TO
FILE THE TAX REFUND CLAIM AND SHALL REIMBURSE HAWAIIAN TELCOM FOR THE AMOUNT OF
THE ASSOCIATED REFUND TO WHICH ACCENTURE WOULD BE ENTITLED.


(J)                                     IF ACCENTURE BELIEVES THAT ANY KEY
ACCENTURE PERSONNEL IS REASONABLY LIKELY TO INCUR “LONG TERM ASSIGNMENT TAXES”
(E.G., STATE OR LOCAL PAYROLL TAXES, INCOME TAXES, UNEMPLOYMENT TAXES, EARNING
TAXES, ETC.) WHERE HAWAIIAN TELCOM HAS REQUESTED SUCH INDIVIDUAL TO BE ON SITE
AT A HAWAIIAN TELCOM FACILITY AWAY FROM THEIR BASE OFFICE ON A LONG TERM BASIS,
ACCENTURE SHALL NOTIFY HAWAIIAN TELCOM IN ADVANCE OF SUCH BELIEF.  THE PARTIES
SHALL ENDEAVOR TO AVOID SUCH TAXES BY ROTATING SUCH KEY ACCENTURE PERSONNEL OUT
OF SUCH LOCATION PRIOR TO INCURRING LONG TERM ASSIGNMENT TAXES WHILE MAINTAINING
THE AVAILABILITY, TO EXTENT POSSIBLE, OF SUCH INDIVIDUAL AT SUCH LOCATION. 
NOTWITHSTANDING SECTIONS 7.1 AND 8.4, IF HAWAIIAN TELCOM DOES NOT AGREE IN ITS
SOLE DISCRETION TO REIMBURSE ACCENTURE ON AN OUT-OF-POCKET EXPENSE BASIS FOR THE
INCREMENTAL AMOUNT OF SUCH TAXES, ACCENTURE MAY RELOCATE SUCH EMPLOYEE AS
NECESSARY TO AVOID SUCH TAXES (BUT NOT UNTIL IT IS NECESSARY TO DO SO).  IN ANY
EVENT, NOTHING IN THIS SECTION 9.8(J) SHALL EXCUSE ACCENTURE FROM ANY OF ITS
OTHER OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING MEETING MILESTONE DATES FOR
DELIVERABLES AND THE SERVICE LEVELS).

28


--------------------------------------------------------------------------------



(K)                                  HAWAIIAN TELCOM AGREES TO REIMBURSE AND
HOLD ACCENTURE HARMLESS FROM ANY DEFICIENCY (INCLUDING PENALTIES AND INTEREST)
RELATING TO TAXES THAT ARE THE RESPONSIBILITY OF HAWAIIAN TELCOM UNDER SECTION
9.8(A), 9.8(B), 9.8(D), 9.8(E) AND 9.8(F).  ACCENTURE AGREES TO REIMBURSE AND
HOLD HAWAIIAN TELCOM HARMLESS FROM ANY DEFICIENCY (INCLUDING PENALTIES AND
INTEREST) RELATING TO TAXES THAT ARE THE RESPONSIBILITY OF ACCENTURE UNDER
SECTION 9.8(A) AND 9.8(C).


ARTICLE X
REPRESENTATIONS, WARRANTIES AND COVENANTS

10.1                        Representations and Warranties.


(A)                                  WORK STANDARDS.  ACCENTURE WARRANTS THAT IT
SHALL PROVIDE THE ACTUAL SERVICES WITH PROMPTNESS AND DILIGENCE AS DESCRIBED IN
AN SOW, AND IN A WORKMANLIKE MANNER, IN ACCORDANCE WITH THE PRACTICES AND
PROFESSIONAL STANDARDS USED IN WELL-MANAGED OPERATIONS FOR PERFORMING SERVICES
SIMILAR TO SUCH SERVICES.  WITH RESPECT TO SERVICES IDENTIFIED IN ONE OR MORE
STATEMENTS OF WORK OR WORK ORDERS AND PERFORMED ON A FIRM FIXED PRICE BASIS,
ACCENTURE ALSO REPRESENTS AND WARRANTS THAT IT SHALL USE ADEQUATE NUMBERS OF
QUALIFIED INDIVIDUALS WITH SUITABLE TRAINING, EDUCATION, EXPERIENCE AND SKILL TO
PERFORM SUCH SERVICES.  WITH RESPECT TO THE AM DISCRETIONARY SERVICES,
CAPACITY-BASED SERVICES, AND TIME-AND-MATERIALS BASED SERVICES, ACCENTURE
REPRESENTS AND WARRANTS THAT IT SHALL USE QUALIFIED INDIVIDUALS WITH TRAINING,
EDUCATION, EXPERIENCE AND SKILL CONSISTENT WITH THE SERVICE CLASSIFICATION
DESCRIPTION APPLICABLE TO SUCH INDIVIDUAL, AS SET FORTH IN THE APPLICABLE SOW. 
ACCENTURE SHALL RE-PERFORM, AT NO ADDITIONAL COST TO HAWAIIAN TELCOM, THE
SERVICES THAT FAIL TO COMPLY IN ALL MATERIAL RESPECTS WITH THIS WARRANTY;
PROVIDED THAT HAWAIIAN TELCOM NOTIFIES ACCENTURE OF SUCH NON-COMPLIANCE WITHIN
ONE-HUNDRED-EIGHTY (180) DAYS AFTER HAWAIIAN TELCOM FIRST KNEW OR REASONABLY
SHOULD HAVE KNOWN OF THE UNDERLYING FACTS GIVING RISE TO SUCH CLAIM, PROVIDED
FURTHER THAT THE FOREGOING WILL NOT EXTEND THE STATUTE OF LIMITATIONS PROVIDED
FOR IN SECTION 15.3.  SUBJECT TO THE OTHER REMEDIES FOR BREACHES OF OTHER
WARRANTIES PROVIDED FOR ELSEWHERE IN THIS SECTION 10.1, THE OBLIGATION TO
RE-PERFORM IS HAWAIIAN TELCOM’S SOLE AND EXCLUSIVE REMEDY FOR BREACH OF THIS
WARRANTY.


(B)                                 SUPPORT STANDARDS.  SUBJECT TO HAWAIIAN
TELCOM’S OBLIGATION TO PROCURE MAINTENANCE AND SUPPORT FOR IN-SCOPE APPLICATIONS
IN ACCORDANCE WITH THIS AGREEMENT, AND TO THE EXTENT MAINTENANCE AND SUPPORT
ACTIVITIES ARE SERVICES, ACCENTURE SHALL PERFORM MAINTENANCE ON ANY IN-SCOPE
APPLICATIONS IN ACCORDANCE WITH THE APPLICABLE SOFTWARE SUPPLIER’S WRITTEN
DOCUMENTATION AND RECOMMENDATIONS PROVIDED IN WRITING TO ACCENTURE PRIOR TO
EXECUTION OF THE APPLICABLE SOW OR WORK ORDER, OR PROMPTLY AFTER IT IS MADE
AVAILABLE TO HAWAIIAN TELCOM, AS THE CASE MAY BE.


(C)                                  DELIVERABLES.

(I)                                     ACCENTURE WARRANTS THAT ITS
MODIFICATIONS TO, AND DEVELOPMENT OF, SYSTEM DELIVERABLES THAT ARE SOFTWARE
SHALL COMPLY WITH THEIR RESPECTIVE SPECIFICATIONS IN ALL MATERIAL RESPECTS AND
WILL NOT CAUSE SEVERITY LEVEL 1 OR SEVERITY LEVEL 2 PROBLEMS, DURING THE
APPLICATION WARRANTY PERIOD.

29


--------------------------------------------------------------------------------


(II)                                  RESERVED.

(III)                               SUBJECT TO SECTION 10.1(C)(IV) AND (V)
BELOW, AS HAWAIIAN TELCOM’S SOLE AND EXCLUSIVE REMEDY WITH RESPECT TO BREACH OF
THE WARRANTY IN SECTION 10.1(C), ACCENTURE SHALL PROMPTLY CORRECT ANY FAILURES
TO COMPLY WITH THE WARRANTY IN SECTION 10.1(C)(I) (EACH A “WARRANTY DEFECT”) IN
A PARTICULAR SYSTEM DELIVERABLE, REPORTED TO ACCENTURE IN WRITING DURING THE
APPLICATION WARRANTY PERIOD FOR SUCH SYSTEM DELIVERABLE, AT NO ADDITIONAL COST
TO HAWAIIAN TELCOM.

(IV)                              IF, AFTER USING REASONABLE EFFORTS, ACCENTURE
IS UNABLE TO CORRECT A WARRANTY DEFECT UNDER WARRANTY WITHIN THE WARRANTY REPAIR
TIME, HAWAIIAN TELCOM, AS ITS SOLE AND EXCLUSIVE REMEDY, SHALL BE ENTITLED TO
TERMINATE ACCENTURE’S OBLIGATION TO CORRECT SUCH WARRANTY DEFECT AND/OR SEEK
DIRECT DAMAGES AS A RESULT OF SUCH BREACH, SUBJECT TO THE LIMITATIONS ON
LIABILITY SET FORTH IN SECTION 10.1(C)(VI) AND ARTICLE 15.

(V)                                 NOTWITHSTANDING THE FOREGOING, ACCENTURE
WILL BE EXCUSED FROM ITS OBLIGATIONS IN SECTION 10.1(C)(III) AND ANY LIABILITY
FOR DIRECT DAMAGES IN SECTION 10.1(C)(IV) TO THE EXTENT A WARRANTY DEFECT IS
CAUSED BY:  (A) ANY PERSON (OTHER THAN ACCENTURE PERSONNEL) MAKING ANY REVISIONS
OR MODIFICATIONS TO THE SYSTEM DELIVERABLE AFTER ITS PROVISION TO HAWAIIAN
TELCOM; (B) HAWAIIAN TELCOM’S MISUSE OR OPERATION OF THE SYSTEM DELIVERABLE
OTHER THAN IN ACCORDANCE WITH APPLICABLE DOCUMENTATION OR DESIGN IDENTIFIED IN
THE APPLICABLE SOW; OR (C) USE OF THE APPLICABLE SYSTEM DELIVERABLE ON HARDWARE
THAT DOES NOT MEET ANY MINIMUM HARDWARE REQUIREMENTS IDENTIFIED IN THE SOW OR
WORK ORDER, IF ANY (UNLESS SUCH HARDWARE IS OTHERWISE RECOMMENDED, SUPPLIED OR
APPROVED BY ACCENTURE).

(VI)                              ACCENTURE’S LIABILITY FOR DIRECT DAMAGES UNDER
SECTION 10.1(C) SHALL BE LIMITED AS PROVIDED FOR IN EXHIBIT Q (OTHER TERMS).


(D)                                 ABSENCE OF LITIGATION.  EACH PARTY
REPRESENTS AND WARRANTS THAT AS OF THE EFFECTIVE DATE AND TO ITS ACTUAL
KNOWLEDGE NO CLAIM, LITIGATION, PROCEEDING, ARBITRATION, INVESTIGATION OR
MATERIAL CONTROVERSY IS PENDING, HAS BEEN THREATENED OR IS CONTEMPLATED AGAINST
OR BY IT WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE SUCH PARTY’S ABILITY
TO ENTER INTO THIS AGREEMENT OR PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.


(E)                                  AUTHORIZATION AND OTHER CONTRACTS.  EACH
PARTY REPRESENTS AND WARRANTS TO THE OTHER THAT:

(I)                                     IT HAS THE REQUISITE CORPORATE POWER AND
AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO FULFILL ALL OF ITS OBLIGATIONS
UNDER THIS AGREEMENT, INCLUDING, IN THE CASE OF ACCENTURE, DELIVERING THE
SERVICES; AND

(II)                                  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT DOES NOT VIOLATE ANY JUDGMENT, ORDER OR DECREE; ANDTHE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT DOES NOT CONSTITUTE A MATERIAL
DEFAULT UNDER ANY MATERIAL CONTRACT BY WHICH SUCH PARTY OR ITS AFFILIATES OR ANY
OF THE SAME’S MATERIAL ASSETS ARE BOUND, OR AN EVENT THAT WOULD, WITH NOTICE OR
LAPSE OF TIME OR BOTH, CONSTITUTE SUCH A DEFAULT.

30


--------------------------------------------------------------------------------



(F)                                    INDUCEMENTS.

(I)                                     EACH PARTY REPRESENTS AND WARRANTS TO
THE OTHER PARTY THAT IT HAS NOT VIOLATED ANY APPLICABLE LAWS REGARDING THE
OFFERING OF UNLAWFUL INDUCEMENTS IN CONNECTION WITH THIS AGREEMENT.

(II)                                  ACCENTURE REPRESENTS THAT IT HAS NOT PAID
OR CAUSED TO BE PAID ANY AMOUNTS, OR GIVEN OR CAUSED TO BE GIVEN ANY GIFTS, TO
ANY GOVERNMENT AGENT, OFFICIAL OR EMPLOYEE IN CONTRAVENTION OF APPLICABLE
GOVERNMENT PROCUREMENT LAWS FOR THE PURPOSE OF INFLUENCING ANY DECISIONS IN
CONNECTION WITH THE SERVICES.


(G)                                 INFRINGEMENT.  EACH PARTY REPRESENTS AND
WARRANTS THAT AS OF THE EXECUTION OF EACH SOW, EXCEPT TO THE EXTENT EXPRESSLY
NOTED OTHERWISE IN SUCH SOW, TO ITS KNOWLEDGE, ANY DELIVERABLES AND TECHNICAL
ELEMENTS PROVIDED BY SUCH PARTY THEREUNDER WILL NOT INFRINGE UPON OR
MISAPPROPRIATE ANY PATENTS VALIDLY ISSUED AS OF THE EFFECTIVE DATE OF THE SOW
(BUT ONLY WITH RESPECT TO PATENT RIGHTS IN THE COUNTRIES FROM WHICH THE SERVICE
IS BEING PROVIDED), OR A THIRD PARTY’S TRADEMARKS, COPYRIGHTS, OR TRADE SECRETS.


(H)                                 VERIZON SOFTWARE.  HAWAIIAN TELCOM
REPRESENTS, WARRANTS AND COVENANTS THAT THE “SOFTWARE,” “VERIZON DELIVERABLE”
AND “VERIZON PROPRIETARY SOFTWARE” (EACH AS DEFINED IN THE VERIZON SUBLICENSE
AGREEMENT) DELIVERED OR MADE AVAILABLE TO ACCENTURE IS IN THE FORM AND CONTENT
AS IT WAS PROVIDED TO HAWAIIAN TELCOM PURSUANT TO THE SDLA OR THE SLA (AS
DEFINED IN THE VERIZON SUBLICENSE AGREEMENT), AS MODIFIED BY HAWAIIAN TELCOM
THEREUNDER.


(I)                                     DISCLAIMER

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS SECTION 10.1, THE PARTIES MAKE NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, REGARDING ANY MATTER,
INCLUDING FITNESS FOR A PARTICULAR PURPOSE, MERCHANT­ABILITY, INFORMATIONAL
CONTENT, SYSTEMS INTEGRATION, NON-INFRING­EMENT, INTERFERENCE WITH ENJOYMENT, OR
RESULTS TO BE DERIVED FROM THE USE OF ANY SERVICE, SOFTWARE, HARDWARE,
DELIVERABLES, WORK PRODUCT OR OTHER MATERIALS PROVIDED UNDER THIS AGREEMENT. 
ACCENTURE EXPRESSLY DISCLAIMS ANY WARRANTY OF THE ACCURACY OR COMPLETENESS OF
DATA, OPERATION­AL CRITERIA OR PARAMETERS PROVIDED BY HAWAIIAN TELCOM. 
ACCENTURE DOES NOT REPRESENT OR WARRANT THAT THE OPERATION OF ANY SOFTWARE SHALL
BE UNINTERRUPTED OR ERROR FREE.  ACCENTURE WILL NOT BE RESPONSIBLE FOR ERRORS IN
THE CODE FOR IN-SCOPE APPLICATIONS WHERE ACCENTURE DOES NOT HAVE ACCESS TO, AND
THE RIGHT AND OBLIGATION TO MODIFY,  SUCH CODE.

10.2        Covenants.


(A)                                  VIRUSES.

(I)                                     ACCENTURE SHALL USE REASONABLE EFFORTS
TO PROTECT AGAINST FORMS OF HARMFUL OR SURREPTITIOUS CODE (“VIRUSES”) BEING
INTRODUCED BY ACCENTURE INTO THE SYSTEM OR ANY ACCENTURE SYSTEMS USED TO PROVIDE
THE SERVICES IDENTIFIED IN ONE OR MORE STATEMENTS OF WORK OR WORK ORDERS.

31


--------------------------------------------------------------------------------


(II)                                  HAWAIIAN TELCOM SHALL USE REASONABLE
EFFORTS TO PROTECT AGAINST VIRUSES BEING INTRODUCED INTO THE SYSTEM.

(III)                               IF EITHER PARTY DISCOVERS THAT A VIRUS HAS
BEEN INTRODUCED INTO ITS SOFTWARE, EQUIPMENT OR SYSTEMS THAT INTERFACE OR
OTHERWISE INTERCONNECT WITH THE OTHER PARTY’S SOFTWARE, EQUIPMENT OR SYSTEMS,
SUCH PARTY SHALL IMMEDIATELY NOTIFY THE OTHER PARTY OF THE PERTINENT FACTS.

(IV)                              IF ACCENTURE DISCOVERS THAT A VIRUS HAS BEEN
INTRODUCED INTO THE SYSTEM, ACCENTURE SHALL:  (I) IMMEDIATELY NOTIFY HAWAIIAN
TELCOM OF THE PERTINENT FACTS; (II) IMMEDIATELY COMMENCE EFFORTS TO CONTAIN AND
ISOLATE THE VIRUS (WITH HAWAIIAN TELCOM’S APPROVAL FOR ANY DISCONNECTIONS);
(III) USE REASONABLE EFFORTS TO REMEDIATE OR REPAIR (OR BOTH) THE AFFECTED
IN-SCOPE APPLICATIONS THAT ARE LOST OR CORRUPTED AS A RESULT OF THE VIRUS, AND
(IV) PROMPTLY RESTORE THE SERVICES TO FULL OPERATION IN ACCORDANCE WITH THE
AGREEMENT (INCLUDING THE SERVICE LEVELS).  ACCENTURE WILL DO SO AT ITS OWN
EXPENSE WHERE THE VIRUS IS INTRODUCED INTO THE SYSTEM BY ACCENTURE OR THROUGH
ACCENTURE’S ACCESS TO THE SYSTEM, AND IN ALL OTHER CASES, HAWAIIAN TELCOM SHALL
REIMBURSE ACCENTURE FOR ITS INCREMENTAL COSTS IN COMPLYING WITH THIS PARAGRAPH,
SUBJECT TO SECTION 4.2(D).  TO THE EXTENT HAWAIIAN TELCOM DOES NOT GIVE ITS
APPROVAL FOR A DISCONNECTION DEEMED BY ACCENTURE TO BE NECESSARY, SUCH DENIAL
SHALL BE DEEMED A POSSIBLE EXCUSE FOR PURPOSES OF SECTION 3.8(C), AND IF SUCH
DENIAL INCREASES ACCENTURE’S COSTS IN PERFORMING ITS OBLIGATIONS UNDER THIS
SECTION 10.2(A)(IV), HAWAIIAN TELCOM SHALL BE RESPONSIBLE FOR THE INCREMENTAL
COSTS RESULTING FROM SUCH DENIAL, SUBJECT TO SECTION 4.2(D).


(B)                                 DISABLING CODE.  ACCENTURE SHALL NOT
KNOWINGLY INSERT INTO ANY SYSTEM DELIVERABLE OR IN-SCOPE APPLICATION OR ANY
OTHER HAWAIIAN TELCOM SOFTWARE ANY CODE WHICH WOULD HAVE THE EFFECT OF DISABLING
OR OTHERWISE SHUTTING DOWN ALL OR ANY PORTION OF THE SERVICES.  WITH RESPECT TO
ANY DISABLING CODE THAT MAY BE PART OF ANY SOFTWARE, EACH PARTY AGREES TO NOT
INVOKE SUCH DISABLING CODE AT ANY TIME, INCLUDING UPON THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT, WITHOUT THE OTHER PARTY’S PRIOR WRITTEN CONSENT.


(C)                                  EFFICIENCY AND COST EFFECTIVENESS.  TO THE
EXTENT THAT RESOURCES OR SERVICES ARE CHARGED ON A PERSON HOUR OR OTHER
NON-FIXED BASIS (INCLUDING CHARGES BILLED ON A TIME AND MATERIALS BASIS AND
PASS-THROUGH EXPENSES), ACCENTURE SHALL USE REASONABLE EFFORTS TO USE
EFFICIENTLY THE RESOURCES OR SERVICES NECESSARY TO PROVIDE THE SERVICES, AND TO
PERFORM THE SERVICES IN A REASONABLY COST EFFICIENT MANNER CONSISTENT WITH THE
REQUIRED LEVEL OF QUALITY AND PERFORMANCE.


ARTICLE XI
CONFIDENTIALITY; SAFEGUARDING OF DATA

11.1        Confidentiality.


(A)                                  IN CONNECTION WITH THIS AGREEMENT, EACH OF
THE PARTIES HAS DISCLOSED AND MAY CONTINUE TO DISCLOSE TO THE OTHER PARTY
INFORMATION THAT RELATES TO THE DISCLOSING PARTY’S BUSINESS OPERATIONS,
FINANCIAL CONDITION, CUSTOMERS, PRODUCTS, SERVICES OR TECHNICAL KNOWLEDGE.

32


--------------------------------------------------------------------------------



EXCEPT AS OTHERWISE SPECIFICALLY AGREED IN WRITING BY THE PARTIES, ACCENTURE AND
HAWAIIAN TELCOM EACH AGREE THAT (I) ALL INFORMATION COMMUNICATED TO IT BY THE
OTHER AND IDENTIFIED AS CONFIDENTIAL OR PROPRIETARY, (II) ALL INFORMATION
IDENTIFIED AS CONFIDENTIAL OR PROPRIETARY TO WHICH IT HAS ACCESS IN CONNECTION
WITH THE SERVICES, (III) ALL INFORMATION COMMUNICATED TO IT OR TO WHICH IT HAS
ACCESS THAT REASONABLY SHOULD BE UNDERSTOOD BY THE RECEIVING PARTY, BECAUSE OF
CONFIDENTIALITY OR SIMILAR LEGENDS, THE CIRCUMSTANCES OF DISCLOSURE OR THE
NATURE OF THE INFORMATION ITSELF, TO BE PROPRIETARY AND CONFIDENTIAL TO THE
DISCLOSING PARTY, AND (IV) THIS AGREEMENT (COLLECTIVELY, THE “CONFIDENTIAL
INFORMATION”), SHALL BE AND SHALL BE DEEMED TO HAVE BEEN RECEIVED IN CONFIDENCE
AND SHALL BE USED ONLY FOR PURPOSES OF THIS AGREEMENT; EXCEPT THAT HAWAIIAN
TELCOM MAY SHARE THE FOLLOWING WITH ITS REPLACEMENT SERVICE PROVIDER AND ANY
THIRD PARTY THAT INTENDS TO SUBMIT A BID TO HAWAIIAN TELCOM TO PERFORM THE SAME
OR SIMILAR SERVICES AS THE REPLACEMENT SERVICE PROVIDER OR ANY OTHER SERVICES
RELATED THERETO, PROVIDED THAT SUCH THIRD PARTY IS SUBJECT TO CONFIDENTIALITY
PROVISIONS CONSISTENT WITH THE TERMS OF THIS ARTICLE XI:  ALL EXHIBITS B AND
ATTACHMENTS THERETO, INCLUDING THE STATEMENTS OF WORK AND WORK ORDERS,
ATTACHMENT B-3.1 (SERVICE LEVEL METHODOLOGY) (PROVIDED THAT THE AMOUNT AT RISK
AND AT RISK POOL PERCENTAGE AVAILABLE FOR ALLOCATION SHALL BE REDACTED),
ATTACHMENT B-3.2 (SERVICE LEVEL DEFINITIONS AND METRICS), ATTACHMENTS B-3.3
(TRANSITION PLAN),) AND B-3.5 (SYSTEM AND PROCESS QUEUES), RECOVERY PROJECTS AND
ENHANCEMENT PROJECTS SET FORTH IN ATTACHMENTS D-1 AND D-2, RESPECTIVELY
(EXCLUDING ANY CHARGES ASSOCIATED THEREWITH), EXHIBITS F (RESOURCES), G
(HAWAIIAN TELCOM POLICIES), H (HAWAIIAN TELCOM FACILITIES), I (IN-SCOPE
APPLICATIONS), K (FORM OF INVOICE), L (VERIZON SUBLICENSE), AND O (REPORTING),
AND ANY OTHER INFORMATION THAT IS PROVIDED BY HAWAIIAN TELCOM TO ACCENTURE.


(B)                                 EACH PARTY’S CONFIDENTIAL INFORMATION SHALL
REMAIN THE PROPERTY OF THAT PARTY EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT.  EACH OF THE PARTIES SHALL USE AT LEAST THE SAME DEGREE OF CARE TO
SAFEGUARD AND TO PREVENT DISCLOSING TO THIRD PARTIES THE CONFIDENTIAL
INFORMATION OF THE OTHER AS IT EMPLOYS TO AVOID UNAUTHORIZED DISCLOSURE OR
PUBLICATION OF ITS OWN INFORMATION (OR INFORMATION OF ITS CUSTOMERS) OF A
SIMILAR NATURE, AND IN ANY EVENT, NO LESS THAN REASONABLE CARE.  EACH PARTY MAY
DISCLOSE RELEVANT ASPECTS OF THE OTHER PARTY’S CONFIDENTIAL INFORMATION TO ITS
EMPLOYEES, AFFILIATES, SUBCONTRACTORS AND AGENTS TO THE EXTENT SUCH DISCLOSURE
IS REASONABLY NECESSARY FOR THE PERFORMANCE OF ITS OBLIGATIONS, OR THE
ENFORCEMENT OF ITS RIGHTS, UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT SUCH
PARTY SHALL USE REASONABLE EFFORTS TO ENSURE THAT SUCH EMPLOYEES, AFFILIATES,
SUBCONTRACTORS OR AGENTS COMPLY WITH THESE CONFIDENTIALITY PROVISIONS.  EACH
PARTY SHALL BE RESPONSIBLE FOR ANY IMPROPER DISCLOSURE OF CONFIDENTIAL
INFORMATION BY SUCH PARTY’S EMPLOYEES, AFFILIATES, SUBCONTRACTORS OR AGENTS.


(C)                                  NEITHER PARTY SHALL (I) MAKE ANY USE OF THE
CONFIDENTIAL INFORMATION OF THE OTHER EXCEPT AS CONTEMPLATED BY THIS AGREEMENT,
(II) ACQUIRE ANY RIGHT IN OR ASSERT ANY LIEN AGAINST THE CONFIDENTIAL
INFORMATION OF THE OTHER, EXCEPT FOR THE LICENSE RIGHTS AS SET FORTH IN SECTION
6.5 AND 6.3, OR (III) SELL, ASSIGN, LEASE OR OTHERWISE COMMERCIALLY EXPLOIT THE
CONFIDENTIAL INFORMATION OF THE OTHER PARTY.  UPON EXPIRATION OR ANY TERMINATION
OF THIS AGREEMENT AND COMPLETION OF A PARTY’S OBLIGATIONS UNDER THIS AGREEMENT,
EACH PARTY SHALL (EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT) RETURN OR
DESTROY, AS THE OWNER MAY DIRECT, ALL DOCUMENTATION IN ANY MEDIUM THAT CONTAINS
THE OTHER PARTY’S CONFIDENTIAL INFORMATION, AND RETAIN NO COPIES; PROVIDED,
HOWEVER, EITHER PARTY MAY RETAIN COPIES OF THE CONFIDENTIAL INFORMATION OF THE
OTHER PARTY TO THE EXTENT REQUIRED FOR (I) IN THE CASE OF ACCENTURE, COMPLIANCE
WITH APPLICABLE PROFESSIONAL STANDARDS OR QUALITY ASSURANCE PURPOSES AND (II) IN
THE CASE OF HAWAIIAN TELCOM, ITS CONTINUING OPERATIONS OR INTERNAL BUSINESS
PURPOSES.

33


--------------------------------------------------------------------------------



(D)                                 THIS SECTION 11.1 SHALL NOT APPLY TO ANY
PARTICULAR INFORMATION THAT EITHER PARTY CAN DEMONSTRATE (I) WAS, AT THE TIME OF
DISCLOSURE TO IT, IN THE PUBLIC DOMAIN; (II) AFTER DISCLOSURE TO IT, IS
PUBLISHED OR OTHERWISE BECOMES PART OF THE PUBLIC DOMAIN THROUGH NO FAULT OF THE
RECEIVING PARTY; (III) WAS IN THE POSSESSION OF THE RECEIVING PARTY AT THE TIME
OF DISCLOSURE TO IT AND WAS NOT THE SUBJECT OF A PRE-EXISTING CONFIDENTIALITY
OBLIGATION; (IV) WAS RECEIVED AFTER DISCLOSURE TO IT FROM A THIRD PARTY WHO HAD
A LAWFUL RIGHT TO DISCLOSE SUCH INFORMATION (WITHOUT CORRESPONDING
CONFIDENTIALITY OBLIGATIONS) TO IT; OR (V) WAS INDEPENDENTLY DEVELOPED BY OR FOR
THE RECEIVING PARTY WITHOUT USE OF THE CONFIDENTIAL INFORMATION OF THE
DISCLOSING PARTY.  IN ADDITION, A PARTY SHALL NOT BE CONSIDERED TO HAVE BREACHED
ITS OBLIGATIONS UNDER THIS SECTION 11.1 FOR DISCLOSING CONFIDENTIAL INFORMATION
OF THE OTHER PARTY TO THE EXTENT REQUIRED TO SATISFY ANY LEGAL REQUIREMENT OF A
COMPETENT GOVERNMENTAL AUTHORITY, PROVIDED THAT (1) PROMPTLY UPON RECEIVING ANY
SUCH REQUEST AND TO THE EXTENT THAT IT MAY LEGALLY DO SO, SUCH PARTY ADVISES THE
OTHER PARTY PRIOR TO MAKING SUCH DISCLOSURE IN ORDER THAT THE OTHER PARTY MAY
OBJECT TO SUCH DISCLOSURE, TAKE ACTION TO ENSURE CONFIDENTIAL TREATMENT OF THE
CONFIDENTIAL INFORMATION, OR TAKE SUCH OTHER ACTION AS IT CONSIDERS APPROPRIATE
TO PROTECT THE CONFIDENTIAL INFORMATION, AND (2) WHEN DISCLOSING CONFIDENTIAL
INFORMATION FOR THE PURPOSE OF SATISFYING SUCH LEGAL REQUIREMENTS, THE PARTY
LEGALLY REQUIRED TO DISCLOSE REDACTS ALL CONFIDENTIAL INFORMATION WHICH IT, IN
GOOD FAITH CONSULTATION WITH THE OTHER PARTY, REASONABLY DETERMINES ARE NOT
REQUIRED TO BE DISCLOSED TO SATISFY THE LEGAL REQUIREMENTS.

11.2        Hawaiian Telcom Data.


(A)                                  AS BETWEEN THE PARTIES, HAWAIIAN TELCOM
SHALL BE THE SOLE AND EXCLUSIVE OWNER OF ALL HAWAIIAN TELCOM DATA.  ACCENTURE
WILL NOT POSSESS OR ASSERT, AND WILL CONTRACTUALLY REQUIRE THAT ITS
SUBCONTRACTORS DO NOT POSSESS OR ASSERT, ANY LIEN OR OTHER RIGHT OR INTEREST
AGAINST OR TO ANY HAWAIIAN TELCOM DATA. ACCENTURE SHALL UTILIZE THE HAWAIIAN
TELCOM DATA SOLELY FOR PURPOSES OF THIS AGREEMENT AND SHALL NOT SELL, ASSIGN,
LEASE OR OTHERWISE COMMERCIALLY EXPLOIT THE HAWAIIAN TELCOM DATA.  HAWAIIAN
TELCOM DATA SHALL BE DEEMED HAWAIIAN TELCOM CONFIDENTIAL INFORMATION FOR
PURPOSES OF SECTION 11.1.  ACCENTURE IS HEREBY AUTHORIZED TO HAVE ACCESS TO AND
TO MAKE USE OF THE HAWAIIAN TELCOM DATA FOR THE TERM TO THE EXTENT REASONABLY
NECESSARY OR APPROPRIATE FOR THE PERFORMANCE BY ACCENTURE OF ITS OBLIGATIONS
HEREUNDER.  ACCENTURE MAY DISCLOSE RELEVANT ASPECTS OF THE HAWAIIAN TELCOM DATA
TO ITS EMPLOYEES, AFFILIATES, SUBCONTRACTORS AND AGENTS TO THE EXTENT SUCH
DISCLOSURE IS REASONABLY NECESSARY FOR THE PERFORMANCE OF ITS OBLIGATIONS, OR
THE ENFORCEMENT OF ITS RIGHTS, UNDER THIS AGREEMENT.


(B)                                 SUBJECT TO THE OTHER TERMS AND CONDITIONS OF
THIS AGREEMENT (INCLUDING THE CONTRACT CHANGE CONTROL PROCESS) ACCENTURE WILL: 
(I) COMPLY WITH ALL APPLICABLE HAWAIIAN TELCOM POLICIES ATTACHED AS EXHIBIT G-1
WITH RESPECT TO THE HAWAIIAN TELCOM DATA; AND (II) SEGREGATE ALL HAWAIIAN TELCOM
DATA FROM THAT OF ANY OTHER CLIENT.


(C)                                  ACCENTURE WILL ESTABLISH AND MAINTAIN
PROCEDURES, SYSTEMS, PROCESSES AND CONTROLS INTENDED TO PREVENT THE UNAUTHORIZED
ACCESS, DESTRUCTION, LOSS OR ALTERATION OF ANY HAWAIIAN TELCOM DATA IN THE
POSSESSION OR CONTROL OF ACCENTURE, OR WHILE TRANSMITTED BY ACCENTURE TO
HAWAIIAN TELCOM, THAT ARE NO LESS RIGOROUS THAN THOSE MAINTAINED BY ACCENTURE
FOR ITS OWN SIMILAR DATA.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
ACCENTURE SHALL COMPLY WITH HAWAIIAN TELCOM POLICIES REGARDING PROCEDURES AND
SAFEGUARDS AGAINST THE DESTRUCTION, LOSS OR ALTERATION OF HAWAIIAN TELCOM DATA
IN ACCENTURE’S POSSESSION, AS SUCH HAWAIIAN TELCOM POLICIES ARE ATTACHED AS
EXHIBIT G-1, AS SUCH PROCEDURES MAY BE UPGRADED OR ENHANCED BY HAWAIIAN TELCOM
FROM TIME TO TIME, PROVIDED THAT ANY SUCH CHANGES WILL BE SUBJECT TO THE FEE
ADJUSTMENTS PROVIDED FOR IN SECTION 4.2(D).

34


--------------------------------------------------------------------------------



(D)                                 ACCENTURE MAY RETAIN ARCHIVAL COPIES OF
HAWAIIAN TELCOM DATA AS REASONABLY NECESSARY TO VERIFY ACCENTURE’S COMPLIANCE
WITH THIS AGREEMENT, SUBJECT TO ITS CONFIDENTIALITY OBLIGATIONS AS SET FORTH IN
THIS ARTICLE XI.  ACCENTURE SHALL IDENTIFY SUCH DATA TO HAWAIIAN TELCOM AT THE
TIME SUCH ARCHIVAL COPIES ARE WITHHELD.


(E)                                  ACCENTURE WILL NOT ATTEMPT TO ACCESS OR
ALLOW ACCESS TO HAWAIIAN TELCOM DATA THAT IS NOT REQUIRED FOR THE PERFORMANCE OF
THE SERVICES OR OTHERWISE AUTHORIZED HEREBY.  ACCENTURE WILL PROMPTLY NOTIFY
HAWAIIAN TELCOM OF ANY DISCOVERED BREACH OR ATTEMPTED BREACH OF SECURITY BY
ACCENTURE PERSONNEL OF HAWAIIAN TELCOM DATA (INCLUDING WITH RESPECT TO SUCH
INFORMATION HELD OR PROCESSED BY SUBCONTRACTORS) AND WILL INVESTIGATE AND WORK
TO REMEDIATE THE EFFECTS OF SUCH BREACH AND TAKE REASONABLE STEPS TO PREVENT THE
RECURRENCE OF THE ATTEMPTED BREACH.


(F)                                    NOTWITHSTANDING THE FOREGOING OR ANYTHING
HEREIN TO THE CONTRARY, WITH RESPECT TO ANY HAWAIIAN TELCOM DATA THAT IS
INFORMATION ABOUT INDIVIDUALS, WHETHER PERSONALLY IDENTIFIABLE INFORMATION OR
NON-PERSONALLY IDENTIFIABLE INFORMATION, ACCENTURE WILL NOT ACCESS, RETRIEVE,
STORE, VIEW OR OTHERWISE USE SUCH DATA EXCEPT IF AND TO THE EXTENT NECESSARY TO
PERFORM THE SERVICES, NOR WILL ACCENTURE STORE ANY SUCH DATA OUTSIDE OF THE
UNITED STATES.

11.3        Unauthorized Acts.  Each Party shall:


(A)                                  NOTIFY THE OTHER PARTY PROMPTLY OF ANY
MATERIAL UNAUTHORIZED POSSESSION, USE OR KNOWLEDGE, OR ATTEMPT THEREOF, OF THE
OTHER PARTY’S CONFIDENTIAL INFORMATION BY ANY PERSON THAT MAY BECOME KNOWN TO
SUCH PARTY;


(B)                                 PROMPTLY FURNISH TO THE OTHER PARTY DETAILS
OF THE UNAUTHORIZED POSSESSION, USE OR KNOWLEDGE, OR ATTEMPT THEREOF, AND USE
REASONABLE EFFORTS TO ASSIST THE OTHER PARTY IN INVESTIGATING OR PREVENTING THE
RECURRENCE OF ANY UNAUTHORIZED POSSESSION, USE OR KNOWLEDGE, OR ATTEMPT THEREOF,
OF CONFIDENTIAL INFORMATION;


(C)                                  USE REASONABLE EFFORTS TO COOPERATE WITH
THE OTHER PARTY IN ANY LITIGATION AND INVESTIGATION AGAINST THIRD PARTIES DEEMED
NECESSARY BY THE OTHER PARTY TO PROTECT ITS PROPRIETARY RIGHTS; AND


(D)                                 PROMPTLY USE REASONABLE EFFORTS TO PREVENT A
RECURRENCE OF ANY SUCH UNAUTHORIZED POSSESSION, USE OR KNOWLEDGE OF CONFIDENTIAL
INFORMATION.

The Party whose Confidential Information is the subject of such activity shall
reimburse any Out-of-Pocket Expenses incurred by the other Party as a result of
compliance with this Section 11.3, unless the unauthorized possession, use or
knowledge, or attempt thereof is the result of the other Party’s breach of its
obligations under Sections 11.1(b) or (c).

11.4        Employees and Contracts.  Each Party shall be responsible for
contractually obligating its Personnel (i.e., Hawaiian Telcom Personnel in the
case of Hawaiian Telcom and Accenture Personnel in the case of Accenture) to
comply with terms consistent with this Article 11 and will be responsible for
any failures to comply by such Personnel.

35


--------------------------------------------------------------------------------



ARTICLE XII
PROPRIETARY RIGHTS

12.1        Ownership of Deliverables.


(A)                                  AS BETWEEN THE PARTIES, UPON PAYMENT FOR
THE APPLICABLE DELIVERABLE OR APPLICABLE SERVICES RENDERED (E.G., THE APPLICABLE
MONTHLY CHARGES IN THE CASE OF MODIFICATIONS TO HAWAIIAN TELCOM TECHNICAL
ELEMENTS MADE IN CONNECTION WITH THE AM SERVICES), HAWAIIAN TELCOM SHALL BE THE
SOLE AND EXCLUSIVE OWNER OF THE DELIVERABLES AND ALL INTELLECTUAL PROPERTY
RIGHTS THEREIN, AND ACCENTURE HEREBY ASSIGNS ANY RIGHT, TITLE AND INTEREST IT
MAY HAVE IN SUCH DELIVERABLES OR ANY INTELLECTUAL PROPERTY RIGHTS THEREIN TO
HAWAIIAN TELCOM.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TO THE
EXTENT APPLICABLE, EACH DELIVERABLE SHALL BE DEEMED A “WORK MADE FOR HIRE.” 
ACCENTURE AGREES TO EXECUTE ANY APPROPRIATE DOCUMENTS AND TAKE ANY OTHER
APPROPRIATE ACTIONS REASONABLY REQUESTED BY HAWAIIAN TELCOM TO EFFECTUATE THE
PURPOSES OF THIS SECTION 12.1.  NOTWITHSTANDING THE FOREGOING, ACCENTURE SHALL
NOT BE ESTOPPED FROM CONTESTING THE VALIDITY OF ANY PATENT OR PATENTS FILED BY
HAWAIIAN TELCOM RELATING TO ANY DELIVERABLES IN ANY LEGAL PROCEEDING.  IF, AND
TO THE EXTENT THAT, ACCENTURE IS PREVENTED UNDER APPLICABLE LAWS FROM ASSIGNING
ANY SUCH DELIVERABLES OR RIGHTS THEREIN TO HAWAIIAN TELCOM, ACCENTURE HEREBY
GRANTS TO HAWAIIAN TELCOM AN IRREVOCABLE, PERPETUAL, SUBLICENSABLE, WORLDWIDE,
FULLY PAID-UP, ROYALTY-FREE AND EXCLUSIVE (I.E., AS AGAINST ALL OTHERS INCLUDING
ACCENTURE) LICENSE TO USE, MODIFY AND OTHERWISE EXPLOIT IN ANY MANNER ANY SUCH
DELIVERABLES (EXCLUDING ANY ACCENTURE TECHNICAL ELEMENTS AND ACCENTURE
CONFIDENTIAL INFORMATION INCORPORATED THEREIN) OR RIGHTS UPON PAYMENT FOR SUCH
DELIVERABLE OR SERVICE.  PRIOR TO PAYMENT FOR THE APPLICABLE DELIVERABLE OR
APPLICABLE SERVICES RENDERED, ACCENTURE HEREBY GRANTS TO HAWAIIAN TELCOM AN
EXCLUSIVE, REVOCABLE, NON-TRANSFERABLE, LICENSE TO USE, COPY, MODIFY AND PREPARE
DERIVATIVE WORKS OF THE DELIVERABLE SOLELY FOR HAWAIIAN TELCOM’S INTERNAL
BUSINESS USE.  SUCH LICENSE WILL BE SUBLICENSABLE, PROVIDED ANY SUCH SUBLICENSES
WILL BE REVOCABLE IN THE EVENT HAWAIIAN TELCOM’S LICENSE IS REVOKED.


(B)                                 FOR PURPOSES OF SECTION 12.1(A),
DELIVERABLES SHALL NOT INCLUDE ANY ACCENTURE TECHNICAL ELEMENTS WHICH ARE
EMBEDDED IN A DELIVERABLE.  ALL DELIVERABLES SHALL BE DEVELOPED SUCH THAT THEY
CAN BE OPERATED WITHOUT RELIANCE ON ANY ACCENTURE-PROVIDED USER TOOLS OR ANY
OTHER ACCENTURE TECHNICAL ELEMENTS EXCEPT TO THE EXTENT EMBEDDED IN A
DELIVERABLE IN ACCORDANCE WITH SECTION 6.5.

12.2        Residuals Clause.  Notwithstanding the foregoing or anything herein
to the contrary, nothing herein shall prohibit either Party from using general
ideas, skills, knowledge, experience, concepts and know-how learned in
connection with this Agreement that are retained in unaided memory of its
employees (provided they have not been intentionally memorized for the purpose
of relying on this provision), provided that such use does not infringe the
other Party’s copyrights and does not misappropriate the other Party’s trade
secrets.  Where (i) a Deliverable embodies an invention for which Hawaiian
Telcom seeks patent protection, and a patent claiming such invention issues for
which any Accenture Personnel are inventors, or (ii) any modification to or
derivative work of an Accenture Technical Element made by or on behalf of
Hawaiian Telcom embodies an invention for which Hawaiian Telcom seeks patent
protection, and a patent claiming such invention issues, and, to the extent that
such derivative work is software or software code, the underlying Accenture
Technical Element contributes a material portion of the derivative work,then in
each of the cases of subsections (i) and (ii),  Hawaiian Telcom agrees not sue
Accenture for infringement of such patent as a result Accenture exercising its
rights under this Section 12.2.

36


--------------------------------------------------------------------------------


12.3        Hawaiian Telcom IP Rights.  Notwithstanding any other provision of
this Agreement to the contrary, under no circumstances will Hawaiian Telcom be
obligated to assign to Accenture any intellectual property rights owned by
Hawaiian Telcom or any of its subcontractors, and any provision of this
Agreement which requires such an assignment is hereby superseded by this
Section.  In the event of a conflict between this provision and any other
provision of this Agreement, the terms of this provision will govern.


ARTICLE XIII
AUDIT RIGHTS

13.1        Operational Audits.


(A)                                  SUBJECT TO THE PROVISIONS OF SECTION 13.3,
ACCENTURE SHALL PROVIDE TO SUCH AUDITORS (INCLUDING THIRD-PARTY AUDITORS,
SARBANES-OXLEY 404 CONSULTANTS AND HAWAIIAN TELCOM’S INTERNAL AUDIT STAFF) AS
HAWAIIAN TELCOM MAY DESIGNATE IN WRITING, ACCESS TO ANY ACCENTURE FACILITY AT
WHICH THE ACTUAL SERVICES ARE BEING PERFORMED, AND TO SUCH ACCENTURE PERSONNEL,
SYSTEMS, DATA AND RECORDS MAINTAINED OR USED BY ACCENTURE IN CONNECTION WITH THE
SERVICES AS MAY BE REQUESTED BY SUCH AUDITOR FOR THE PURPOSE OF PERFORMING
AUDITS, REVIEWS AND INSPECTIONS OF HAWAIIAN TELCOM AND ITS BUSINESSES AS
NECESSARY TO ENABLE HAWAIIAN TELCOM TO (I) MEET ITS APPLICABLE REGULATORY
REQUIREMENTS OR TO VERIFY IT IS OTHERWISE IN COMPLIANCE WITH ANY HAWAIIAN TELCOM
LAWS, INCLUDING VERIFYING THE INTEGRITY OF HAWAIIAN TELCOM DATA (INCLUDING
REASONABLE ACCESS AS NECESSARY TO DOCUMENT PROCESSES AND CONTROLS AS PART OF ITS
SARBANES-OXLEY 404 READINESS EFFORTS), AND (II) CONFIRM THAT THE SERVICES ARE
BEING PROVIDED IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING THE SERVICE LEVELS
AND VERIFYING THE INTEGRITY OF HAWAIIAN TELCOM DATA.  TO THE EXTENT APPLICABLE
TO THE SERVICES PERFORMED BY ACCENTURE, THE SCOPE OF SUCH AUDITS OR REVIEWS MAY
INCLUDE, WITHOUT LIMITATION, (X) ACCENTURE’S PRACTICES AND PROCEDURES, AND (Y)
THE ADEQUACY OF GENERAL CONTROLS (E.G., ORGANIZATIONAL CONTROLS, INPUT/OUTPUT
CONTROLS, SYSTEM MODIFICATION CONTROLS, PROCESSING CONTROLS, SYSTEM DESIGN
CONTROLS, AND ACCESS CONTROLS), CHANGE MANAGEMENT CONTROLS (ACQUISITION,
IMPLEMENTATION AND MONITORING), AND SECURITY PRACTICES AND PROCEDURES.  HAWAIIAN
TELCOM SHALL BE RESPONSIBLE FOR ITS COSTS AND EXPENSES (INCLUDING THE COSTS AND
EXPENSES OF ITS AUDITORS AND CONSULTANTS) IN CONNECTION WITH PERFORMING ANY SUCH
AUDITS OR REVIEWS.  ACCENTURE SHALL PROVIDE SUCH SUPPORT FOR AUDITS CONDUCTED
PURSUANT TO SECTION 13(A)(I) AT NO CHARGE.  AUDITS CONDUCTED PURSUANT TO SECTION
13(A)(II) HEREIN MAY BE CONDUCTED AT NO CHARGE NO MORE FREQUENTLY THAN ANNUALLY,
UNLESS MATERIAL ISSUES ARE DISCOVERED, IN WHICH CASE HAWAIIAN TELCOM MAY PERFORM
ADDITIONAL AUDITS AT NO CHARGE TO MONITOR AND VERIFY THE RESOLUTION OF SUCH
ISSUES.  IF HAWAIIAN TELCOM ELECTS TO PERFORM ADDITIONAL AUDITS UNDER SECTION
13(A)(II), ANY ASSISTANCE REQUIRED BY ACCENTURE (WHICH ACCENTURE IS NOT
OTHERWISE OBLIGATED TO PROVIDE) SHALL BE SUBJECT TO SECTION 4.2(D) (E.G., THE
CHARGES WILL BE EQUITABLY ADJUSTED IF AND TO THE EXTENT PROVIDED FOR IN SECTION
4.2(D)), PROVIDED, HOWEVER, THAT THERE WILL BE NO CHARGE IF ANY SUCH AUDIT
IDENTIFIES A FAILURE OF ACCENTURE TO PERFORM ANY OF ITS OBLIGATIONS HEREUNDER IN
A MATERIAL RESPECT.


(B)                                 ACCENTURE SHALL PROVIDE AN ANNUAL TYPE 2
STATEMENT ON AUDITING STANDARDS (“SAS”) 70 TO HAWAIIAN TELCOM FOR THE ACCENTURE
SERVICE LOCATIONS FROM WHERE SERVICES IDENTIFIED IN ONE OR MORE STATEMENTS OF
WORK OR WORK ORDERS ARE PROVIDED, AT NO COST TO HAWAIIAN TELCOM.  THE SCOPE OF
THESE REPORTS SHALL BE THE COMMON CONTROLS THAT SUPPORT MULTIPLE CLIENTS SERVED
FROM ACCENTURE DELIVERY CENTERS.  THE CONTROL OBJECTIVES ARE BASED UPON GUIDANCE
FROM THE INFORMATION TECHNOLOGY GOVERNANCE INSTITUTE.  THE REPORTING PERIOD FOR
SUCH ANNUAL SAS 70 SHALL BE FROM APRIL 1 TO OCTOBER 1 OF EACH CALENDAR YEAR,
WITH AN

37


--------------------------------------------------------------------------------



ESTIMATED DELIVERY DATE OF APPROXIMATELY NOVEMBER 1, BUT NO LATER THAN NOVEMBER
15.  HAWAIIAN TELCOM AND ITS EXTERNAL AUDITOR WILL BE PROVIDED COPIES OF
RELEVANT REPORTS UPON ISSUANCE.  HAWAIIAN TELCOM AGREES THAT ITS DATA MAY BE
USED AS A SAMPLE CLIENT FOR THE PURPOSES OF TESTING.  IN ADDITION TO SUCH ANNUAL
SAS 70 REPORT, HAWAIIAN TELCOM, AT ITS OWN EXPENSE, MAY FURTHER AUDIT ACCENTURE
(EITHER THE HAWAIIAN TELCOM STAND-ALONE FACILITY OR THE COMMON ACCENTURE
DELIVERY CENTER LOCATED IN MANILA) IN ACCORDANCE WITH THE TERMS OF THIS ARTICLE
XIII.  TO THE EXTENT HAWAIIAN TELCOM REQUESTS A CLIENT-SPECIFIC SAS 70 REPORT,
ACCENTURE WILL CONTRACT WITH A BIG 4 ACCOUNTING FIRM TO PERFORM A
CLIENT-SPECIFIC SAS 70 AUDIT, AND HAWAIIAN TELCOM WILL PAY THE ACCOUNTING FIRM’S
FEES AND EXPENSES.  FOR SUCH CLIENT-SPECIFIC SAS 70 AUDIT, HAWAIIAN TELCOM MAY
ESTABLISH THE SCOPE, CONTROL OBJECTIVES, FREQUENCY AND REPORTING PERIODS.

13.2        Financial Audits.


(A)                                  IN ORDER TO DOCUMENT THE SERVICES AND THE
CHARGES PAID OR PAYABLE BY HAWAIIAN TELCOM UNDER THIS AGREEMENT, ACCENTURE SHALL
RETAIN ITS STANDARD RECORDS AND SUPPORTING DOCUMENTATION FOR AT LEAST THREE (3)
YEARS.


(B)                                 SUBJECT TO THE PROVISIONS OF SECTION 13.3,
ACCENTURE SHALL PROVIDE TO SUCH AUDITORS AS HAWAIIAN TELCOM MAY DESIGNATE IN
WRITING, ACCESS TO SUCH RECORDS AND SUPPORTING DOCUMENTATION AS ARE NECESSARY TO
AUDIT THE CHARGES PAID OR PAYABLE BY HAWAIIAN TELCOM UNDER THIS AGREEMENT. 
HAWAIIAN TELCOM MAY AUDIT THE CHARGES CHARGED TO HAWAIIAN TELCOM TO DETERMINE
THAT SUCH CHARGES ARE ACCURATE AND WERE CALCULATED IN ACCORDANCE WITH THIS
AGREEMENT.


(C)                                  ANY SUCH AUDITS SHALL BE CONDUCTED AT
HAWAIIAN TELCOM’S EXPENSE; PROVIDED, HOWEVER, THAT IF, AS A RESULT OF SUCH
AUDIT, HAWAIIAN TELCOM DETERMINES THAT ACCENTURE HAS OVERCHARGED HAWAIIAN
TELCOM, HAWAIIAN TELCOM SHALL NOTIFY ACCENTURE OF THE AMOUNT OF SUCH OVERCHARGE
AND ACCENTURE SHALL PROMPTLY PAY TO HAWAIIAN TELCOM THE AMOUNT OF THE
OVERCHARGE, WITH INTEREST AT THE RATE SET FORTH IN SECTION 9.4.  IF THE AUDIT
REVEALS AN UNDERCHARGE, HAWAIIAN TELCOM SHALL PROMPTLY PAY TO ACCENTURE THE
AMOUNT OF THE UNDERCHARGE, MINUS THE OUT-OF-POCKET COSTS AND EXPENSES INCURRED
FOR SUCH AUDIT.

13.3        General Principles Regarding Audits.


(A)                                  HAWAIIAN TELCOM AND ITS AUDITORS SHALL USE
REASONABLE EFFORTS TO CONDUCT SUCH AUDITS IN A MANNER THAT SHALL RESULT IN A
MINIMUM OF INCONVENIENCE AND DISRUPTION TO ACCENTURE’S BUSINESS OPERATIONS. 
AUDITS MAY BE CONDUCTED ONLY DURING NORMAL BUSINESS HOURS.  HAWAIIAN TELCOM AND
ITS AUDITORS SHALL NOT BE ENTITLED TO AUDIT (I) DATA OR INFORMATION OF OTHER
CUSTOMERS OR CLIENTS OF ACCENTURE; (II) ANY ACCENTURE PROPRIETARY DATA INCLUDING
COST INFORMATION UNLESS SUCH IS THE BASIS OF A REIMBURSABLE OR PASS-THROUGH
EXPENSE; OR (III) ANY OTHER CONFIDENTIAL INFORMATION OF ACCENTURE THAT IS NOT
DIRECTLY RELEVANT FOR THE PURPOSES OF THE AUDIT.  HAWAIIAN TELCOM SHALL PROVIDE
ACCENTURE WITH AT LEAST TEN (10) DAYS’ PRIOR WRITTEN NOTICE OF AN AUDIT. 
ACCENTURE SHALL USE REASONABLE EFFORTS TO COOPERATE IN THE AUDIT, SHALL MAKE
AVAILABLE ON A TIMELY BASIS THE INFORMATION REASONABLY REQUIRED TO CONDUCT THE
AUDIT AND SHALL ASSIST THE DESIGNATED EMPLOYEES OF HAWAIIAN TELCOM OR ITS
AUDITORS AS REASONABLY NECESSARY.  TO THE MAXIMUM EXTENT POSSIBLE, AUDITS SHALL
BE DESIGNED AND CONDUCTED (IN SUCH MANNER AND WITH SUCH FREQUENCY) SO AS NOT TO
INTERFERE WITH THE PROVISION OF THE SERVICES.  ALL INFORMATION LEARNED OR
EXCHANGED IN CONNECTION WITH THE CONDUCT OF AN AUDIT, AS WELL AS THE RESULTS OF
ANY AUDIT, CONSTITUTES CONFIDENTIAL INFORMATION OF ACCENTURE AND HAWAIIAN
TELCOM.

38


--------------------------------------------------------------------------------



(B)                                 PRIOR TO CONDUCTING AN AUDIT, THE AUDITORS
AND OTHER REPRESENTATIVES OF HAWAIIAN TELCOM SHALL BE SUBJECT TO CONFIDENTIALITY
AND NON-DISCLOSURE REQUIREMENTS CONSISTENT WITH REQUIREMENTS OF SECTION 11.1. 
HAWAIIAN TELCOM WILL NOT USE ANY ACCENTURE COMPETITOR TO CONDUCT SUCH AUDITS. 
FOR PURPOSES OF THE IMMEDIATELY PRECEDING SENTENCE, AN ACCENTURE COMPETITOR
SHALL NOT INCLUDE THE ACCOUNTING/AUDITING DIVISION OF ANY ACCENTURE COMPETITOR.

13.4        Remedial Action.  Promptly following an audit or inspection by or on
behalf of Hawaiian Telcom or Accenture, Hawaiian Telcom and Accenture shall meet
to discuss the findings of the auditors or inspectors, whichever the case may
be, and to develop and agree upon an appropriate and effective manner in which
to respond to the deficiencies identified in and changes suggested by the audit
report.  If Hawaiian Telcom reasonably determines that any matter identified in
an audit would:


(A)                                  BE CONSIDERED A DEFICIENCY IN HAWAIIAN
TELCOM’S INTERNAL CONTROL STRUCTURE AND PROCEDURES FOR FINANCIAL REPORTING (AS
SUCH DEFICIENCY IS CHARACTERIZED UNDER THE STANDARDS) OR IN ACCENTURE’S
PROCESSES;


(B)                                 REQUIRE HAWAIIAN TELCOM TO DISCLOSE A RISK
OF NON-COMPLIANCE;


(C)                                  PREVENT HAWAIIAN TELCOM’S MANAGEMENT FROM
EVALUATING OR AFFIRMING THE EFFECTIVENESS OF ITS INTERNAL CONTROL FOR FINANCIAL
REPORTING PURSUANT TO THE SARBANES-OXLEY ACT; OR


(D)                                 PREVENT HAWAIIAN TELCOM’S INDEPENDENT
AUDITORS FROM PROVIDING AN ATTESTATION OPINION;

then Accenture shall resolve such deficiency or risk, and shall use Reasonable
Efforts to do so as promptly as practicable, taking into consideration the
nature of the deficiency and the risks it poses to Hawaiian Telcom, in such a
manner that Hawaiian Telcom can complete management assessments and attestations
required by the Sarbanes-Oxley Act.  To the extent a matter described in this
Section is the result of Accenture not following the written policies and
procedures relating to Services then Accenture will bear the cost of the
remediation.  To the extent Accenture is following the written policies and
procedures relating to Services then the cost or any change or enhancement will
be borne by Hawaiian Telcom.

13.5        Accenture Audits.  If an Audit undertaken or commissioned by
Accenture (including its Affiliates, their subcontractors, agents or
representatives and whether performed by internal or external auditors) relating
to Accenture’s operating practices and procedures reveals a material adverse
impact on, or other issue with, the Services or Hawaiian Telcom, Accenture will
promptly notify Hawaiian Telcom of such impact or issue.

13.6        Survival of Audit Rights.  The audit rights in Section 13.2 shall
extend for a period of twelve (12) months following the expiration of the
Termination Assistance Period, provided that any audit with respect to Taxes
shall be deemed subject to Section 13.1, not Section 13.2.  The audit rights in
Section 13.1 shall survive until the later of:  (a) seven (7) years after the
termination of the whole of the Agreement; provided that the right to audit
Accenture’s facilities shall terminate one (1) year after the termination of the
whole of the Agreement (including the Termination Assistance Period); (b) the
date upon which all pending matters relating to this Agreement are closed; or
(c) the date on which such information is no longer required in order to meet
Hawaiian Telcom Laws or Hawaiian Telcom’s then current record retention
policies.  Before destroying or otherwise disposing of any particular items or
information to be retained under this Section 13.6, Accenture will provide
Hawaiian Telcom with ninety (90) days prior written notice.  Accenture will
offer Hawaiian Telcom the opportunity to recover such items or information by
other means or request that Accenture deliver such items or information to
Hawaiian Telcom.  Hawaiian Telcom will pay Accenture’s Out of Pocket Expenses to
make such delivery.

39


--------------------------------------------------------------------------------



ARTICLE XIV
INDEMNIFICATION

14.1        Bodily Injury and Property Damage.  Each Party shall indemnify,
defend and hold harmless the other and its Affiliates, and their respective
employees, directors, officers, principals (partners, shareholders or holders of
an ownership interest, as the case may be) and agents, from and against any
Losses arising from claims by third parties relating to bodily injury or death
of any person or damage to real and/or tangible personal property to the extent
caused by the negligence or willful misconduct of the indemnifying party, its
personnel or agents.

14.2        Indemnification by Accenture.  Accenture shall indemnify, defend and
hold harmless Hawaiian Telcom, Hawaiian Telcom Affiliates and their respective
employees, principals (partners, shareholders or other holders of an ownership
interest, as the case may be) and agents (the “Hawaiian Telcom Indemnitees”)
from and against any and all Losses arising from claims by third parties,
whether based in whole or in part in contract, tort, negligence, statute or
otherwise, to the extent caused by any of the following:


(A)                                  THE FAILURE OF ACCENTURE TO PERFORM ANY
OBLIGATIONS UNDER ANY LICENSE, LEASE OR OTHER AGREEMENT BETWEEN ACCENTURE AND A
THIRD PARTY;


(B)                                 THE FAILURE OF ACCENTURE TO PERFORM ANY
OBLIGATIONS UNDER ANY THIRD-PARTY LICENSE, LEASE OR OTHER AGREEMENT ASSIGNED BY
ACCENTURE AND ASSUMED BY HAWAIIAN TELCOM IN CONNECTION WITH THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT, PROVIDED THAT THIS SECTION 14.2(B) SHALL APPLY
ONLY TO CLAIMS BY SUCH THIRD PARTY THAT ARE BASED ON ACTS OR OMISSIONS OCCURRING
DURING THE PERIOD PRECEDING THE DATE OF SUCH ASSUMPTION;


(C)                                  THE FAILURE OF ACCENTURE TO COMPLY WITH
ACCENTURE LAWS;


(D)                                 ACCENTURE’S FAILURE TO OBTAIN ANY REQUIRED
CONSENTS; PROVIDED, HOWEVER, IF THE FAILURE TO OBTAIN A REQUIRED CONSENT IS AN
INFRINGEMENT OR ALLEGED INFRINGEMENT OF INTELLECTUAL PROPERTY, THIS SECTION 14.2
SHALL NOT APPLY AND SECTION 14.4 SHALL CONSTITUTE ACCENTURE’S SOLE AND EXCLUSIVE
OBLIGATIONS AND LIABILITY WITH RESPECT TO THE FAILURE TO OBTAIN SUCH REQUIRED
CONSENT;


(E)                                  TO THE EXTENT NOT RELATED TO ANY WRONGFUL
ACTS OR OMISSIONS COMMITTED OR ALLEGED TO HAVE BEEN COMMITTED BY HAWAIIAN TELCOM
OR ANY HAWAIIAN TELCOM AFFILIATE OR ANY AUTHORIZED USERS, ANY CLAIMS BROUGHT BY
ANY SUPPLIER OR SUBCONTRACTOR OF ACCENTURE ARISING UNDER OR IN CONNECTION WITH
AN AGREEMENT BETWEEN ACCENTURE AND SUCH SUPPLIER OR SUBCONTRACTOR; OR


(F)                                    ACCENTURE’S BREACH OF ANY OF ITS
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS 10.1(D), (E) AND (F).

14.3        Indemnification by Hawaiian Telcom.  Hawaiian Telcom shall
indemnify, defend and hold harmless Accenture, Accenture Affiliates and their
respective employees, principals (partners, shareholders or other holders of an
ownership interest, as the case may be) and agents (the “Accenture Indemnitees”)
from and against any and all Losses arising from claims by third parties,
whether based in

40


--------------------------------------------------------------------------------


whole or in part in contract, tort, negligence, statute or otherwise, to the
extent caused by any of the following:


(A)                                  THE FAILURE OF HAWAIIAN TELCOM TO PERFORM
ANY OBLIGATIONS UNDER ANY LICENSE, LEASE OR OTHER AGREEMENT BETWEEN HAWAIIAN
TELCOM AND A THIRD PARTY;


(B)                                 THE FAILURE OF HAWAIIAN TELCOM TO PERFORM
ANY OBLIGATIONS UNDER ANY THIRD-PARTY LICENSE, LEASE OR OTHER AGREEMENT ASSIGNED
BY ACCENTURE AND ASSUMED BY HAWAIIAN TELCOM IN CONNECTION WITH THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT, PROVIDED THAT THIS SECTION 14.3(C) SHALL APPLY
ONLY TO CLAIMS BY SUCH THIRD PARTY THAT ARE BASED ON ACTS OR OMISSIONS OCCURRING
DURING THE PERIOD FROM AND AFTER THE DATE OF SUCH ASSUMPTION;


(C)                                  HAWAIIAN TELCOM’S FAILURE TO OBTAIN ANY
REQUIRED CONSENTS; PROVIDED, HOWEVER, IF THE FAILURE TO OBTAIN A REQUIRED
CONSENT IS AN INFRINGEMENT OR ALLEGED INFRINGEMENT OF INTELLECTUAL PROPERTY,
THIS SECTION 14.3 SHALL NOT APPLY AND SECTION 14.5 AND 3.8(C) SHALL CONSTITUTE
HAWAIIAN TELCOM’S SOLE AND EXCLUSIVE OBLIGATIONS AND LIABILITY WITH RESPECT TO
THE FAILURE TO OBTAIN SUCH REQUIRED CONSENT;


(D)                                 ANY THIRD-PARTY CLAIM WHICH ARISES IN
CONNECTION WITH THE USE BY HAWAIIAN TELCOM OF ANY DELIVERABLE OR SERVICES
PROVIDED BY ACCENTURE TO HAWAIIAN TELCOM UNDER THIS AGREEMENT, EXCEPT TO THE
EXTENT COVERED BY ACCENTURE’S INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT;


(E)                                  THE FAILURE OF HAWAIIAN TELCOM TO COMPLY
WITH HAWAIIAN TELCOM LAWS;


(F)                                    HAWAIIAN TELCOM’S BREACH OF ANY OF ITS
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS 10.1(D), (E), (F) AND (H)
OF THIS AGREEMENT AND SECTIONS 9.2 AND 9.3 OF THE VERIZON SUBLICENSE AGREEMENT;
OR


(G)                                 ANY ADDITIONAL THIRD PARTY CLAIMS SET FORTH
IN EXHIBIT Q (OTHER TERMS).

14.4        Accenture’s Infringement Indemnity.


(A)                                  ACCENTURE SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS HAWAIIAN TELCOM INDEMNITEES FROM AND AGAINST ANY AND ALL LOSSES THAT
RESULT OR ARE CLAIMED TO RESULT IN WHOLE OR IN PART FROM THE CONTENTION THAT ANY
ACCENTURE TECHNICAL ELEMENTS AND DELIVERABLES PROVIDED BY ACCENTURE TO HAWAIIAN
TELCOM PURSUANT TO THIS AGREEMENT OR OTHERWISE PROVIDED AND USED BY ACCENTURE IN
CONNECTION WITH THIS AGREEMENT, CONSTITUTE INFRINGEMENT OR MISAPPROPRIATION OF
ANY PATENTS VALIDLY ISSUED AS OF THE EFFECTIVE DATE OF THE LATER OF THE
STATEMENT OF WORK OR WORK ORDER (BUT ONLY WITH RESPECT TO PATENT RIGHTS IN THE
COUNTRIES FROM WHICH THE SERVICE IS BEING PROVIDED), OR A THIRD PARTY’S
TRADEMARKS, COPYRIGHTS, OR TRADE SECRETS.


(B)                                 ACCENTURE SHALL NOT INDEMNIFY HAWAIIAN
TELCOM, HOWEVER, TO THE EXTENT THE CLAIM OF INFRINGEMENT IS CAUSED BY:

(I)                                     HAWAIIAN TELCOM’S MISUSE OR MODIFICATION
OF THE DELIVERABLE;

(II)                                  HAWAIIAN TELCOM’S FAILURE TO USE
CORRECTIONS OR ENHANCEMENTS MADE AVAILABLE BY ACCENTURE;

41


--------------------------------------------------------------------------------


(III)                               HAWAIIAN TELCOM’S USE OF THE DELIVERABLE IN
COMBINATION WITH ANY PRODUCT OR INFORMATION NOT OWNED, DEVELOPED OR APPROVED BY
ACCENTURE;

(IV)                              HAWAIIAN TELCOM’S DISTRIBUTION, MARKETING OR
USE FOR THE BENEFIT OF THIRD PARTIES OF THE DELIVERABLES;

(V)                                 ACCENTURE’S COMPLIANCE IN DEVELOPING THE
DELIVERABLE WITH INFORMATION, DIRECTION, SPECIFICATION OR MATERIALS PROVIDED BY
HAWAIIAN TELCOM IN CONNECTION WITH THIS AGREEMENT, AND THE INFRINGEMENT CANNOT
BE REMEDIED BY MODIFYING THE DELIVERABLE WHILE MAINTAINING COMPLIANCE WITH THE
SPECIFICATION; OR

(VI)                              THE INFRINGING MATERIAL WAS FURNISHED TO
ACCENTURE BY HAWAIIAN TELCOM OR BY HAWAIIAN TELCOM’S PREVIOUS OR CURRENT SERVICE
PROVIDER WORKING ON THE SERVICES TO BE TRANSITIONED TO ACCENTURE.


(C)                                  IF ANY DELIVERABLE IS, OR IN ACCENTURE’S
OPINION IS LIKELY TO BE, HELD TO BE INFRINGING, ACCENTURE SHALL AT ITS EXPENSE
AND OPTION, EXCEPT TO THE EXTENT THE CAUSE OF SUCH INFRINGEMENT IS SET FORTH IN
SECTION 14.4(B), EITHER:

(I)                                     PROCURE THE RIGHT FOR HAWAIIAN TELCOM TO
CONTINUE USING IT;

(II)                                  REPLACE IT WITH A NONINFRINGING ITEM OF
EQUIVALENT OR BETTER PERFORMANCE, FUNCTIONALITY AND COMPATIBILITY;

(III)                               MODIFY IT TO MAKE IT NONINFRINGING BUT OF
EQUIVALENT OR BETTER PERFORMANCE, FUNCTIONALITY AND COMPATIBILITY; OR

(IV)                              IF (I) — (III) ARE NOT COMMERCIALLY
REASONABLE, ACCENTURE MAY DIRECT THE RETURN OF THE DELIVERABLE AND REFUND TO
HAWAIIAN TELCOM THE FEES PAID FOR SUCH DELIVERABLE LESS A REASONABLE AMOUNT FOR
HAWAIIAN TELCOM’S USE OF THE DELIVERABLE UP TO THE TIME OF RETURN.


(D)                                 THE FOREGOING REMEDIES CONSTITUTE HAWAIIAN
TELCOM’S SOLE AND EXCLUSIVE REMEDIES AND ACCENTURE’S ENTIRE LIABILITY WITH
RESPECT TO INFRINGEMENT.

14.5        Hawaiian Telcom Infringement Indemnity.


(A)                                  HAWAIIAN TELCOM SHALL INDEMNIFY, DEFEND AND
HOLD HARMLESS ACCENTURE INDEMNITEES FROM AND AGAINST ANY AND ALL LOSSES THAT
RESULT OR ARE CLAIMED TO RESULT IN WHOLE OR IN PART FROM THE CONTENTION THAT ANY
TECHNICAL ELEMENTS PROVIDED BY HAWAIIAN TELCOM TO ACCENTURE PURSUANT TO THIS
AGREEMENT (INCLUDING THE TECHNICAL ELEMENTS MADE AVAILABLE TO ACCENTURE IN
CONNECTION WITH THE VERIZON SUBLICENSE AGREEMENT) OR OTHERWISE PROVIDED AND USED
BY HAWAIIAN TELCOM IN CONNECTION WITH THIS AGREEMENT CONSTITUTE INFRINGEMENT OR
MISAPPROPRIATION OF ANY PATENTS VALIDLY ISSUED AS OF THE EFFECTIVE DATE OF THE
LATER OF THE STATEMENT OF WORK OR WORK ORDER (BUT ONLY WITH RESPECT TO PATENT
RIGHTS IN THE COUNTRIES FROM WHICH THE SERVICE IS BEING PROVIDED), OR A THIRD
PARTY’S TRADEMARKS, COPYRIGHTS, OR TRADE SECRETS.


(B)                                 HAWAIIAN TELCOM SHALL NOT INDEMNIFY
ACCENTURE, HOWEVER, IF THE CLAIM OF INFRINGEMENT IS CAUSED BY:

42


--------------------------------------------------------------------------------


(I)                                     ACCENTURE’S MISUSE OR MODIFICATION OF
THE HAWAIIAN TELCOM RESOURCE OR ITEM;

(II)                                  ACCENTURE’S FAILURE TO USE CORRECTIONS OR
ENHANCEMENTS MADE AVAILABLE BY HAWAIIAN TELCOM; OR

(III)                               ACCENTURE’S USE OF THE HAWAIIAN TELCOM
RESOURCE OR ITEM IN COMBINATION WITH ANY PRODUCT OR INFORMATION NOT OWNED,
DEVELOPED OR APPROVED BY HAWAIIAN TELCOM.

For the avoidance of doubt, Accenture’s use, reproduction, modification and
creation of derivative works of any Unknown Third Party Software and Third Party
Modules (each as defined in the Verizon Sublicense Agreement) made available to
Accenture by Hawaiian Telcom shall not be considered misuse, provided that such
activity is undertaken during the Term or the Termination Assistance Period and
for the sole purpose of providing the Services to Hawaiian Telcom and its
Affiliates; and further provided that Hawaiian Telcom has not provided Accenture
with notice under last paragraph of Section 8 of the Verizon Sublicense
Agreement to cease all use or certain uses of the Unknown Third Party Software
for Third Party Module.


(C)                                  IF ANY HAWAIIAN TELCOM RESOURCE OR ITEM IS,
OR IN HAWAIIAN TELCOM’S OPINION IS LIKELY TO BE, HELD TO BE INFRINGING, HAWAIIAN
TELCOM SHALL AT ITS EXPENSE AND OPTION, EXCEPT TO THE EXTENT THE CAUSE OF SUCH
INFRINGEMENT IS SET FORTH IN SECTION 14.5(B), EITHER (I) PROCURE THE RIGHT FOR
ACCENTURE TO CONTINUE USING IT; (II) REPLACE IT WITH A NONINFRINGING EQUIVALENT;
(III) MODIFY IT TO MAKE IT NONINFRINGING, OR (IV) DIRECT ITS RETURN TO ACCENTURE
IF IT WAS PROVIDED TO ACCENTURE AND OR OTHERWISE DISCONTINUE ITS USE, PROVIDED
THAT THE REMOVAL OF SUCH RESOURCE OR ITEM SHALL BE DEEMED A POSSIBLE EXCUSE FOR
PURPOSES OF SECTION 3.8.


(D)                                 THE FOREGOING REMEDIES AND ACCENTURE’S
RIGHTS UNDER SECTION 3.8 CONSTITUTE ACCENTURE’S SOLE AND EXCLUSIVE REMEDIES AND
HAWAIIAN TELCOM’S ENTIRE LIABILITY WITH RESPECT TO INFRINGEMENT.

14.6        Indemnification Procedures.  With respect to each Party’s defense
and indemnification obligations under this Agreement, the following procedures
shall apply:


(A)                                  NOTICE.  PROMPTLY AFTER RECEIPT BY ANY
ENTITY ENTITLED TO INDEMNIFICATION UNDER SECTION 14.1 THROUGH SECTION 14.5
(EACH, AN “INDEMNITEE”) OF NOTICE OF THE ASSERTION OR THE COMMENCEMENT OF ANY
ACTION, PROCEEDING OR OTHER CLAIM BY A THIRD PARTY IN RESPECT OF WHICH THE
INDEMNITEE ELECTS TO SEEK INDEMNIFICATION PURSUANT TO ANY SUCH SECTION, THE
INDEMNITEE SHALL PROMPTLY NOTIFY THE INDEMNIFYING PARTY (EACH, AN “INDEMNITOR”)
OF SUCH CLAIM IN WRITING.  NO FAILURE TO SO NOTIFY AN INDEMNITOR SHALL RELIEVE
INDEMNITOR OF ITS OBLIGATIONS UNDER THIS AGREEMENT EXCEPT TO THE EXTENT THAT
INDEMNITOR CAN DEMONSTRATE IT HAS BEEN DAMAGED OR PREJUDICED BY SUCH FAILURE. 
WITHIN FIFTEEN (15) DAYS FOLLOWING RECEIPT OF WRITTEN NOTICE FROM THE INDEMNITEE
RELATING TO ANY SUCH CLAIM, BUT NO LATER THAN TEN (10) DAYS BEFORE THE DATE ON
WHICH ANY RESPONSE TO A COMPLAINT OR SUMMONS IS DUE, THE INDEMNITOR SHALL NOTIFY
THE INDEMNITEE IN WRITING IF THE INDEMNITOR ACKNOWLEDGES ITS INDEMNIFICATION
OBLIGATION AND ELECTS TO ASSUME CONTROL OF THE DEFENSE AND SETTLEMENT OF THAT
CLAIM (A “NOTICE OF ELECTION”).


(B)                                 PROCEDURE FOLLOWING NOTICE OF ELECTION.  IF
THE INDEMNITOR DELIVERS A NOTICE OF ELECTION RELATING TO ANY CLAIM WITHIN THE
REQUIRED NOTICE PERIOD, THE INDEMNITOR SHALL BE ENTITLED TO HAVE SOLE CONTROL
OVER THE DEFENSE AND SETTLEMENT OF SUCH CLAIM, PROVIDED THAT:

43


--------------------------------------------------------------------------------


(I)                                     THE INDEMNITEE MAY OBSERVE SUCH
PROCEEDINGS AT ITS OWN COST;

(II)                                  EXCEPT AS OTHERWISE PROVIDED IN SECTION
14.6(B)(III) BELOW, THE INDEMNITOR SHALL OBTAIN THE PRIOR WRITTEN APPROVAL OF
THE INDEMNITEE BEFORE ENTERING INTO ANY SETTLEMENT OF SUCH CLAIM OR CEASING TO
DEFEND AGAINST SUCH CLAIM; AND

(III)                               THE INDEMNITOR MAY NOT ENTER INTO AN
AGREEMENT UNDER WHICH (1) INDEMNITEE ADMITS FAULT OR (2) INDEMNITEE IS REQUIRED
TO TAKE (OR IS PROHIBITED FROM TAKING) ANY ACTIONS, WITHOUT INDEMNITEE’S PRIOR
WRITTEN CONSENT WHICH CONSENT MAY BE GRANTED OR WITHHELD IN INDEMNITEE’S SOLE
DISCRETION.

After the Indemnitor has delivered a Notice of Election relating to any claim in
accordance with Section 14.6(a), the Indemnitor shall not be liable to the
Indemnitee for any legal expenses incurred by the Indemnitee in connection with
the defense of that claim.  In addition, the Indemnitor shall not be required to
indemnify the Indemnitee for any amount paid or payable by the Indemnitee in the
settlement of any claim for which the Indemnitor has delivered a timely Notice
of Election if such amount was agreed to without the written consent of the
Indemnitor.


(C)                                  PROCEDURE WHERE NO NOTICE OF ELECTION IS
DELIVERED.  IF THE INDEMNITOR DOES NOT DELIVER A NOTICE OF ELECTION RELATING TO
A CLAIM, OR OTHERWISE FAILS TO ACKNOWLEDGE ITS INDEMNIFICATION OBLIGATION OR TO
ASSUME THE DEFENSE OF A CLAIM, WITHIN THE REQUIRED NOTICE PERIOD IN ACCORDANCE
WITH SECTION 14.6(A), THE INDEMNITEE SHALL HAVE THE RIGHT TO DEFEND THE CLAIM IN
SUCH MANNER AS IT MAY DEEM APPROPRIATE.  IF IT IS LATER DETERMINED THAT THE
INDEMNITOR WAS OBLIGATED TO DEFEND, INDEMNIFY AND HOLD HARMLESS THE INDEMNITEE
FROM THE APPLICABLE CLAIM, THE INDEMNITOR SHALL BE RESPONSIBLE FOR REIMBURSING
THE INDEMNITEE FOR ITS REASONABLE COSTS AND EXPENSES IN DEFENDING SUCH CLAIM,
INCLUDING PAYMENT OF ANY JUDGMENT OR AWARD AND THE COSTS OF SETTLEMENT OR
COMPROMISE OF THE CLAIM.  IN SUCH EVENT, THE INDEMNITOR SHALL PROMPTLY REIMBURSE
THE INDEMNITEE FOR ALL SUCH COSTS AND EXPENSES, INCLUDING PAYMENT OF ANY
JUDGMENT OR AWARD AND THE COSTS OF SETTLEMENT OR COMPROMISE OF THE CLAIM.

14.7        Subrogation.  If an Indemnitor is obligated to indemnify an
Indemnitee pursuant to this Article XIV, the Indemnitor shall, upon fulfillment
of its obligations with respect to indemnification, including payment in full of
all amounts due pursuant to its indemnification obligations, be subrogated to
the rights of the Indemnitee with respect to the claims to which such
indemnification relates.


ARTICLE XV
LIMITATION OF LIABILITY AND RISK ALLOCATION

15.1        Liability Cap.


(A)                                  THE LIMIT OF EACH PARTY’S LIABILITY
(WHETHER IN CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY, BY STATUTE OR
OTHERWISE) TO THE OTHER PARTY IN ANY MATTER RELATED TO THIS AGREEMENT UNDER EACH
SOW, SHALL NOT IN THE AGGREGATE EXCEED AN AMOUNT EQUAL TO THE GREATER OF THE
MINIMUM LIABILITY CAP, OR:

(I)                                     SUBJECT TO EXHIBIT Q (OTHER TERMS) WITH
RESPECT TO LIABILITY FOR BREACH OF SECTION 10.1(C), FOR LIABILITY ARISING FROM
THE RECOVERY SERVICES AND SERVICES PERFORMED UNDER THE INTERIM ARRANGEMENT,
CHARGES PAID TO ACCENTURE UNDER THE RECOVERY SERVICES SOW AND INTERIM
ARRANGEMENT DURING THE LIABILITY CAP CALCULATION PERIOD;

44


--------------------------------------------------------------------------------


(II)                                  FOR LIABILITY ARISING FROM THE ENHANCEMENT
SERVICES, CHARGES FOR ENHANCEMENT SERVICES PAID TO ACCENTURE UNDER THE
ENHANCEMENTS SOW DURING LIABILITY CAP CALCULATION PERIOD; OR

(III)                               FOR LIABILITY ARISING FROM THE AM SERVICES,
CHARGES FOR AM SERVICES PAID TO ACCENTURE UNDER THE AM SERVICES SOW DURING THE
LIABILITY CAP CALCULATION PERIOD.


(B)                                 THE LIMITATION SET FORTH IN SECTION 15.1(A)
ABOVE AND SECTION 15.2 BELOW SHALL NOT APPLY TO THE LIABILITY OF THE APPLICABLE
PARTY TO THE EXTENT SUCH LIABILITY RESULTS FROM (I) SUCH PARTY’S OBLIGATION TO
INDEMNIFY (ARTICLE XIV); OR (II) SUCH PARTY’S BREACH OF ITS OBLIGATIONS WITH
RESPECT TO CONFIDENTIALITY (ARTICLE XI).  IN ADDITION, HAWAIIAN TELCOM’S
OBLIGATION TO PAY AMOUNTS DUE SHALL NOT BE SUBJECT TO THE CAP SET FORTH IN
SECTION 15.1.


(C)                                  MITIGATION.  EACH PARTY HAS A DUTY TO
MITIGATE THE DAMAGES THAT WOULD OTHERWISE BE RECOVERABLE FROM THE OTHER PARTY
PURSUANT TO THIS AGREEMENT BY TAKING APPROPRIATE AND COMMERCIALLY REASONABLE
ACTIONS TO REDUCE OR LIMIT THE AMOUNT OF SUCH DAMAGES.


(D)                                 SERVICE LEVEL CREDITS.  IN ADDITION TO
HAWAIIAN TELCOM’S RIGHT TO TERMINATE FOR DEFAULT UNDER SECTION 16.1, THE
PROVISION OF SERVICE LEVEL CREDITS SHALL CONSTITUTE HAWAIIAN TELCOM’S SOLE AND
EXCLUSIVE REMEDY FOR THE FAILURE OF ACCENTURE TO MEET A SERVICE LEVEL.  AS OF
THE EFFECTIVE DATE, THERE ARE NO SERVICE LEVELS OTHER THAN AS SET FORTH IN
EXHIBIT B-3 (AM SERVICES STATEMENT OF WORK).  ANY SUCH SERVICE LEVEL CREDITS
PAID BY ACCENTURE SHALL APPLY TO THE LIABILITY CAP SPECIFIED IN SECTION 15.1(A).


(E)                                  ANY AMOUNT RECOVERED BY HAWAIIAN TELCOM OR
LICENSOR FROM ACCENTURE IN CONNECTION WITH THE VERIZON SUBLICENSE AGREEMENT OR
INCURRED BY ACCENTURE IN CONNECTION WITH ITS INDEMNIFICATION OBLIGATION THEREIN
SHALL APPLY TOWARD THE AGGREGATE OF ALL LIABILITY CAPS SPECIFIED IN SECTION
15.1(A), EXCEPT TO THE EXTENT SUCH LIABILITY IS EXCLUDED FROM THE CAP PURSUANT
TO SECTION 15.1(B) OR RESULTS FROM (I) ACCENTURE’S BREACH OF ITS OBLIGATIONS
WITH RESPECT TO CONFIDENTIALITY OR (II) AN ACT OR OMISSION FOR WHICH ACCENTURE
WOULD BE OBLIGATED TO INDEMNIFY HAWAIIAN TELCOM UNDER THIS AGREEMENT, HAD THE
ACT OR OMISSION OCCURRED UNDER THIS AGREEMENT.  HAWAIIAN TELCOM SHALL REIMBURSE
ACCENTURE TO THE EXTENT THE APPLICATION OF ANY SUCH AMOUNT WHICH IS SUBJECT TO
SUCH LIABILITY CAPS TO THE APPLICABLE LIABILITY CAP IN SECTION 15.1(A) CAUSES
THE LIABILITY CAP TO BE EXCEEDED.

TO THE EXTENT THAT LICENSOR OR ITS INDEMNITEES RECOVER ANY AMOUNTS FROM
ACCENTURE AS AN INDEMNITEE OR THIRD PARTY BENEFICIARY UNDER THE VERIZON
SUBLICENSE AGREEMENT,  HAWAIIAN TELCOM COVENANTS NOT TO SEEK ANY DAMAGES
(INCLUDING DIRECT DAMAGES) FROM ACCENTURE UNDER THIS AGREEMENT OR THE VERIZON
SUBLICENSE AGREEMENT FOR THE SAME BREACH OR INDEMNIFICATION OBLIGATION.

HAWAIIAN TELCOM COVENANTS NOT TO SEEK ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT,
SPECIAL OR PUNITIVE DAMAGE, LOSS OR EXPENSES (INCLUDING BUT NOT LIMITED TO
BUSINESS INTERRUPTION, LOST BUSINESS, LOST PROFITS, OR LOST SAVINGS) IN
CONNECTION WITH THE VERIZON SUBLICENSE AGREEMENT, EVEN IF IT HAS BEEN ADVISED OF
THEIR POSSIBLE EXISTENCE, EXCEPT TO THE EXTENT HAWAIIAN TELCOM WOULD BE ENTITLED
TO SEEK SUCH DAMAGES PURSUANT TO SECTION 15.1(B) OF THIS AGREEMENT.

45


--------------------------------------------------------------------------------


15.2        Limitation on Category of Liability.


IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL,
INDIRECT, SPECIAL OR PUNITIVE DAMAGE, LOSS OR EXPENSES (INCLUDING BUT NOT
LIMITED TO BUSINESS INTERRUPTION, LOST BUSINESS, LOST PROFITS, OR LOST SAVINGS)
EVEN IF IT HAS BEEN ADVISED OF THEIR POSSIBLE EXISTENCE.

15.3        Contractual Statute of Limitation.  Neither Party may assert against
the other Party any claim through mediation, arbitration or litigation for
breach or nonperformance in connection with this Agreement unless the asserting
Party has given the other Party written notice of the claim within four (4)
years after the cause of action accrues.

15.4        Replenishment of Liability Cap.  If, at any time, the total
aggregate liability of Accenture for claims asserted by Hawaiian Telcom, in good
faith, under or in connection with this Agreement exceeds ninety percent (90%)
of the liability cap specified for a Statement of Work in Section 15.1(a) and,
upon the request of Hawaiian Telcom, if Accenture refuses to replenish the
available cap to an amount at least equal to fifty percent (50%) of the original
liability cap, then Hawaiian Telcom may terminate this Agreement without payment
of Wind-Down Costs (or other termination liability).

15.5        Recourse. The Parties agree that they shall look only to the
corporate or firm assets of the other Party in connection with any liabilities
hereunder and in no event shall they have any claim against any shareholder,
partner or holder of an ownership interest in the other Party in connection with
this Agreement.

15.6        Reasonable Allocations.  The allocations of liability in this
Section 15 represent the agreed and bargained-for understanding of the Parties
and Accenture’s compensation for the Services reflects such allocations.

15.7        Insurance Coverage.


(A)                                  TO THE EXTENT SUCH COVERAGE REMAINS
COMMERCIALLY AVAILABLE ON REASONABLE TERMS, ACCENTURE SHALL, DURING THE TERM,
MAINTAIN IN FULL FORCE AND EFFECT AT LEAST THE FOLLOWING INSURANCE COVERAGES ON
THE TERMS DESCRIBED BELOW IN SECTION 15.8, ON BEHALF OF ITSELF:

(I)                                     WORKERS’ COMPENSATION AND EMPLOYERS’
LIABILITY, INCLUDING COVERAGE FOR OCCUPATIONAL INJURY, ILLNESS AND DISEASE, OR
OTHER SIMILAR SOCIAL INSURANCE IN ACCORDANCE WITH LAWS (INCLUDING THE LAWS OF
ANY LOCATION IN WHICH ANY ACCENTURE EMPLOYEE PROVIDES SERVICES TO THE EXTENT
SUCH LOCATION EXERCISE JURISDICTION OVER THE ACCENTURE EMPLOYEE) WITH WORKERS’
COMPENSATION COVERAGE AS REQUIRED BY LAWS AND, WITH RESPECT TO EMPLOYERS’
LIABILITY COVERAGE, MINIMUM LIMITS OF ONE MILLION DOLLARS ($1,000,000) EACH
ACCIDENT,  OF ONE MILLION ($1,000,000) DISEASE POLICY LIMIT, AND ONE MILLION
($1,000,000) PER DISEASE EACH EMPLOYEE OR THE MINIMUM LIMITS REQUIRED BY LAWS.

46


--------------------------------------------------------------------------------


(II)                                  COMMERCIAL GENERAL LIABILITY INSURANCE,
INCLUDING PRODUCTS AND COMPLETED OPERATIONS, PREMISES AND OPERATIONS LIABILITY,
PERSONAL AND ADVERTISING INJURY, CONTRACTUAL LIABILITY AND BROAD FORM PROPERTY
DAMAGE LIABILITY COVERAGES, ON AN OCCURRENCE BASIS, WITH A MINIMUM LIMIT PER
OCCURRENCE OF FIVE MILLION DOLLARS ($5,000,000) AND AN MINIMUM ANNUAL AGGREGATE
LIMIT OF FIVE MILLION DOLLARS ($5,000,000).  THIS COVERAGE SHALL NAME HAWAIIAN
TELCOM AND ITS AFFILIATES, AND THEIR RESPECTIVE EMPLOYEES, DIRECTORS, OFFICERS,
PRINCIPALS (PARTNERS, SHAREHOLDERS OR HOLDERS OF AN OWNERSHIP INTEREST, AS THE
CASE MAY BE), AGENTS, SUCCESSORS AND ASSIGNS AS ADDITIONAL INSURED FOR COVERED
CLAIMS TO THE EXTENT ACCENTURE OWES HAWAIIAN TELCOM AN INDEMNITY UNDER THIS
AGREEMENT.

(III)                               PROPERTY INSURANCE, INCLUDING EXTRA EXPENSE
AND BUSINESS INCOME COVERAGE, FOR “ALL RISKS” OF PHYSICAL LOSS OF OR DAMAGE TO
ACCENTURE’S BUSINESS PROPERTY AND EQUIPMENT USED IN CONNECTION WITH THE
SERVICES.  SUCH INSURANCE SHALL HAVE A MINIMUM LIMIT ADEQUATE TO COVER RISKS ON
A REPLACEMENT COSTS BASIS AND TIME ELEMENT INSURANCE ON AN ACTUAL LOSS SUSTAINED
BASIS.

(IV)                              AUTOMOBILE LIABILITY AND NO-FAULT (IF REQUIRED
BY LAWS) INSURANCE, INCLUDING COVERAGE FOR ACCENTURE’S OWNED, NON-OWNED AND
HIRED AUTOMOBILES FOR BODILY INJURY AND PROPERTY DAMAGE, WITH A COMBINED SINGLE
LIMIT OF TWO MILLION DOLLARS ($2,000,000) FOR ANY ONE ACCIDENT OR LOSS. 
NO-FAULT TO INCLUDE STATUTORY MINIMUM BENEFITS AS REQUIRED IN THE JURISDICTION
IN WHICH THE WORK IS TO BE PERFORMED.  THIS COVERAGE SHALL BE ENDORSED TO NAME
HAWAIIAN TELCOM AND ITS AFFILIATES, AND THEIR RESPECTIVE EMPLOYEES, DIRECTORS,
OFFICERS, PRINCIPALS (PARTNERS, SHAREHOLDERS OR HOLDERS OF AN OWNERSHIP
INTEREST, AS THE CASE MAY BE), AGENTS, SUCCESSORS AND ASSIGNS AS ADDITIONAL
INSURED FOR COVERED CLAIMS TO THE EXTENT ACCENTURE OWES HAWAIIAN TELCOM AN
INDEMNITY UNDER THIS AGREEMENT.

(V)                                 ERRORS AND OMISSIONS INSURANCE WITH A LIMIT
PER CLAIM AND IN THE AGGREGATE OF THIRTY DOLLARS ($30,000,000).

(VI)                              CRIME INSURANCE WITH A MINIMUM LIMIT PER LOSS
AND IN THE AGGREGATE OF FIVE MILLION DOLLARS ($5,000,000).


(B)                                 THE LIMITS SPECIFIED ABOVE MAY BE SATISFIED
BY ACCENTURE USING A SINGLE POLICY OR A COMBINATION OF PRIMARY AND UMBRELLA
AND/OR EXCESS POLICIES.

15.8        Insurance Terms.


(A)                                  TO THE EXTENT REQUIRED FOR ACCENTURE TO
MEET ITS OBLIGATIONS UNDER THIS AGREEMENT, THE INSURANCE COVERAGES UNDER
SECTION 15.7(A)(I) THROUGH SECTION 15.7(A)(IV) SHALL BE PRIMARY, (EXCLUDING,
HOWEVER, THE COVERAGE UNDER SECTION 15.7(A)(II) (I.E., COMMERCIAL GENERAL
LIABILITY INSURANCE) AS IT RELATES TO ANY ACCENTURE PERFORMANCE ON HAWAIIAN
TELCOM PREMISES WHERE ACCENTURE IS NOT IN CONTROL OF THE PREMISES), AND ALL
COVERAGE SHALL BE NON-CONTRIBUTING WITH RESPECT TO ANY OTHER INSURANCE OR SELF
INSURANCE WHICH MAY BE MAINTAINED BY HAWAIIAN TELCOM.  ALL COVERAGE REQUIRED BY
SECTIONS 15.7(A)(II) AND 15.7(A)(IV) SHALL BE ENDORSED FOR CROSS-LIABILITY
COVERAGE OR CONTAIN A SEVERABILITY OF INTERESTS CLAUSE.  TO THE EXTENT ANY
COVERAGE IS WRITTEN ON A CLAIMS-MADE BASIS, IT SHALL HAVE A RETROACTIVE DATE
PRIOR TO THE EFFECTIVE DATE AND SHALL BE MAINTAINED FOR AT LEAST ONE (1) YEAR
AFTER THE TERM TO THE EXTENT SUCH COVERAGE IS COMMERCIALLY AVAILABLE ON
REASONABLE TERMS.

47


--------------------------------------------------------------------------------



(B)                                 ACCENTURE SHALL CAUSE ITS INSURERS TO ISSUE
CERTIFICATES OF INSURANCE OR OTHER SIMILAR FORMS EVIDENCING THAT THE COVERAGES
AND POLICY ENDORSEMENTS REQUIRED UNDER THIS AGREEMENT ARE MAINTAINED IN FORCE
WITHIN THIRTY (30) DAYS AFTER THE EFFECTIVE DATE AND THEREAFTER ON AN ANNUAL
BASIS.  THE INSURERS SELECTED BY ACCENTURE SHALL HAVE (UNLESS HAWAIIAN TELCOM,
ACTING REASONABLY, AGREES OTHERWISE) AN A.M. BEST RATING OF A-VII OR BETTER, OR,
IF SUCH RATINGS ARE NO LONGER AVAILABLE, WITH A COMPARABLE RATING FROM A
RECOGNIZED INSURANCE RATING AGENCY.  ACCENTURE SHALL ENSURE THAT ITS
SUBCONTRACTORS, IF ANY, MAINTAIN INSURANCE COVERAGES APPROPRIATE TO THE SCOPE OF
THEIR PARTICIPATION IN THE WORK.


(C)                                  IN THE CASE OF LOSS OR DAMAGE OR OTHER
EVENT THAT REQUIRES NOTICE OR OTHER ACTION UNDER THE TERMS OF ANY INSURANCE
COVERAGE SPECIFIED IN THIS ARTICLE XV, ACCENTURE SHALL BE RESPONSIBLE TO TAKE
SUCH ACTION.


(D)                                 ACCENTURE SHALL PROMPTLY INFORM HAWAIIAN
TELCOM DURING THE TERM EACH TIME THE REQUIRED LIMIT IN ONE OR MORE OF THE
COVERAGES IN SECTION 15.7(A)(I) THROUGH SECTION 15.7(A)(IV) IS REDUCED.


(E)                                  NONE OF THE ACCENTURE OBLIGATIONS SPECIFIED
IN THIS ARTICLE XV AS TO TYPES, LIMITS AND APPROVAL OF INSURANCE COVERAGE TO BE
MAINTAINED BY ACCENTURE ARE INTENDED TO, AND SHALL NOT IN ANY MANNER, LIMIT OR
EXPAND THE LIABILITIES AND OBLIGATIONS ASSUMED BY ACCENTURE UNDER THIS
AGREEMENT.


ARTICLE XVI
TERMINATION

16.1        Termination for Cause by Hawaii Telcom.  Hawaiian Telcom may
terminate this Agreement, in whole, or the affected part, upon written notice to
Accenture if Accenture:


(A)                                  MATERIALLY BREACHES ANY OF ITS DUTIES OR
OBLIGATIONS UNDER THIS AGREEMENT AND FAILS TO CURE SUCH BREACH WITHIN THIRTY
(30) DAYS AFTER WRITTEN NOTICE FROM HAWAIIAN TELCOM TO ACCENTURE OF ITS INTENT
TO TERMINATE FOR CAUSE; PROVIDED, THAT IF ACCENTURE WORKS DILIGENTLY AND IN GOOD
FAITH TO CURE SUCH BREACH AND SUCH BREACH IS NOT CAPABLE OF BEING CURED WITHIN
THIRTY (30) DAYS, ACCENTURE MAY REQUEST A REASONABLE AMOUNT OF ADDITIONAL TIME
TO CURE SUCH BREACH IF IT DEMONSTRATES THAT IT IS CAPABLE OF CURING SUCH BREACH
WITHIN THE ADDITIONAL PERIOD, WHICH REQUEST MAY BE GRANTED OR DENIED IN HAWAIIAN
TELCOM’S SOLE DISCRETION;


(B)                                 MATERIALLY BREACHES ANY OF ITS DUTIES OR
OBLIGATIONS UNDER THIS AGREEMENT WHICH IS NOT CAPABLE OF BEING CURED WITHIN
THIRTY (30) DAYS, PROVIDED THAT, FOR BREACHES OF CONFIDENTIALITY, PROVIDED
ACCENTURE HAS OTHERWISE COMPLIED IN ALL MATERIAL RESPECTS WITH ITS OBLIGATIONS
HEREUNDER, ACCENTURE WILL BE DEEMED TO HAVE CURED THE BREACH IF, WITHIN THIRTY
(30) DAYS AFTER RECEIPT OF NOTICE OF HAWAIIAN TELCOM’S INTENT TO TERMINATE,
ACCENTURE TAKES REASONABLE ACTIONS TO PREVENT THE RECURRENCE OF SUCH BREACH;


(C)                                  COMMITS NUMEROUS BREACHES OF ITS DUTIES OR
OBLIGATIONS UNDER THIS AGREEMENT WHICH IN THE AGGREGATE ARE MATERIAL AND FAILS
TO CURE SUCH BREACHES WITHIN THIRTY (30) DAYS AFTER RECEIVING WRITTEN NOTICE OF
HAWAIIAN TELCOM’S INTENT TO TERMINATE FOR CAUSE;


(D)                                 FAILS TO ACHIEVE EITHER INTERIM DELIVERABLE
ACCEPTANCE OR FINAL ACCEPTANCE FOR A SYSTEM DELIVERABLE UNDER THE RECOVERY
SERVICES SOW, TO THE DEGREE THAT WOULD ENTITLE HAWAIIAN TELCOM THE RIGHT TO
CANCEL THE APPLICABLE RECOVERY PROJECT UNDER EXHIBIT C (ACCEPTANCE),

48


--------------------------------------------------------------------------------



FOR TEN PERCENT (10%) OR MORE DISTINCT RECOVERY PROJECTS EXISTING AS OF THE
EFFECTIVE DATE, PROVIDED THAT HAWAIIAN TELCOM NOTIFIES ACCENTURE OF ITS ELECTION
TO TERMINATE UNDER THIS SECTION 16.1(D) WITHIN ONE HUNDRED TWENTY (120) DAYS
AFTER THE EVENT GIVING RISE TO SUCH TERMINATION RIGHT, AND THAT HAWAIIAN
TELCOM’S RIGHT TO TERMINATE PURSUANT TO THIS SENTENCE IS HAWAIIAN TELCOM’S SOLE
AND EXCLUSIVE REMEDY;


(E)                                  FAILS TO MEET THE TIMELINE TARGETS UNDER
SECTION 5 OF EXHIBIT B-1 (RECOVERY SERVICES) FOR ACHIEVING FINAL ACCEPTANCE BY
MORE THAN ONE RELEASE CYCLE EACH FOR FIFTEEN PERCENT (15%) OR MORE DISTINCT
RECOVERY PROJECTS EXISTING AS OF THE EFFECTIVE DATE, PROVIDED THAT HAWAIIAN
TELCOM NOTIFIES ACCENTURE OF ITS ELECTION TO TERMINATE UNDER THIS SECTION
16.1(E) WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE EVENT GIVING RISE TO SUCH
TERMINATION RIGHT, AND THAT HAWAIIAN TELCOM’S RIGHT TO TERMINATE PURSUANT TO
THIS SENTENCE IS HAWAIIAN TELCOM’S SOLE AND EXCLUSIVE REMEDY.  BY WAY OF
EXAMPLE, IF THE RELEASE CYCLE FOR THE RECOVERY PROJECT IS BI-WEEKLY, THE RELEASE
CYCLE FOR PURPOSES OF THIS SECTION SHALL BE BI-WEEKLY; IF THE RELEASE CYCLE FOR
THE RECOVERY PROJECT IS MONTHLY, THE RELEASE CYCLE FOR PURPOSES OF THIS SECTION
SHALL BE MONTHLY; OR


(F)                                    BECOMES LIABLE FOR OR INCURS SERVICE
LEVEL CREDITS UNDER THIS AGREEMENT THAT, IN THE AGGREGATE, EXCEED SIXTY PERCENT
(60%) OF THE CUMULATIVE AT RISK AMOUNT DURING ANY ROLLING SIX (6) MONTH PERIOD.

16.2        Termination for Cause by Accenture.


(A)                                  ACCENTURE MAY TERMINATE THIS AGREEMENT IF,
AND ONLY IF:

(I)                                     HAWAIIAN TELCOM FAILS TO PAY UNDISPUTED
CHARGES TOGETHER WITH ANY DISPUTED CHARGES FOR WHICH HAWAIIAN TELCOM IS
OBLIGATED TO PAY ACCENTURE PURSUANT TO SECTION 9.7, THAT IN TOTAL ARE EQUAL TO
OR GREATER THAN $2,000,000 (THE “MINIMUM AMOUNTS”).  IF ACCENTURE DESIRES TO
TERMINATE THIS AGREEMENT PURSUANT TO THIS SECTION 16.2(A), ACCENTURE SHALL FIRST
PROVIDE WRITTEN NOTICE OF THE AMOUNTS CLAIMED TO BE PAST DUE AND AN EXPRESS
STATEMENT THAT ACCENTURE INTENDS TO TERMINATE THIS AGREEMENT CITING THIS SECTION
OF THE AGREEMENT IF THE PAYMENT FAILURE IS NOT CURED.  IF HAWAIIAN TELCOM DOES
NOT CURE THE PAYMENT FAILURE WITHIN THIRTY (30) DAYS AFTER RECEIPT OF SUCH
NOTICE AND ACCENTURE WISHES TO PROCEED TOWARD EXERCISING ITS RIGHT TO TERMINATE
THIS AGREEMENT UNDER THIS SECTION 16.2(A), ACCENTURE SHALL SEND A SECOND NOTICE
CONTAINING THE SAME INFORMATION AS THE FIRST NOTICE.  ACCENTURE MAY TERMINATE
THIS AGREEMENT IF ANY MINIMUM AMOUNTS REMAIN UNPAID AFTER TEN (10) DAYS
FOLLOWING HAWAIIAN TELCOM’S RECEIPT OF THE SECOND NOTICE;

(II)                                  HAWAIIAN TELCOM BREACHES, IN A MATERIAL
RESPECT, ITS OBLIGATIONS TO MAINTAIN THE CONFIDENTIALITY OF ACCENTURE
CONFIDENTIAL INFORMATION, WITH THE INTENT TO BREACH SUCH OBLIGATIONS, AND FAILS
TO CORRECT THE UNDERLYING SYSTEMIC CAUSE OF THE BREACH WITHIN THIRTY (30) DAYS
AFTER WRITTEN NOTICE FROM ACCENTURE OF ITS INTENT TO TERMINATE FOR CAUSE; OR

(III)                               HAWAIIAN TELCOM BREACHES, IN A MATERIAL
RESPECT, RESTRICTIONS ASSOCIATED WITH ITS LICENSE TO ACCENTURE-OWNED TECHNICAL
ELEMENTS, WITH THE INTENT TO BREACH SUCH OBLIGATIONS, AND FAILS TO CORRECT SUCH
BREACH WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE FROM ACCENTURE OF ITS INTENT
TO TERMINATE FOR CAUSE.

49


--------------------------------------------------------------------------------



(B)                                 PURSUANT TO SECTION 3.8(A), NO OTHER FAILURE
BY HAWAIIAN TELCOM TO PERFORM ANY OF ITS RESPONSIBILITIES SET FORTH IN THIS
AGREEMENT SHALL BE DEEMED TO BE GROUNDS FOR TERMINATION BY ACCENTURE.

16.3        Termination Upon Change of Control.


(A)                                  ACCENTURE CHANGE OF CONTROL.  IF A CHANGE
OF CONTROL OF ACCENTURE OCCURS, HAWAIIAN TELCOM MAY, WITHIN NINETY (90) DAYS
AFTER THE CHANGE OF CONTROL EVENT, GIVE WRITTEN NOTICE TERMINATING THIS
AGREEMENT (EFFECTIVE AS OF THE DATE SPECIFIED IN SUCH NOTICE) IF THE NEW OWNER
OR THE SUCCESSOR IN INTEREST IS A HAWAIIAN TELCOM COMPETITOR OR OTHERWISE AN
UNDESIRABLE PRESENCE IN THE MARKETPLACE.  THE PARTIES AGREE THAT AN ‘UNDESIRABLE
PRESENCE’ IS A VENDOR THAT WOULD, BY VIRTUE OF REPUTATION OR PAST EXPERIENCE
KNOWN TO HAWAIIAN TELCOM, BE UNDESIRABLE TO HAVE IN A POSITION OF CONTROL OR
INFLUENCE OVER ACCENTURE.  HAWAIIAN TELCOM SHALL PAY TO ACCENTURE ON THE
EFFECTIVE DATE OF SUCH THE TERMINATION ACCENTURE’S WIND-DOWN COSTS.


(B)                                 UPON ANY TERMINATION BY HAWAIIAN TELCOM
PURSUANT TO THIS SECTION 16.3, HAWAIIAN TELCOM SHALL PAY TO ACCENTURE (PURSUANT
TO THE TERMS AND CONDITIONS OF THE AGREEMENT REGARDING INVOICING AND PAYMENT)
ALL MONIES THEN DUE AND OWING TO ACCENTURE UNDER THIS AGREEMENT FOR SERVICES
RENDERED PRIOR TO THE EFFECTIVE DATE OF TERMINATION, LESS ANY MONIES OR CREDITS
THEN DUE AND OWING TO HAWAIIAN TELCOM UNDER THIS AGREEMENT.

16.4        Termination Assistance Services.  Commencing at the later of (i) six
(6) months prior to the scheduled expiration date of the applicable SOW, or (ii)
the delivery of any notice of termination of this Agreement or any part thereof
(or such other date as mutually agreed by the Parties), and continuing through
up to six (6) months after the effective date of expiration or termination of
the applicable Statement of Work or part thereof, Hawaiian Telcom may elect to
receive Termination Assistance Services; provided that (i) in the case of the
expiration of the Agreement, Hawaiian Telcom gives Accenture written notice of
its election to receive Termination Assistance Services within thirty (30) days
following Accenture’s provision of a reminder notice that Hawaiian Telcom must
advise Accenture as to whether and the extent to which it desires to receive
Termination Assistance Services (which notice Accenture will provide at least
120 days prior to the expiration of the Agreement) or (ii) in the case of the
earlier termination of the Agreement, Hawaiian Telcom gives Accenture written
notice of its election to receive Termination Assistance Services as soon as
reasonably possible in the event of an earlier termination.  The period during
which Hawaiian Telcom elects to receive the Termination Assistance Services
pursuant to the preceding sentence is the “Termination Assistance Period.”

16.5        Change in Laws.  If a Law arises or there is a change in any Laws,
which in either case, materially increase Hawaiian Telcom’s costs for the
Services or otherwise adversely affects the Services, in each case in a material
manner, Hawaiian Telcom may terminate this Agreement, in whole or in part,
subject to the payment of Wind Down Costs.

16.6        Survival of Provisions.  Upon the expiration or termination of this
Agreement for any reason, the provisions of Article VI (solely with respect to
licenses that are perpetual or that otherwise state that they survive expiration
or termination of this Agreement), Section 10.1 (but solely until the expiration
of the applicable Application Warranty Period), Article XI, Article XII, Article
XIII (to the extent expressly provided for therein), Article XIV, Article XV,
Article XVII, and Article XX shall survive indefinitely.

50


--------------------------------------------------------------------------------



16.7        EQUITABLE REMEDIES.


(A)                                  ACCENTURE RECOGNIZES THAT ANY BREACH BY
ACCENTURE OF SECTION 16.4 IS LIKELY TO CAUSE IRREPARABLE INJURY TO HAWAIIAN
TELCOM AND THAT, IN THE EVENT OF A VIOLATION OR THREATENED OR ATTEMPTED
VIOLATION OF ANY OF THESE OBLIGATIONS, HAWAIIAN TELCOM WILL HAVE NO ADEQUATE
REMEDY AT LAW.


(B)                                 THE PARTIES ACKNOWLEDGE THAT ANY BREACH OF
THE PROVISIONS OF THIS AGREEMENT RELATING TO THE NON-DISCLOSURE AND PROTECTION
OF CONFIDENTIAL INFORMATION AND LICENSE RESTRICTIONS APPLICABLE TO TECHNICAL
ELEMENTS IS LIKELY TO CAUSE IRREPARABLE INJURY TO THE OTHER PARTY AND THAT, IN
THE EVENT OF A VIOLATION OR THREATENED OR ATTEMPTED VIOLATION OF ANY OF THESE
OBLIGATIONS, THE INJURED PARTY WILL HAVE NO ADEQUATE REMEDY AT LAW.


ARTICLE XVII
DISPUTES

17.1        Informal Dispute Resolution.


(A)                                  PRIOR TO THE INITIATION OF FORMAL DISPUTE
RESOLUTION PROCEDURES, THE PARTIES SHALL FIRST ATTEMPT TO RESOLVE ANY DISPUTE,
CONTROVERSY OR CLAIM ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT (A
“DISPUTE”) INFORMALLY, AS FOLLOWS:

(I)                                     A DISPUTE WILL BE DEEMED INITIATED UPON
EITHER PARTY’S RECEIPT OF A WRITTEN NOTICE OF DISPUTE FROM THE OTHER PARTY (SUCH
NOTICE, THE “DISPUTE NOTICE”, AND SUCH DATE, THE “DISPUTE START DATE”).  FIRST,
THE HAWAIIAN TELCOM ACCOUNT REPRESENTATIVE AND THE ACCENTURE ACCOUNT
REPRESENTATIVE SHALL MEET AS OFTEN, FOR A DURATION AND AS PROMPTLY AS THE
PARTIES DEEM NECESSARY TO DISCUSS THE DISPUTE AND NEGOTIATE IN GOOD FAITH IN AN
EFFORT TO RESOLVE THE DISPUTE.

(II)                                  IF THE HAWAIIAN TELCOM ACCOUNT
REPRESENTATIVE AND THE ACCENTURE ACCOUNT REPRESENTATIVE ARE UNABLE TO RESOLVE
THE DISPUTE WITHIN FIFTEEN (15) DAYS AFTER THE DISPUTE START DATE, THE DISPUTE
SHALL BE REFERRED TO THE SERVICE MANAGEMENT STEERING COMMITTEE.  THE SERVICE
MANAGEMENT STEERING COMMITTEE SHALL USE REASONABLE EFFORTS TO RESOLVE SUCH
DISPUTE OR, IF APPROPRIATE, TO NEGOTIATE A MODIFICATION OR AMENDMENT TO THIS
AGREEMENT.  THE SERVICE MANAGEMENT STEERING COMMITTEE SHALL MEET AS OFTEN, FOR A
DURATION AND AS PROMPTLY AS THE PARTIES REASONABLY DEEM NECESSARY TO DISCUSS THE
DISPUTE AND NEGOTIATE IN GOOD FAITH IN AN EFFORT TO RESOLVE THE DISPUTE.

(III)                               IF THE SERVICE MANAGEMENT STEERING COMMITTEE
IS UNABLE TO RESOLVE THE DISPUTE WITHIN THIRTY (30) DAYS AFTER THE DISPUTE START
DATE, THEN EACH OF ACCENTURE AND HAWAIIAN TELCOM SHALL APPOINT ONE SENIOR
EXECUTIVE WHO IS NOT INVOLVED ON A DAY-TO-DAY BASIS WITH THE SUBJECT MATTER OF
THIS AGREEMENT.  SUCH SENIOR EXECUTIVES SHALL MEET AS OFTEN, FOR A DURATION, AND
AS PROMPTLY AS THE PARTIES REASONABLY DEEM NECESSARY TO DISCUSS THE DISPUTE AND
NEGOTIATE IN GOOD FAITH IN AN EFFORT TO RESOLVE THE DISPUTE.

(IV)                              DURING THE COURSE OF SUCH DISCUSSIONS, ALL
REASONABLE REQUESTS MADE BY ONE PARTY TO ANOTHER FOR NON-PRIVILEGED INFORMATION,
REASONABLY RELATED TO THE DISPUTE, SHALL BE HONORED IN ORDER THAT EACH OF THE
PARTIES MAY BE FULLY APPRISED OF THE OTHER’S POSITION.  THE SPECIFIC FORMAT FOR
SUCH DISCUSSIONS SHALL BE LEFT TO THE DISCRETION OF THE PARTIES, BUT MAY INCLUDE
THE PREPARATION OF AGREED-UPON STATEMENTS OF FACT OR WRITTEN STATEMENTS OF
POSITION.

51


--------------------------------------------------------------------------------



(B)                                 FORMAL PROCEEDINGS FOR THE RESOLUTION OF A
DISPUTE MAY NOT BE COMMENCED UNTIL THE EARLIER OF:

(I)                                     THE GOOD FAITH DETERMINATION BY THE
APPOINTED SENIOR EXECUTIVES THAT AMICABLE RESOLUTION THROUGH CONTINUED
NEGOTIATION OF THE MATTER DOES NOT APPEAR LIKELY; OR

(II)                                  FORTY-FIVE (45) DAYS FOLLOWING THE DISPUTE
START DATE.

17.2        Alternative Dispute Resolution.  If a Dispute cannot be resolved as
provided in Section 17.1, each Party will be free to exercise any other rights
available to it, including litigation.

17.3        Exceptions to Dispute Resolution Procedure.  The provisions of
Sections 17.1 and 17.2 shall not be construed to prevent a Party from:

(a)          seeking a temporary restraining order or injunctive or other
equitable relief with respect to a breach (or attempted breach) of this
Agreement by the other Party; or

(b)         instituting litigation or other formal proceedings to the extent
necessary (i) to avoid the expiration of any applicable limitations period or
(ii) to preserve a superior position with respect to other creditors.

17.4        Continued Performance.  Except for Hawaiian Telcom’s right to
withhold amounts it disputes in good faith as provided for in, and in compliance
with, Section 9.7, each Party agrees to continue performing its obligations
under this Agreement while any Dispute is being resolved.


ARTICLE XVIII
FORCE MAJEURE

18.1        Force Majeure Events.  Neither Party shall be liable to the other
Party for any default or delay in the performance of its obligations under this
Agreement (except for payment obligations):


(A)                                  IF AND TO THE EXTENT THAT THE DEFAULT OR
DELAY IS CAUSED, DIRECTLY OR INDIRECTLY, BY FIRE, FLOOD, EARTHQUAKE, ELEMENTS OF
NATURE, EPIDEMICS, PANDEMICS, QUARANTINES, ACTS OF GOD, ACTS OF WAR, TERRORISM
OR CIVIL UNREST OR ANY OTHER CAUSE BEYOND THE REASONABLE CONTROL OF THE PARTY,
AND


(B)                                 PROVIDED THE NON-PERFORMING PARTY IS WITHOUT
FAULT IN CAUSING THE DEFAULT OR DELAY AND THE DEFAULT OR DELAY COULD NOT HAVE
BEEN PREVENTED BY REASONABLE PRECAUTIONS (EACH SUCH EVENT, A “FORCE MAJEURE
EVENT”).  IN SUCH EVENT, THE NON-PERFORMING PARTY IS EXCUSED FROM FURTHER
PERFORMANCE FOR AS LONG AS SUCH CIRCUMSTANCES PREVAIL AND THE PARTY CONTINUES TO
USE REASONABLE EFFORTS TO RECOMMENCE PERFORMANCE.

18.2        Force Majeure Notice.  The non-performing Party shall notify the
other Party by telephone or, if telephone is unavailable, by the most immediate
available alternate means, (to be confirmed in writing within three (3) days
after the onset of the Force Majeure Event) and, upon having been able to gather
sufficient facts and details regarding the Force Majeure Event, shall describe
at a reasonable level of detail the circumstances causing such delay.  Accenture
shall not delay such notification in an effort to gather details regarding a
Force Majeure Event.

52


--------------------------------------------------------------------------------


18.3        Strike, Lockout.  The Parties agree that a strike, lockout or
similar labor dispute by any Accenture Personnel (including any employees of a
subcontractor of Accenture) shall not be a Force Majeure Event.  A failure of a
subcontractor of Accenture in performing services used by Accenture in
performing the Services shall not be considered a Force Majeure Event unless the
subcontractor’s performance failure was caused by a Force Majeure Event.

18.4        Critical Services.  If a Force Majeure Event substantially prevents
or delays performance of any Services, Hawaiian Telcom, at its sole discretion,
may procure the Services from an alternate source at Hawaiian Telcom’s expense. 
If Accenture is unable to resume performing any affected Critical Services
within ten (10) consecutive calendar days after the Force Majeure Event
commenced, Hawaiian Telcom, in its sole discretion, may (i) terminate any
portion of this Agreement (or the Services) that is materially affected by the
nonperformance and the Charges for the remaining Services shall be equitably
adjusted; or (ii) terminate the applicable SOW, in each case with the payment of
Accenture’s Wind-Down Costs and as of the date specified in Hawaiian Telcom’s
notice.  For purposes of this Agreement, a “Critical Service” shall mean a
function or service that is identified in an SOW as a Critical Service, or for
which a Critical Service Level applies, or which, if not available, would
adversely affect Hawaiian Telcom’s business in a material respect.

18.5        Force Majeure and Charges.  Accenture shall not have the right to
any additional payments from Hawaiian Telcom as a result of any Force Majeure
Event and Accenture may not charge Hawaiian Telcom for any Services that are not
provided during the pendency of the Force Majeure Event.  If Charges have been
prepaid for Services that are not provided during a Force Majeure Event,
Accenture shall credit the amounts attributable to the time during which the
relevant Services were affected by the Force Majeure Even on the next invoice
rendered to Hawaiian Telcom.  If Accenture is able to perform part but not all
of an affected Service during a Force Majeure Event, the Charges for such
Service shall be equitably reduced to reflect the diminution in the value of the
remaining Services that actually are provided during such time.

18.6        Disaster Recovery and Business Continuity Plan.  Force Majeure
Events shall not relieve Accenture of its obligation to execute the Disaster
Recovery Services included in Exhibit B-4 (Cross-Functional SOW) for Hawaiian
Telcom to the extent that Accenture is obligated to do so under this Agreement,
except to the extent that execution of the Disaster Recovery Services is itself
prevented by a Force Majeure Event at the relevant disaster recovery facilities.


ARTICLE XIX
COMPLIANCE WITH LAWS AND REGULATIONS

19.1        Compliance with Laws.  Accenture shall be responsible for complying
with Accenture Laws.  Hawaiian Telcom shall be responsible for complying with
Hawaiian Telcom Laws.  Hawaiian Telcom acknowledges that Accenture is not
obligated or expected to determine whether its Services, Deliverables,
suggestions, analyses or recommendations, if implemented, would comply with
Hawaiian Telcom Laws.

19.2        US Sarbanes-Oxley.  Accenture shall maintain processes and
procedures relating to the Services in accordance with the reasonable written
requirements delineated in advance by Hawaiian Telcom to meet Hawaiian Telcom’s
internal control requirements.  Hawaiian Telcom retains responsibility for
compliance with regulatory requirements that pertain to its business including
the Sarbanes-Oxley Act.  In the event that Hawaiian Telcom wishes to make
changes to the internal control requirements, they shall be submitted in
accordance with the Contract Change Control Process.

53


--------------------------------------------------------------------------------



ARTICLE XX
MISCELLANEOUS

20.1        Hawaiian Telcom Affiliates.  With respect to any Hawaiian Telcom
Affiliates that receive Services from Accenture for their internal use under
this Agreement, Hawaiian Telcom shall (i) retain responsibility for payment of
such Services; and (ii) cause such Affiliates to comply with the applicable
terms and conditions of this Agreement.

20.2        Injunctive Relief.  Each Party shall have the right to seek
injunctive or other equitable relief to address breaches (or attempted breaches)
of the obligations of the other Party under this Agreement.

20.3        Binding Nature and Assignment.  Neither Party may assign this
Agreement without the prior written consent of the other, except that:


(A)                                  HAWAIIAN TELCOM MAY ASSIGN ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE APPROVAL OF ACCENTURE TO (I) AN
ENTITY WHICH ACQUIRES ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF HAWAIIAN TELCOM
AND WHICH IS NOT A ACCENTURE COMPETITOR; (II) ANY AFFILIATE IN CONNECTION WITH A
REORGANIZATION OR CONSOLIDATION; OR (III) ANY SUBSIDIARY OR AFFILIATE OR
SUCCESSOR IN A MERGER OR ACQUISITION INVOLVING HAWAIIAN TELCOM WHICH IS NOT A
ACCENTURE COMPETITOR; PROVIDED THAT IN EACH CASE SUCH SUCCESSOR ASSUMES IN
WRITING ALL OF THE COVENANTS AND OBLIGATIONS OF HAWAIIAN TELCOM IN THIS
AGREEMENT; AND


(B)                                 ACCENTURE MAY ASSIGN ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE APPROVAL OF THE HAWAIIAN TELCOM TO
(I) AN ENTITY WHICH ACQUIRES ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF ACCENTURE
AND WHICH IS NOT A HAWAIIAN TELCOM COMPETITOR; (II) ANY AFFILIATE IN CONNECTION
WITH A REORGANIZATION OR CONSOLIDATION; OR (III) ANY SUBSIDIARY OR AFFILIATE OR
SUCCESSOR IN A MERGER OR ACQUISITION INVOLVING ACCENTURE WHICH IS NOT A HAWAIIAN
TELCOM COMPETITOR; PROVIDED THAT IN EACH CASE SUCH SUCCESSOR ASSUMES IN WRITING
ALL OF THE COVENANTS AND OBLIGATIONS OF ACCENTURE IN THIS AGREEMENT.   
NOTWITHSTANDING THE FOREGOING OR ANYTHING HEREIN TO THE CONTRARY, IF ACCENTURE
ASSIGNS THIS AGREEMENT TO AN UNDESIRABLE PRESENCE IN THE MARKET PLACE (E.G., A
VENDOR THAT WOULD, BY VIRTUE OF REPUTATION OR PAST EXPERIENCE KNOWN TO HAWAIIAN
TELCOM, BE UNDESIRABLE TO HAVE IN A POSITION OF CONTROL OR INFLUENCE OVER
ACCENTURE), HAWAIIAN TELCOM SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT
SUBJECT TO THE PAYMENT OF ANY WIND DOWN COSTS.


(C)                                  EACH PARTY SHALL NOTIFY THE OTHER PARTY AS
PROMPTLY AS REASONABLY POSSIBLE AS TO OCCURRENCE, OR LIKELY OCCURRENCE, OF ANY
ASSIGNMENT UNDER THIS SECTION 20.3.

Neither Party shall be relieved of its obligations under this Agreement as a
result of any such assignment.

20.4        Cooperation; Consents.  Each Party shall cooperate with the other
Party in good faith in the performance of its respective activities contemplated
by this Agreement through, among other things, making available, as reasonably
requested by the other Party, such management decisions, information, approvals
and acceptances in order that the provision of the Services under this Agreement
may be accomplished in a proper, timely and efficient manner.  Where agreement,
approval, acceptance or consent of either Party is required by any provision of
this Agreement, such action shall not be unreasonably withheld, conditioned or
delayed unless such action is expressly identified as being at the sole
discretion of such Party.

54


--------------------------------------------------------------------------------


20.5        Relationship of Parties.  In connection with this Agreement, each
Party is an independent contractor.  Except as expressly provided in this
Agreement, Accenture does not undertake to perform any obligation of Hawaiian
Telcom, whether regulatory or contractual, or to assume any responsibility for
Hawaiian Telcom’s business or operations.  This Agreement establishes and shall
only be construed as establishing a contract between unrelated business entities
for the provision and purchase of certain services and does not and shall not be
deemed to create a joint venture, partnership, fiduciary or agency relationship
between the Parties for any purpose.  In no event shall Accenture be deemed to
be acting in a fiduciary capacity for Hawaiian Telcom.  With respect to its own
personnel, each Party is independently responsible for all obligations incumbent
upon an employer.

20.6        Notice.  Wherever under this Agreement one Party is required or
permitted to give notice to the other Party, such notice shall be in writing and
shall be delivered personally, sent by facsimile transmission, sent by
nationally recognized express courier or sent by certified mail (return receipt
requested).  All notices will be accompanied by an email to the email address
set forth below with a conspicuous notice in the subject line (e.g., “Official
Notice Under Accenture ASA”).  Any such notice shall be deemed given when
actually received and shall be addressed as follows:

In the case of Hawaiian Telcom:

Hawaiian Telcom, Inc.
1177 Bishop Street
Honolulu, Hawaii 96813
Attention:  Chief Information Officer (David Torline)
Facsimile Number: (808) 546-8956

Email:  David.Torline@hawaiiantel.com

with a copy (which shall not constitute effective notice) to:

Hawaiian Telcom, Inc.
1177 Bishop Street
Honolulu, Hawaii 96813
Attention:  General Counsel (Alan Oshima)
Facsimile Number: (808) 546-8956
Email:  Alan.Oshima@hawaiiantel.com

In the case of Accenture:

Accenture
11951 Freedom Drive
Reston, Virginia  20190
Attention:  Timothy A. Hale
Facsimile Number:  678-657-1752
Email:  timothy.a.hale@accenture.com

with a copy (which shall not constitute effective notice) to:

Accenture
Attn:  C&HT Legal Counsel (Steve Olson)
161 N. Clark Street
Chicago, IL  60601
USA
Facsimile Number:  312.652.5787
Email:  Steve.Olson@accenture.com

55


--------------------------------------------------------------------------------


Either Party may change its address for notices upon giving ten days written
notice of the change to the other Party in the manner provided above.

20.7        Severability.  If any provision of this Agreement or the application
of any such provision to any person or circumstance, will be declared judicially
to be invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement, and it is the intent
and agreement of the Parties that this Agreement will be deemed amended by
modifying such provision to the extent necessary to render it valid, legal and
enforceable while preserving its intent or, if such modification is not
possible, by substituting another provision that is legal and enforceable and
that achieves the same objective.

20.8        No Third-Party Beneficiaries.  Nothing contained in this Agreement
is intended or shall be construed to confer upon any person (other than the
Parties hereto and the Indemnitees specifically identified in Article XIV) any
rights, benefits or remedies of any kind or character whatsoever, and no Person
shall be deemed a third-party beneficiary under or by reason of this Agreement.

20.9        Publicity.  No public disclosures by either Party relating to this
Agreement, except for (i) internal announcements or (ii) disclosures required to
meet legal or regulatory requirements beyond the reasonable control of the
disclosing Party, shall be made without the prior written approval of authorized
representatives of the other Party.  During the Term of the Agreement and so
long as Hawaiian Telcom has not terminated this Agreement, Accenture may
identify Hawaiian Telcom as a client of Accenture and generally describe the
nature of the Services in Accenture’s promotional materials, case studies,
qualification statements, and proposals to current and prospective clients,
provided that such listing is factual only (e.g., Hawaiian Telcom is listed with
at least 10 other customers, in alphabetical order, without the use of any
Hawaiian Telcom trademark or logo, etc.).  The Parties agree to negotiate in
good faith a joint press release approved by both Parties announcing the
existence of this Agreement and the general nature of the Services, within
thirty (30) days after the Effective Date.

20.10      Service Marks.  Neither Party shall, without the other’s prior
written consent, use the name, service marks or trademarks of the other; except
that a Party may use the other Party’s name to the extent provided in Section
20.9.

20.11      Amendment.  This Agreement may not be modified or amended except by a
written instrument executed by an authorized representative of each Party.

20.12      Entire Agreement.  This Agreement (including Exhibits hereto and any
Statements of Work entered into hereunder, each of which is incorporated herein
by reference) constitutes the entire agreement between the Parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous
agreements and understandings, other than the Interim Arrangement, whether
written or oral, between the Parties with respect to the subject matter hereof. 
This Agreement does not supersede the Interim Arrangement, and the terms and
conditions of the Interim Arrangement shall continue to govern services
performed thereunder, except that the terms and conditions of this Agreement
relating to (i) intellectual property ownership, (ii) Recovery Services fees,
and (iii) limitations on liability for the Recovery Services shall supersede
such terms and conditions of the Interim Arrangement. In addition, Section
14.3(f) of this Agreement shall apply in lieu of Section 20(a) of Attachment B
to the Interim Arrangement, which is hereby deleted.  There are no
representations, understandings or agreements relating to this Agreement that
are not fully expressed in this Agreement.

56


--------------------------------------------------------------------------------


20.13      Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of State of New York, without giving effect to such
State’s conflict of Laws rules.  The Parties expressly agree to exclude the
application of the U.N. Convention on Contracts for the International Sale of
Goods (1980) to this Agreement and the performance of the Parties contemplated
under this Agreement, to the extent that such convention might otherwise be
applicable.

20.14      Inconsistencies.  To the extent that the provisions of the Terms and
Conditions of this Agreement and of any other Exhibit of this Agreement hereto
are in any respect inconsistent, the Terms and Conditions shall govern and
control, provided that with respect to the description of the Services, the
Exhibits hereto shall govern and control.

20.15      Counterparts.  This Agreement may be executed in several
counterparts, all of which taken together shall constitute one single agreement
between the Parties.

*  *  *  *  *  *

[Balance of page intentionally left blank; signature page follows.]

57


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been duly executed by and on behalf of
the Parties hereto as of the Effective Date.

HAWAIIAN TELCOM

ACCENTURE

 

 

By:

        /s/ Michael S. Ruley

 

By:

 

/s/ Timothy A. Hale

 

 

 

 

 

 

 

 

Name:

  Michael S. Ruley

 

Name:

 

Timothy A. Hale

 

 

 

 

 

 

 

 

Title:

   Chief Executive Officer

 

Title:

 

Partner

 

 

58


--------------------------------------------------------------------------------